Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 1 of 107




     ATTACHMENT 1
         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 2 of 107

     DavisWright                                                                21st Floor
                                                                                1251 Avenue of the Americas
 LI: Tremaine LLP                                                               New York,NY 10020-1104

                                                                                Robert D.Balin
                                                                                212-489-8230 tel
                                                                                212-489-8340 fax

                                                                                robbalin@dwt.com




                                                         December 12,2018


VIA FEDERAL EXPRESS & E-MAIL

Daniel C.Richenthal
Senior Trial Counsel
Assistant United States Attorney
United States Attorney's Office
Southern District of New York
One St. Andrew's Plaza
New York,NY 10007
Daniel.RichenthaI@usdoj.gov


         Re:       United States v. Ashe, et al., No.1:15-cr-00706-VSB (S.D.N.Y.)
                   Touhy Request of Fairfax Media and Australian Broadcasting Corporation

Dear Mr.Richenthal:

        This firm is counsel to Fairfax Media,Ltd.and the Australian Broadcasting Corporation.
Pursuant to the Department of Justice Touhy regulations,28 C.F.R.§16.21 et seq., we write to
request that the United States Attorney's Office for the Southern District of New York (the
"USAO")produce certain documents related to the above-captioned criminal action,as more
fully-set forth in the enclosed Affidavit of Robert D.Balin (the "Touhy Request"). We ask that
you direct the Touhy Request to the appropriate official in the USAO to make a prompt
disclosure of the requested materials.

       We thank you for your attention to this matter. Please contact me should you have any
questions.

                                                               Best regards,

                                                              Davis Wright Tremaine LLP


                                                                      1 4

                                                              Robert D.Balin

4835-2509-6322v.2 0112212-000001

 Anchorage I Bellevue I Los Angeles I New York
 Portland I San Francisco I Seattle I Washington, D C.
         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 3 of 107



                                   AFFIDAVIT OF ROBERT D.BALIN

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

         ROBERT D.BALIN,being duly sworn,deposes and says:

         1.        I am a partner at Davis Wright Tremaine LLP,and U.S.counsel to The Australian

Broadcasting Corporation("ABC")and Fairfax Media Publications Pty Limited ("Fairfax")

(together with ABC,"Requesters"),who are respondents in an Australian libel action brought

against them in the Federal Court of Australia by Dr.Chau Chak Wing (the "Australian Libel

Action"). A copy of the Amended Statement of Claim in the Australian Libel Action is annexed

hereto as Exhibit A. In support of their defenses in the Australian Libel Action,Requesters seek

discovery from the United States Attorney's Office for the Southern District of New York

pursuant to 28 C.F.R.§16.22(c). I submit this affidavit to set forth the scope and relevance of

the discovery sought by Requesters.

         2.        Requesters seek limited discovery pertaining to the identity of unindicted co-

conspirator "CC-3" from the criminal case United States ofAmerica v. John Ashe, et al., No.

1:15-cr-00706(VB)(the "Ashe Proceedings"), who is widely reported to be Chinese-Australian

billionaire, Dr.Chau Chak Wing("Dr.Chau").1 Requesters also seek documents evidencing Dr.

Wing's involvement in a scheme to bribe then-President of the United Nations General


1 On May 22,2018,Andrew Hastie, who is a member of the Australian Parliament and Chairman of the
Parliament's Joint Committee on Intelligence and Security,disclosed on the floor of Parliament that Dr.Chau is the
"CC-3" referenced in the Complaint in the Ashe Proceedings. MP Hastie's identification of Dr.Chau as CC-3 has
been widely reported in Australia,the United States,and around the world. See,e.g., Emily Baumgaertner &
Jacqueline Williams,In Australia, Fears ofChinese Meddling Rise on U.N. Bribery Case Revelation,N.Y.TIMES
(May 22,2018),httos://www.nytimes.com/20 I 8/05/22/world/australia/bribery-un-china-chau-chak-wing.html Amy
Remeikis & Katharine Murphy,Chinese-Australian billionaire involved in UN bribery case, MP claims, THE
GUARDIAN (May 22,2018),nttpswwww.tneguaraian.comiworicuzultstmaytizicninese-austratian-Duitonatre-
involved-in-un-briberv-case-mp-claims; Associated Press,"Australian lawmaker accuses billionaire in UN bribe
scandal," Fox News(May 23,2018),http://www.foxnews.com/world/2018/05/23/australian-lawmaker-accuses-
   ionaire-in-un-bribe-scandal.html.News reports are not,however,an admissible form of identification in the
Australian Libel Action.


4813-4415-2441v.2 0112212-000001
         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 4 of 107



Assembly John Ashe,to which bribery scheme Shiwei Yan and Heidi Hong Pao pled guilty in

the Ashe Proceedings. Specifically, Requesters seek the following:

                  a.        An =redacted version of the diplomatic note from the U.S.State

         Department to the Embassy of Antigua and Barbuda,dated January 6,2016,a redacted

         version of which was attached to the filed Sentencing Submission of Shiwei Yan as

         Exhibit #3 in the Ashe Proceedings(PACER Doc.No.219-4)(the "Diplomatic Note").

         Specifically,Requesters seek release of a copy of the Diplomatic Note from which is

         removed the redaction of the name of "CC-3" that appears in paragraph number 9 on

         page 6 of the exhibit that was filed by Shiwei Yan. A copy of the redacted Diplomatic

         Note that was publicly filed with the Court in the Ashe Proceeding is attached hereto as

         Exhibit B.

                  b.        All e-mails,bank records,wire transfer records,and other documents

         obtained via search warrants,subpoenas (excluding grand jury subpoenas),or other

         discovery methods from Defendant Shiwei Yan,Defendant Heidi Hong Piao,Defendant

         John Ashe,or any other individual or institution,that evidence the $200,000 wire transfer

         payment made by one of "CC-3' companies to Ashe,referenced in Paragraph 49

         (including subparts (a)-(g)) of the Complaint in the Ashe Proceedings(PACER Doc.No.

         1). A copy of the Complaint in the Ashe Proceedings (the Complaint")is attached hereto

         as Exhibit C. Additionally,a table listing the key documents sought in this request is

         annexed to this Affidavit as Exhibit D.

                   c.       All other documents in the possession of the U.S.Attorney's Office for the

         Southern District of New York that identify the name and activities of the person referred

         to as "CC-3" in Paragraph 49 (including subparts(a)— (g)) of the criminal Complaint in



                                                     2
Touhy Affidavit
4813-4415-2441v.2 0112212-000001
         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 5 of 107



         the action United States of America v.John W.Ashe,et al., No.1:15-cr-00706-VSB

        (S.D.N.Y.). See Exhibit C,¶ 49.

                   d.       Deposition testimony or a mutually acceptable sworn statement from

         Senior Trial Counsel and Assistant U.S.Attorney Daniel C.Richenthal,or another

         equally competent representative of the U.S.Attorney's Office for the Southern District

         of New York,authenticating the documents itemized in paragraphs 2(a)through 2(c)

         above,and confirming that Dr.Chau Chak Wing is the CC-3 referenced in the Complaint

         in the Ashe Proceedings.

         3.        The requested discovery pertains to the prosecutions of only two defendants —

Shiwei Yan and Heidi Hong Piao — and concerns only one of the overt acts outlined in the

Complaint in the Ashe Proceedings. Specifically,the Complaint in the Ashe Proceedings

charged that "Yan and Piao arranged for a $200,000 wire to a bank account belonging to the

President of the UN General Assembly [John Ashe] from another co-conspirator not named as a

defendant herein in exchange for the President attending a private conference in his official

capacity." See Exhibit C ¶ 3(d). The Complaint identifies this other co-conspirator only as "CC-

3" and describes him as a "Chinese real estate developer." Exhibit C ¶ 49.

         4.        On January 20,2016,Yan pled guilty to one count of bribery set forth in a

Superseding Information; and on July 29,2016,Yan was sentenced to 20 months in prison. See

Press Release,Dep't of Justice,U.S.Attorney's Office, Southern District of New York,Former

Head ofFoundation Sentenced to 20 Months in Prisonfor Bribing Then-Ambassador and

President of United Nations General Assembly (July 29,2016),https://www.j ustice.gov/usao-

sdny/priformer-head-foundation-sentenced-20-months-prison-bribing-then-ambassador-and-

president.



                                                    3
Touhy Affidavit
4813-4415-2441v.2 0112212-000001
         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 6 of 107



         5.        On January 14,2016,Piao pled guilty to five counts (conspiracy to commit

bribery; bribery; conspiracy to commit money laundering; money laundering; and willful failure

to file reports of foreign bank and financial records) set forth in a Superseding Information; and

Piao is scheduled to be sentenced on January 25,2019. See PACER Doc.No.870.

         6.        The discovery sought is absolutely critical and needed by Requesters to

adequately defend themselves in the ongoing Australian Libel Action. The Amended Statement

of Claim in the Australian Libel Action challenges the truthfulness of statements made in a June

5,2017 broadcast of the television news magazine Four Corners,jointly produced by Fairfax

and the ABC,titled "Power and Influence." The Four Corners newscast reported that "CC-3,"

the unnamed co-conspirator in the Ashe Proceedings whose company allegedly paid $200,000 to

Mr.Ashe to attend the private conference in China,is Dr.Wing. See Exhibit A.

         7.        Specifically,the program reported that "[t]he FBI alleged that Yan bribed the UN

General Assembly President to speak at [the luxury Imperial Springs Resort],at a conference

hosted by Dr.Wing. A sealed indictment from a New York Court against Sheri Yan refers to Dr.

Wing using a codename — CC-3." The newscast made clear that though "under U.S.bribery law

it was illegal for Ashe as [a] UN official to receive this payment ...There is no suggestion Dr.

Wing knew it was illegal." See "Power and Influence," Four Corners(June 5,2017),

http://www.abc.net.au/4corners/power-and-influence-promo/8579844.

         8.        Nevertheless,Dr.Wing brought a libel suit against Requesters in the Federal

Court of Australia claiming,inter alia,that the newscast falsely states that he paid a $200,000

bribe and that he was knowingly involved in the corrupt scheme. See Exhibit. C,¶ 5(g) and (h).

         9.        The above-referenced documents and testimony from the U.S.Attorney's Office

for the Southern District of New York are essential to Requesters' ability to defend themselves in



Touhy Affidavit
                                                   4
4813-4415-2441v.2 0112212-000001
         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 7 of 107



the Australian libel Action,and are undoubtedly relevant. Specifically,these documents and

authentication testimony will confirm,in admissible form,and through the actual Court papers at

issue,the truth of the underlying allegations that Dr.Wing is "CC-3" and that he was involved in

the $200,000 payment to the late Mr.Ashe. This discovery would be dispositive of a substantial

portion of the libel claim asserted in the Australian Libel Action.

         10.       None of the factors set forth in 28 C.F.R.§16.26 that could justify non-disclosure

exist here. Requesters do not seek any grand jury material,and disclosure of the materials

sought by Requesters would not violate any statute(such as income tax laws),any rules or

procedures (such as the grand jury secrecy rule of Fed.R.Crim.P.6(e)), or any other specific

regulation. Id.§16.26(b)(1) & (2). None of the requested materials are classified, none of the

materials would reveal a confidential source or informant,none would reveal trade secrets,and

none could possibly interfere with enforcement proceedings or disclose investigative techniques

or procedures. Id.§16.26(b)(3)-(6). Indeed,both Ms.Yan and Ms.Piao have already pled

guilty to bribing Ashe via the $200,000 payment made by CC-3's company,and Mr.Ashe died

on June 22,2016. Further, Dr.Wing has put his name directly in issue by bringing a libel suit

claiming that it was false and defamatory for Requesters to have identified him as CC-3.

Moreover,members of Australian Parliament and various international news agencies have

identified Dr.Wing as CC-3. No other individuals are implicated in any manner in the bribery

scheme described in Paragraph 49 of the Complaint. See Exhibit C.

         11.       Wherefore,Requesters respectfully submit that 28 C.F.R.§16.21 et seq. compels

the United States Attorney's Office for the Southern District of New York to produce the

documents and provide the authenticating testimony requested in Paragraph 2 of this Affidavit.




Touhy Affidavit
                                                    5
4813-4415-2441v.2 0112212-000001
          Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 8 of 107



                                                 17 t
                                                 ROBERT D.BALIN


  Sworn to before me
  this 127 )nliay of December 2018.




             ZORAIDA DEFEX
    NOTARY PUBLIC-STATE OF NEW YORK
            No. 01DE6316650
        Qualified In Bronx County
    My Commission Expires December 15. wie




Touhy Affidavit                              6
4813-4415-2441v.2 0112212-000001
Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 9 of 107




                 Exhibit A
Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 10 of 107




                                             12345627748419
                                             NOTICE OF FILING



 !"#$% 
$!%&
 !"'!(#!)
This document was lodged electronically in the FEDERAL COURT OF AUSTRALIA(FCA)on
*+,-.,*-/0//1+01+/!2!&
344578849:4;<=><?@?5AB5;4>:C4D=B>:EFGB@4FHI4:7?@F=<
23/08/2017 11:37:31 AM AEST and has been accepted for filing under the Court's Rules. Details of
JJKJLLM
filing follow and important additional information about these are set out below.



                                                    NOPQRSTUV7RSRWX
                                                    Details of Filing


  "
 Document      1
             Lodged:            &Statement
                                  ofJ#Y- Form
                                              Claim   /170Y- Rule
                                                                  .8.06(1)(a)
                                                                       M-Z(/)()
File
  Number:
      [L1                   [&/-..,*-/0
                                NSD1088/2017
File
  
 1
      Title:                    #\!%#\!]^'
                                CHAU    CHAK WING [_`    
\!%&
                                                       v THE        
 !"'![a
                                                              AUSTRALIAN         $!#!&
'[_
                                                                               BROADCASTING
                                #$ b$ !
'$[c$
                                CORPORATION       & ORS &
   1
Registry:                       [^ SOUTH
                                NEW    &$%
\^!"&         _'&
 dY- FEDERAL
                                                WALES REGISTRY          !"#$%COURT
$
                                                                                       OF
                                !%&
 !"'!
                                AUSTRALIA




   123/08/2017
 Dated:    *+,-.,*-/0/11:37:37
                          /1+01+0!2!&
                                     AM AEST   
                                                                 
                                                                                                               Registrar

                                                 4efUgPQWPInformation
                                                 Important       4WVUgeQPRUW
hF    >4iB?>4;by
 As required     3jthe
                    :C4D=   B>:ERules,
                         Court's     kthis
                                           Notice
                                               [has  been
                                                              Linserted
                                                                      asthe
                                                                                  first
                                                                                         Jpage
                                                                                              KofJthe
                                                                                                       document
                                                                                                                
                                                                                                                       which
hasbeen
       Laccepted
              Kfor
                        Jelectronic
                             Jfiling.
                                          MIt'isnow
                                                          taken to be part of that document for the purposes ofJ
                                                                l   
                                                                         L K J        J
                                                                                                          
                                                                                                             K K  
proceeding
the   Kinthe#    and
                            Court    contains
                                         important
                                                   Kinformation
                                                                 Jfor Jallparties
                                                                                          Ktothat
                                                                                                     proceeding.
                                                                                                          KMIt'

 must beLincluded
             inthe
                          document
                               served
                                           `on each
                                                        ofJthose
                                                                   parties.
                                                                          KM

date
The    andtime
                  ofJlodgment
                           also shown
                                             aboveL`are
                                                              thedate
                                                                         and
                                                                               time
                                                                                  that the
                                                                                               document
                                                                                                    wasreceived
                                                                                                                   `
3jthe
by   :C4D=    B>:HUnder
           Court.  m5;4>the:C4D=   B>:EFRules
                                Court's   GB@4Fthe
                                                :C4date;7:4of=<<filing
                                                                 ?@?5AofJthe
                                                                           document
                                                                               isthe day
                                                                                                    itwas
                                                                                                           lodged
                                                                                                               (if(J
isa business
that         Lday
                      forJthe
                                 Registry
                                       which
                                               accepts
                                                        Kitandthe
                                                                           document
                                                                               was   received
                                                                                                 `by L4.30
                                                                                                               nM+-pm
                                                                                                                    K   
                                                                                                                         local
atthat
time        Registry)
                  )orotherwise
                               the next
                                               oworking
                                                       lday forJthat
                                                                            Registry.
                                                                                  M
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 11 of 107

Form 17
Rule 8.05(1)(a)

                                 Amended Statement of Claim
                                                                                  No.         of 2017
Federal Court of Australia
District Registry: New South Wales
Division: General Division


Dr Chau Chak Wing
Applicant

The Australian Broadcasting Corporation
First Respondent

Fairfax Media Publications Pty Limited ACN 003357720
Second Respondent

Nick McKenzie
Third Respondent




The Applicant relies on the following facts and assertions:

THE RESPONDENTS

1           The First Respondent is and was at all material times:

             (a) a statutory corporation duly incorporated pursuant to section 5 of the Australian
                    Broadcasting Corporation Act 1983 (Cth) and is liable to be sued in its own
                    corporate name and style;

             (b) the holder of a commercial television broadcasting licence in respect of the
                    television stations known as News 24 and ABC1;

             (c) the broadcaster, and thereby the publisher, of a television program called 'Four
                    Corners'(Four Corners);

             (d) a producer of Four Corners, which is produced for publication throughout all of
                    the States and Territories within Australia;

{00303669 docx-v}
Filed on behalf of (name & role of party)  Dr Chau Chak Wing,Applicant
Prepared by (name of person/lawyer)        Mark Geoffrey O'Brien
Law firm (if applicable)    Mark O'Brien Legal
Tel     +61 2 9216 9828                                       Fax
Email        mark.obrien@markobrienlegalcom.au
Address for service            Level 3,44 Martin Place,Sydney NSW 2000
(include state and postcode)
                                                                              [Form approved 01/08/2011]
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 12 of 107

                                                      2


             (e) a distributor of Four Corners, which it distributed for publication throughout all of
                    the States and Territories within Australia; and

             (f) the proprietor, publisher and operator of the website www.abc.net.au.

2          The Second Respondent was at all material times:

             (a) a corporation entitled to be sued in its own corporate name and style; and

             (b) the publisher of material on the website located at URL address
                    www.smh.com.au and the associated website located at URL address
                    www.m.smh.com.au (The SMH Websites) which are made available for
                    downloading and publication in the Australian Capital Territory, New South Wales
                    and all of the other States and Territories within Australia.

3          The Third Respondent was at all material times a journalist employed by the Second
            Respondent.

FIRST MATTER COMPLAINED OF

4           On or about 5 June 2017,the Respondents published, by television broadcast, on the
           "Four Corners Program" words and images of and concerning the Applicant, in all of
           the States and Territories within Australia, a transcript of which is set out at Annexure
           "A" hereto (the first matter complained of). The Applicant relies upon the images
            and accompanying words and text.

                                             Particulars of Publication

             (a) The first matter complained of was first published on the First Respondent's
                    ABC1 channel at or about 8.30pm on the program Four Corners.

             (b) The first matter complained of was re-published on the First Respondent's ABC1
                    channel at or about 6 June 2017 at 10.00am and 7 June 2017 at 11pm.

             (c) The first matter complained of was also re-published on the First Respondent's
                    ABC News 24 channel at or about 10 June 2016 at 8.00pm.

             (d) The Respondents published the first matter complained of to audiences in all the
                    States and Territories within Australia.

             (e) The first matter complained of was promoted and published as a joint
                    investigation between the First and Second Respondents.

             (f) The Third Respondent presented the first matter complained of.

             (g) Further particulars of publication of the first matter complained of will be supplied
                    following discovery and interrogatories.



(00303669.docx-v)
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 13 of 107

                                                      3


5          The first matter complained of, in its natural and ordinary meaning, was defamatory of
           the Applicant.

                                               Particulars of Imputations

           The first matter complained of conveyed the following defamatory meanings (or
            meanings which did not differ in substance therefrom):

             (a) The Applicant betrayed his country, Australia. and its interests in order to serve
                    the interests of a foreign power, China, and the Chinese Communist Party 21y
                    engaging in espionage on their behalf.

                    In-the-altemetive-to-(a)

             (-b-)-The-Applisant-is-a-dis.leyal-person-prepare44e-b-etr-ay-his-Ge-tintry,AustFalia-and
                    its-inter-este-in-order-to-serve-the-interests-of-a-fefeign-power-China,and-the
                    614inese-Gemmunist-Pedy-

             (6)-The-Applioa4t-breke4he-pledge-o-f-loya*he-took-to-A-ustralia-on-beeeming-an
                    Australian-eitizen-by-seere*advaneing-the4Ptereets-of-a-fer-eign-power-at-the
                    expense-ef-the-inier-ests-of-Austrelia,

             (d) The Applicant is a member of the Chinese Communist Party and of an advisory
                    group to that party the People's Political Consultative Conference(CPCCC) and,
                    as such. carries out the work of a secret lobbying arm of the Chinese Communist
                    Party, the United Front Work Department.

             (e) The Applicant donated enormous sums of money to Australian political parties as
                    bribes intended to influence politicians to make decisions to advance the
                    interests of the Republic of China, the Chinese government and the Chinese
                    Communist Party.

             (f)    The Applicant employed paid Sheri Yan, whom he knew to be a corrupt
                    espionage agent of the Chinese government, in order to assist him in infiltrating
                    the Australian government on behalf of the Chinese Communist Party.

             (g) The Applicant paid a $200,000 bribe to the President of the General Assembly of
                    the United Nations. John Ashe.

             (h) The Applicant was knowingly involved in a corrupt scheme to bribe the President
                    of the General Assembly of the United Nations.

                                 Particulars of parts of the matter complained of

            The Applicant relies on the whole of the first matter complained of as giving rise to
            each of the imputations pleaded. In particular, the Applicant relies on the following


(00303669.docx-v)
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 14 of 107

                                                             4


            parts of the first matter complained of, adopting the paragraph numbering in Annexure
             A" hereto and consisting of words and accompanying images,as follows:

             (a) Imputation 5(a): [10],[12],[31],[32],[58],[59],[60],[64],[65], [129],[130];

             {b) Imputation 5(b): [10],[12],[31],[32],[58],[59],[60],[61],[65], [129],[130];

             (-G.}-1-141-19-14ta4GR-5(G) [-1-0.17-[-4-2174.3-1-H 321 f-9-8 [5417-f6.0]-,-(64-1 [653 4-1-2-9.1[430-ii

             (d) Imputation 5(d): [43],[44],[59],[61],[62],[63],[64],[129],[130];

             (e) Imputation 5(e): [12],[31],[32],[38],[43],[44],[48],[56],[57],[58],[59],[138];

             (f) Imputation 5(f): [72],[73],[74],[75],[85],[86];

             (g) Imputation 5(g): [110],[111],[112],[113],[114],[115],[116],[117],[118],[119],
                    [120],[121],[124];

             (h) Imputation 5(h): [72],[75],[83],[99],[109],[110],[111],[112],[113],[114],[115],
                    [116],[117],[118],[120],[121],[123],[124].

6          144--tbe-a-14e-r-native-te-[6]-above,ancl-ifi-se-far-a-s-ape-te-the-extent-ttlat-the-meaniRge-set
           e444-in-pactieulafs-5{a-)1-5{-b-)-andr-5{-0-te-the-said-bacagraph-was-we-Fe-R434-eenveyed-in
           the-Ratufal-and-eFel+n-apy-mea-b+ng-ef-the-fwet-matter-bemplai-Red-ef tbey-we-Fe-i-t-wee
           eenveyed-as-a-true-inntieRdes-te--pecee-n-s-whe-Wefe-awace-of-the-fel.lowi-Rg-faeb

             (e)-OR-besem-icig-a-G4419447-the-Abialibant-made-the-pledge-Gf-teya*whish-ie-r-equi-Feel
                    ef-all-pereens-en-beeeming-Atietralie-R-eitizeRs-an(4-whieh-is-in-the-fellewi-ng
                    terms:

                    Fr-Gf44-this-time-forwarGuijaledge-my-leyalty-te-A-ustralia-and-its-peopie,whose

                    domocratic beliefs / share, whose rights and libedies I respect, and whose 4aws-I



7           Further, and in the alternative to paragraph 5 above, the first matter complained of
            with the aid of the extrinsic fact particularised below was defamatory of the Applicant,
            and was understood to convey the imputation particularised below to persons who
            were aware of the fact.

                                                   Particulars of Imputation

            The first matter complained of conveyed the following defamatory meaning (or
            meaning/s which did not differ in substance therefrom):

             (a) The Applicant broke the pledge of loyalty he took to Australia on becoming an
                    Australian citizen by secretly advancing the interests of a foreign power at the




{00303669.docx-v)
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 15 of 107

                                                      5


                    expense of the interests of Australia.[101,[121,1311,[321,1581,1591,[601,1641,
                    1651, 11291,11301;

                                            Particulars of Extrinsic Fact

                    On becoming a citizen, the Applicant made the pledge of loyalty which is required
                    of all persons on becoming Australian citizens and which is in the following
                    terms:

                    From this time forward I pledge my loyalty to Australia and its people, whose
                    democratic beliefs I share, whose rights and liberties I respect, and whose laws I
                    will uphold and obey

SECOND MATTER COMPLAINED OF

8           On or about 5 June 2017 and thereafter, the Respondents published and/or caused to
            be published of and concerning the Applicant an article entitled 'Power and influence:
           the hard edge of China's soft power.a copy of which is set out in Annexure -B" hereto
           (the second matter complained of). The article was accompanied by a video, being
           a copy of the first matter complained of, in the same words and images as set out in
           Annexure 'A' hereto.

                                             Particulars of Publication

             (a) The second matter complained of was published by the First Respondent by
                    uploading to and/or causing the uploading to, and thereby making the publication
                    available and/or causing the publication to be made available for download to a
                    large number of users in each State and Territory of Australia of the website
                    http://www.abc.net.au/4corners/stories/2017/06/05/4678871.htm

             (b) The second matter complained of was in fact downloaded and read in each State
                    and Territory of Australia and, by reason of the large numbers of users, it is to be
                    inferred that the second matter complained of was published to a substantial
                    number of readers and viewers in each State and Territory of Australia.

             (c) The second matter complained of was on the website from on or about 5 June
                    2017 and as at the date of the filing of the Statement of Claim, remains available
                    online.

             (d) The second matter complained of was promoted and published as a joint
                    investigation between the First and Second Respondents.

             (e) The Third Respondent presented the first and second matters complained of.




{00303669.docx-v}
     Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 16 of 107

                                                     6


             (f) Further particulars of publication of the second matter complained of will be
                    supplied following discovery and interrogatories.

9           The second matter complained of, in its natural and ordinary meaning, was
            defamatory of the Applicant.

                                             Particulars of Imputations

            See paragraph 5 above.

                                   Particulars of parts of the matter complained of

            The Applicant relies on the whole of the first matter complained of as giving rise to
           each of the imputations pleaded. In particular, the Applicant relies on the following
            parts of the second matter complained of, adopting the paragraph numbering in
            Annexure "B" hereto and consisting of words and accompanying images, as follows:

             (a) Imputation 5(a): [1],[6], [7],[9], [10],[16],[18],[37],[38],[60],[61],[62],[66],[67],
                    [129],[130];

             (b) Imputation 5(b): [1),[6],[7],[9],[10],[16],[18],[37],[38],[60],[61],[62],[66],[67],
                    [129],[130];

             (c) Imputation 5(c): [1],[6],[7],[9],[10],[16],[18],[37],[38],[60],[61],[62],[66],[67],
                    1129],[130];

             (d) Imputation 5(d): [49],[50],[61],[63],[64],[65],[66],[129],[130];

             (e) Imputation 5(e): [18],[37],[38],[44],[49],[50],[53],[58],[59],[60],[61],[138];

             (f) Imputation 5(f): [74],[75],[76],[77],[86],[87];

             (g) Imputation 5(g): [111],[112],[113],[114],[115],[116],[117],[118],[119],[120],
                    [121],[122],[124];

             (h) Imputation 5(h): [72],[75],[83],[99],[109],[110],[111],[112],[113],[114],[115],
                    [116],[117],[118],[120],[121],[123],[124].

10          Further, and in the alternative to paragraph 9 above,the second matter complained of
            with the aid of the extrinsic fact particularised below was defamatory of the Applicant,
            and was understood to convey the imputation particularised below to persons who
            were aware of the fact. 4-11-the-a4teFnat4e-te-f84-above, and in so far as and to-tile
            extent-thet-the-Fneantnge-set-eut-in-tne-paragfepla-54}-ef4he-paftiettiar-s-te-the-said
            paragraph-was-were-not-oenveyed-in-t-he-natural-anct-or-dtnacy-Fneaning-ef-the--seGGP4
            matter-oemelained-of,they-were-it-was-oonveyed-ae-a-tfue-innuendee-te-per-eene-whe
            were-awar-e-ef-th-e-fe44ewtng-faot



(00303669.docx-v}
     Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 17 of 107

                                                        7


             (a) On becoming a citizen, the Applioant-made-the-ple421-g-e-Gf-loyaRy-w4ola-i-s-requ+red
                    of-all-persone-ori-laeooming-Austr-a-ka-R-Giti-zen-s-and-wh-ir     e-following
                    terms:

                    EFOR4-thier-time-ferwar-d-Vple4g49-n9-y-loyalty-to-Australia-and-its-peepiewhose

                    democratic beliefs I share, whoso-40-ts-ahel-libeicties-l-r-espeetahel-whese-laws-1
                    will-uphelet-an-ebey,

             .._F-u-rther-,the-seGe-rifi-matter-oomplaiRed-of-was-defamatory-of-the-Applioahtarld
             understood-to-soRvey-the-imp-utation-paft-i-culaci-sed-belew-to-person-s-who-weFe-aware
             of-the-fast-pactioulari-se€141-the-paragraph-40 above.

                                               Particulars of Imputation

            See paragraph 7 above.

                                              Particulars of Extrinsic Fact

            See paragraph 7 above.

            The-secon-d-matter-oomfalaiRed-ef-ooRveyed-the4ellow+ng-clefamato-mearling-(or
            meaRiRgi-s-w1441-ekl-f442*€14ff-ar-Ha-s-64stanoe-therefrom-Y.

             (-19)—The-Applisani-broke-the-pledge-sf-loya*he-took-to-A-ustfalia-GR-besoming-an
                    Australiah-ei4zeh-by-seerell-y-advansing-the-interests-01-a-fer-eigh-power-al-the
                    expan-se-ef-th-e-interests-of-A-ustralia-

DAMAGE

11          By reason of publication of the first and second matters complained of, the Applicant
            has been greatly injured and his business, personal and professional reputation has
            been and will be brought into public disrepute, odium, ridicule and contempt.

12          The Applicant claims damages,including aggravated damages,interest and costs.

                                         Particulars of Aggravated Damages

             (a) The Applicant's knowledge of the falsity of the imputations.

             (b) The conduct of the Respondent in presenting the publication of the first and
                    second matters complained of in an over-sensationalised manner.

             (c) The conduct of the Respondents in making the allegations in the matter
                    complained of when they knew or ought to have known that those allegations
                    were false.

             (d) The failure of the First Respondent to remove the second matter complained of,
                    including the video of the first matter complained of, from its website despite


{00303669.docx-v}
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 18 of 107

                                                      8


                    being informed by the Applicant that the matter is defamatory in his solicitors
                    letter of 22 June 2017.

             (e) The failure of the Respondents to apologise despite the request by the Applicant
                    in his solicitors letter of 22 June 2017.

             (f) The persistence of the First Respondent in publishing over the internet the
                    defamatory matter after being informed by the Applicant that it was defamatory.

             (g) Further particulars of aggravated damages will be provided in due course.



Date: 23 August 2017




 Si -t ed
       1 t9y Mark Geoffrey O'Brien
 Lawyer for the Applicant



This pleading was prepared by B R McClintock SC and M Richardson




(00303669.docx-v)
    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 19 of 107

                                                 9




                                      Certificate of lawyer
I, Mark Geoffrey O'Brien, certify to the Court that, in relation to the amended statement of claim
filed on behalf of the Applicant, the factual and legal material available to me at present provides
a proper basis for each allegation in the pleading.



Date: 23 August 2017




 Signed by Mark Geoffrey O'Brien
 Lawyer for the Applicant




{00303669.docx-v}
          Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 20 of 107


                                                         A
                                                    11




                                             4 Corners — 'Power and Influence'

       MIKE MCCAUL.CHAIRMAN,HOMELAND SECURITY COMMITTEE: It's almost like out of a spy novel. These
       are very dangerous,clandestine figures in Chinese intelligence and,there was a concerted effort to,to Influence
       our elections.

2.     BILL CLINTON: Hi Johnny, how are you? Good to see you. How you doing?

3.     PROF.JOHN FITZGERALD,THE FORD FOUNDATION,BEIJING,2008 — 2013: Well,every government of
       course has an interest in promoting itself abroad.To extending its soft power. I guess what's different about
       China is the way in which it's run through these clandestine operations. It's just not out there and open. It's out to
       silence dissent.

4.     PETER JENNINGS,EXECUTIVE DIRECTOR,AUSTRALIAN STRATEGIC POLICY INSTITUTE: I think that this
       type of, frankly, naked influence buying, is something,which is damaging to Australia's political system.

5      MIKE MCCAUL,CHAIRMAN,HOMELAND SECURITY COMMITTEE: The critical issue here is allowing a foreign
       government to influence your elections, and in this case, China, is the,the, the biggest offender.

6.     CHRIS UHLMANN: Welcome to 4 Corners, I'm Chris Uhlmann. For six months,the world has watched the
       unfolding story of how the Russian government and its agents sought to subvert the US election, and possibly
       helped deliver the presidency to Donald Trump.

7.     Extraordinary though that story is, it's not unique America is not the only democracy to have been targeted in this
       way,and Russia is not the only country accused of such subversion.

8.     Just ten days ago,the head of Australia's peak intelligence agency ASIO warned that espionage and foreign
       interference are occurring here on an unprecedented scale, with the potential to cause serious harm to this
       nation's sovereignty, its security and, he added,the integrity of our political system.

9.     Duncan Lewis didn't name the key suspect. But we can tonight - the Chinese Communist Party.

10.   A joint investigation by a team of journalists from 4 Corners and Fairfax Media has exposed a concerted
      campaign by the Chinese government and its proxies to infiltrate the Australian political process to promote its
      own interests.

11.   Its targets include our universities, local student and community groups, the Chinese language media,and - most
      disturbing of all - some of our nation's leading politicians.

12.   This investigation reveals that business leaders allied to Beijing are using millions in political donations to the
      major parties to buy access and influence, and in some cases to push policies that may be contrary to Australia's
      national interests.

13.    Nick McKenzie has the story.

14.   NICK MCKENZIE,REPORTER: In the early hours of a cold morning in October 2015,a team of counter
      espionage officers breaks into a Canberra flat.

15.   Their target is a Chinese born woman,who is married to a former high ranking Australian intelligence official.

16.   ASIO suspects the woman is involved in spying for the Chinese Government.

17.   PROF.RORY MEDCALF,NATIONAL SECURITY COLLEGE,ANU: For such an action to be taken you would
      assume it would need the authorisation of the Attorney General,it would need a warrant, and it would need
      essentially a decision involving many parts of the Australian National Security Community.

18.   So it would reflect deep and real concern about Chinese espionage in Australia.

19.   NICK MCKENZIE,REPORTER: The woman's name is Sheri Yan .. a socialite with connections to the senior
      levels of government, here and abroad.

20.   Did you think she might be a Chinese intelligence operative of some sort?



      (002136152.docx-v}                                        1
          Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 21 of 107




 21     PROF.JOHN FITZGERALD,THE FORD FOUNDATION,BEIJING,2008 - 2013: I understand that Sheri Yan is
        very closely connected with some of the most powerful and influential families and networks in China.

 22.    Once you know that you don't need to know much more.

23.     NICK MCKENZIE: Sheri Yan's husband, Roger Uren, was until 2001 Assistant Secretary at Australia's Office of
        National Assessments,the agency which provides secret intelligence briefings to the Prime Minister

24.     During the raid, ASIO seized computers and documents.

25.     They discovered classified Australian Government files on the work of Chinese intelligence.

26.     Uren is being investigated for the removal of these files, which may have been illegal.

27.     PROF.RORY MEDCALF: This material is normally held very tightly held.

28.     Presumably it relies on intelligence sources and methods,which can't be compromised.

29.     It also could potentially reveal some of the deepest intelligence and analytical judgements of either Australia or
        indeed of Australia's allies and partners.

30.     So it's material that has to be protected at all costs.

31.     NICK MCKENZIE: In the weeks before the raid, ASIO analysts had been tracking links between political donors
        in Australia and the Chinese Communist Party.

32.     The donations provided access to the most powerful politicians in the land.

33.     ASIO chief Duncan Lewis was so worried, he organised meetings with the Directors of the Liberal and National
        parties, as well as the Federal Secretary of the ALP,to warn them that the donors could compromise the major
        parties.

34.     NICK MCKENZIE: How unusual is it for a Director-General of ASIO to take such a step?

35.     PROF.RORY MEDCALF: Oh it's certainly unusual.

36.    And if that is indeed the case, it would reflect very real, very real concern.

37.    NICK MCKENZIE: When he briefed the party officials, Duncan Lewis said the donors being examined by ASIO
       were breaking no laws.

38.    But he warned their strong connections to the Chinese Communist Party meant their donations might come with
       strings attached.

39.    ASIO also briefed then Prime Minister Tony Abbott.

40.    PETER JENNINGS,EXECUTIVE DIRECTOR,AUSTRALIAN STRATEGIC POLICY INSTITUTE: I think that this
       type of, frankly, naked influence buying, is something, which is damaging to Australia's political system.

41.    I, I would far rather have a regime in place whereby we,the tax payer,pay for the cost of our elections than
       relying on parties to get donations from foreign sources, where ever they may come from.

42.    But,you know, notably those foreign sources are primarily linked to Chinese business.

43.    NICK MCKENZIE: ASIO singled out two billionaire donors with especially close ties to the Chinese Communist
       Party.

44.    The first was enigmatic property developer Dr Chau Chak Wing,a man who keeps a low profile except when it
       comes to his big donations.

45.    PETER MATTIS,FORMER CIA CHINA EXPERT: He sort of appeared out of nowhere.




       {00286152.docx-v}                                          2
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 22 of 107




 46.    There's very little in his biography that predates his, his appearance and his, his entry onto the Australian and
        China business scene.

 47.    UNKNOWN FEMALE: This is perhaps the most spectacular view isn't it?

 48.    NICK MCKENZIE,REPORTER: Dr Chau's extraordinary generosity has given him access to Australia's political
        elite.

49.     PETER COSGROVE,GOVERNOR GENERAL: Well, may I congratulate you on your wonderful, wonderful
        philanthropy [indecipherable].

50.     NICK MCKENZIE,REPORTER: Dr Chau donated $20 million dollars to build a Frank Gehry designed building at
        the University of Technology Sydney,which was opened by the Governor General in 2015.

51.     PETER COSGROVE,GOVERNOR GENERAL: Well you must be thrilled to see this come to fruition?

52.     NICK MCKENZIE,REPORTER: At the unveiling of the Dr Chau Chak Wing building. the billionaire politely posed
        with the famous architect.

53.     UNKNOWN FEMALE: Can we get one more photo with Dr Chau.yourself and our...

54.     NICK MCKENZIE,REPORTER: Not content with having a building named after him, Dr Chau splashed $70
        million dollars on Australia's most expensive home in 2015.

55.     A six story mega mansion he bought from James Packer.

56.     Dr Chau's money allowed him to regularly rub shoulders with the great and good of Australian politics.

57.     He's donated more than $4 million to the major parties over the past decade.

58.     The question ASIO has been probing is what he wants from his donations?

59.    PROF.RORY MEDCALF: We don't know whether the donations are, are somehow driven, or centrally
       encouraged,by the Chinese Communist Party, or whether in fact you've got enthusiastic individuals freelancing
       to make donations that they think will resonate well when they report back to China, or if they report back to
       China that these donations were made,and that there's a change taking place in the Australian political
       discourse.

60.    NICK MCKENZIE: Dr Chau is an Australian citizen.

61.    Back in his homeland China,he was also a member of a communist party advisory group known as a people's
       political consultative conference or CPPCC.

62.    This group carries out the work of an opaque lobbying arm of the Party called the United Front Work Department.

63.    PROF.RORY MEDCALF: We have to assume that individuals like that have really deep and serious connections
       to the Chinese Communist Party.

64.    And even if they're not receiving any kind of direction, they would feel some sense of obligation, or indeed some
       desire to make the right impression on the powers that be in China,to demonstrate that they're being good
       members of the party, that they're,that they're pursuing the party's interests.

65.    PETER MATTIS: In a sense,you could say in Australia that with wealth comes responsibility, and that
       responsibility is to respond to the party when they ask you to do a favour for them.

66.    GEOFF RABY,AUSTRALIAN AMBASSADOR TO CHINA,2007 - 2011: Well I think it's mainly to do with their
       own business interests in Australia.

67.    Also, it's very much in the nature of the way Chinese do business, making gifts.

68.    And most of these business developers and,and,and the sorts of people who are doing this, they,they crave the
       prestige and the status of being photographed standing next to politicians, on both sides of politics.



       (00286152.docx-v)                                        3
          Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 23 of 107




 69.     So,it's about their influence and status and image.

 70.     Which they see as helping their business first and foremost, giving their family respect.

 71.     It's a very much a traditional Chinese way of operating.

 72.    NICK MCKENZIE: 4 Corners has learned ASIO's interest in Dr Chau arose partly from his association with a
        woman described as an 'old friend - the socialite and lobbyist Sheri Yan.

 73.    It was Sheri Yan who ASIO suspected of spying and whose Canberra apartment the agency raided.

 74.    PETER MATTIS: Sheri Yan,or Yan Shiwei,is an Australian-Chinese businesswoman who's made her livelihood
        out of building connections between China and the outside world and acting as a go-between, between sort of
        foreign businessmen,foreign government officials who are trying to get things done in China, or find their way
        among the bureaucratic and political land mines that are there.

75.     NICK MCKENZIE: Dr Chau used Sheri Yan as a consultant,somebody able to open up the right doors.

76.     GEOFF RABY: She's very, active person.

77.     And many people come through the place, through Beijing.

78.     And she's a,dynamic,active person,speaks both languages perfectly,is charming,and comes from a well-
        connected background, which I don't know what those connections are, I only understand that's the case.

79.     PETER MATTIS: It appears her father was a PLA officer at one point in the very early days,so she's connected
        to sort of the core of the CCP in a sense.

80.     And no one can really explain sort of where her sort of original money,original connections, her original ways of
        opening the doors in China comes from.

81.     NICK MCKENZIE: Sheri Yan divided her time between New York, Beijing and Canberra, and moved with ease
        among the A-Iisters.

82.     Her contacts included high flying businessmen and Australia's former New York consul general Phil Scanlan.

83.     She was also close to the President of the United Nations General Assembly,John Ashe.

84.     UNKNOWN MALE: We are having a fantastic day today and say how amazing Shed [indecipherable].

85.    PETER MATTIS, FORMER CIA CHINA EXPERT: Someone who knows how to work that landscape is useful not
       only for getting things done,not only for injecting Chinese perspectives into it, but also for being able to say,
       "Here are the players. Here are the people who are important.

86.    "Here are their, here are their personal foibles."

87.    NICK MCKENZIE,REPORTER: As Sheri Yan relentlessly networked, her husband Roger Uren was often
       proudly by her side.

88.    Uren's previous work as a high ranking Australian intelligence official with top security clearance meant he was
       trusted in Canberra.

89.    But not everyone trusted Shen Yan.

90.    PROF.JOHN FITZGERALD: In times past I was advised to stay well clear of Shed Yan.

91.    NICK MCKENZIE: Why?

92.    PROF.JOHN FITZGERALD: I'm not entirely sure why.

93.    I was advised by an old friend in Australia's security establishment.

94.    NICK MCKENZIE: To stay clear of Shed Yan?


       {00286152.docx-v}                                        4
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 24 of 107




 95.     PROF.JOHN FITZGERALD: To stay clear of Sheri Yan.

 96.     PREET BHARARA,NEW YORK ATTORNEY GENERAL: Good morning.

 97.     NICK MCKENZIE: In October 2015,the Sheri Yan story took a sudden and dramatic twist in New York.

 98.    PREET BHARARA,NEW YORK ATTORNEY GENERAL: Today,together with our law enforcement partners, we
        expose yet another wide-ranging corruption scheme,one that is simultaneously local and global and it is centred
        at the United Nations.

 99.    NICK MCKENZIE: At the same time her Canberra apartment was being raided, Sheri Yan was arrested in the
        US,accused of bribing the UN general assembly president.

100,    Yan's arrest stunned her associates,including former Australian ambassador Geoff Raby.

101.    GEOFF RABY: Well I was obviously very surprised. I, I, I couldn't believe it when I heard It. But she had been out
        of Beijing largely for a couple of years.

102.    JOURNALIST: Minister,can I just ask if you are aware of Sheri Yin? She was arrested in the US last week over
        bribery allegations with the UN.

103.    She is a bit of a mystery, it seems that she lives here in Canberra, or at least may be a dual citizen, but no one is
        quite sure. I just wonder whether you have got any.Is it a consular case?

104.    JULIE BISHOP,MINISTER FOR FOREIGN AFFAIRS: I have been briefed on the matter, it's a matter that the
        Department of Foreign Affairs and Trade is focussing on but I'm not going to go into individual cases at this point,
        but it is a matter upon which I've been briefed.

105.    JOURNALIST: Can you say if she's an Australian-Chinese?

106.    JULIE BISHOP,MINISTER FOR FOREIGN AFFAIRS: I'll leave that sort of detail to our consular staff. I've
        obviously been briefed on the matter but it's a fairly complex issue, I don't want to compromise any of the
        investigations which are underway.

107.    JOURNALIST: Alright, thanks.

108.    JULIE BISHOP, MINISTER FOR FOREIGN AFFAIRS: Thank you.

109.    NICK MCKENZIE,REPORTER: One of the events that led to Sheri Yan's arrest unfolded at the luxury Imperial
        Springs Resort, which is owned by none other than the Australian political donor Dr Chau Chak Wing.

110.   The FBI alleged Yan bribed the UN general assembly President to speak at the resort, at a conference hosted by
       Dr Chau.

111.   A sealed indictment from a New York Court against Sheri Yan refers to Dr Chau using a codename - CC3.

112.   Sheri Yan was alleged to have told the UN President

113.   FEMAL VOICE OVER:[CC3's] office emailed me the invitation.

114.   I will ask $200,000 for this trip...

115.   NICK MCKENZIE: A draft invitation sent to the United Nations president and allegedly approved by Dr Chau
       stated his desire to make the UN chief his ''sincere friend in Guangdong Province"

116.   MALE VOICE OVER: And your friend here has the pleasure to offer you a permanent convention venue for the
       UN meetings...

117.   NICK MCKENZIE: The UN president's bank account was then wired $200,000 by one of Dr Chau's companies.

118.   Under US bribery taw it was illegal for Ashe,as a UN official, to receive this payment.

119.   There is no suggestion Dr Chau knew it was illegal.


       (00286152 docx-vi                                         5
            Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 25 of 107




 120.    PETER MATFIS: At least some of the money that was moving through Shen Yan,or that she was facilitating,
         came from him.

 121.    And it doesn't mean that there was necessarily anything untoward about it, but just the fact of large amounts of
         money being moved or paid to people because of introductions or the activities of Sheri Yan make it, make it
         somewhat suspect.

122.     SHERI YAN: What we tried to do is...

123.     NICK MCKENZIE: Sheri Yan pleaded guilty to bribery charges and was jailed last year.

124.     Dr Chau has never been charged with any offence and denies any wrongdoing.

125.     ASIO's interest in Sheri Yan is just one of many suspected foreign interference and intelligence cases being
         probed by Australian agencies, and which lead back to Beijing.

126.     PROF.RORY MEDCALF: It's fair to say that agencies like ASIO are really quite alive and alert to these issues.

127.     The challenge for them is that their mandate is essentially to monitor,and to report to government what's
         happening.

128.     They don't have a mandate, and it's, it's not clear who within the Australian system has a mandate to act on this
         information.

129.     NICK MCKENZIE: In Washington,concerns about the Chinese Communist Party interfering in Australian politics
         is growing.

130.     There,senior officials believe Australia is open to compromise,including through foreign donations.

131.     MIKE MCCAUL,CHAIRMAN,HOMELAND SECURITY COMMITTEE: Well,you know,in the United States we
         prohibit that expressly.

132.     I think there's a reason for that.

133.     We don't want the influence of foreign money in our elections and foreign governments to influence our elections.

134.     I think that's a wise policy.

135.    Quite frankly, I was a bit surprised that Australia does allow foreign contributions, and, and,and if you look at the
        numbers,which I was privy to, a lot, a lot of these donations are coming from China.

136.    China has a very strong influence in the region.

137.    They want to influence Australia.

138.    They want a stronger presence in Australia, and what better way to do that then to influence political figures
        through,through foreign contributions.

139.    NICK MCKENZIE: Republican congressman Mike McCaul is chairman of the Homeland Security Committee.

140.    In the 1990s while a prosecutor at the US Justice Department,he investigated a scandal known as 'China-gate'

141.    Chinese spies funnelled donations into the Clinton presidential campaign.

142.    BILL CLINTON: Hi Johnny, how are you? Good to see you. How you doing?

143.    MIKE MCCAUL: It's almost like out of a spy novel.

144.    I mean,it's the most interesting case I ever prosecuted.

145.    These are very dangerous,clandestine figures in Chinese Intelligence and there was a concerted effort to, to
        influence our elections.



        {00286152 docx v}                                         6
            Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 26 of 107




 146.     NICK MCKENZIE: McCaul warns Australia is badly exposed, unless our laws are changed.

 147.     MIKE MCCAUL: The critical issue here is allowing a foreign government to influence your elections.

 148.    I think at a minimum,closing off foreign contributions from a foreign government to, to influence elections, and in
         this case, China is the,the,the biggest offender.

 149.    NICK MCKENZIE: Chinese Premier Li Keqiang's visit here in March came as Australia grapples with a shifting
         world order post the election of Donald Trump,and an emboldened Chinese Communist Party no longer content
         to hide its strength and bide its time.

150.     In Australia's diplomatic and security community,debate is raging about why and to what extent the one-party
         state is seeking influence in Australian institutions.

151.     In Canberra,local students were bussed in by the Chinese Embassy,to welcome Premier Li.

152.     NICK MCKENZIE: The young patriots drown out those there to protest against the Chinese government.

153.     Lupin Lu is President of the Chinese students'association at the University of Canberra.She organised 200 of
         her classmates for the rally.

154.     LUPIN LU, PRESIDENT, CHINESE STUDENTS AND SCHOLARS ASSOCIATION.UC.Chinese Embassy,they
         support us or sponsor us by providing flags,food.

155.     NICK MCKENZIE: The flags?

156.     LUPIN LU: Yes.

157.     NICK MCKENZIE: The food?

158.     LUPIN LU: Transportation.

159.     NICK MCKENZIE: Transportation.

160.     LUPIN LU: And like legal help as well, lawyer.

161 .    NICK MCKENZIE: For, for the event, for the day?

162.    LUPIN LU: Yes, because there is politics involved.

163.    Sometimes there may be conflict with the police.

164.    NICK MCKENZIE: The Chinese government and its proxies monitor Chinese student associations at most
        Australian universities

165.    This oversight has a dark side.

166.    Students organising anti-communist party protests may be reported to the Chinese Embassy.

167.    LUPIN LU: I guess as the president of Chinese Students Scholars Association and as a Chinese, I would do this
        for the safety of other members,other students.

168.    NICK MCKENZIE: You would tell the embassy that some students were organising a human rights protest, for
        instance?

169.    LUPIN LU: Yes. I would definitely,just to keep all the students safe and to do it for China as well.

170.    NICK MCKENZIE: Brisbane student and democracy activist Anthony Chang believes he is being monitored by
        the Chinese Government.

171.    He fled China three years ago after he was arrested and interrogated for putting up posters supporting
        independence for Taiwan.



        {00286152.docx-v}                                        7
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 27 of 107




 172.     ANTHONY CHANG.STUDENT ACTIVIST: When they took me to the police station, I was still frightened.

 173.     I had my hands over my head,and I said, "I will absolutely obey you,just make sure you don't shoot me".

 174.    As you can see, I was scared of them.

 175     NICK MCKENZIE: He didn't expect to come to the attention of the Chinese authorities, here too.

176.     But after he spoke in Brisbane at this pro Hong Kong democracy rally, his parents back in China were visited by
         state security officials, who demanded their son cease his Australian activism.

177.     ANTHONY CHANG: My parents are very worried.

178.     They are worried that it might affect them,for example their work.

179.     They could lose their job.

180.     They could go to jail because of my activities.

181.     NICK MCKENZIF_: One of the fiercest critics of communist party interference in Australia is Sydney academic Dr
         Feng Chongyi.

182.     While Premier Li was being feted in Australia, Dr Feng was back in China to meet with human rights lawyers -
         work he knew would draw attention.

183.     DR FENG CHONGYI: We know that it's an open secret that we are,our telephone is tapped, we are followed
         everywhere that but that is a routine that we have to accept if we want to work in China.

184.     NICK MCKENZIE,REPORTER: But Dr Feng did not expect what happened next.

185.     At his hotel in the city of Kunming, he was tracked down by agents from the Ministry of State Security.

186.     Over the next 10 days he was subjected to intensive videotaped questioning ... for up to 6 hours a day.

187.     Many of the questions involved his activities in Sydney.

188.     NICK MCKENZIE: They wanted to know about your democracy activism in Sydney.

189.     DR FENG CHONGYI: In Sydney,yes that's right.

190.     NICK MCKENZIE: They wanted to know about your associates in Sydney?

191.     DR FENG CHONGYI: That's right.

192.    NICK MCKENZIE: They,they knew about your family in Sydney?

193.    DR FENG CHONGYI: That's right.

194.    NICK MCKENZIE: They knew specific details about names?

195.    DR FENG CHONGYI: Actually, for my family members they,they got everything.

196.    They got everything.

197.    NICK MCKENZIE: Dr Feng was accused of endangering state security.

198.    Only after the intervention of the Tumbull government was he told he was finally free to return home to Sydney.

199.    He believes he was targeted by the Chinese Communist Party as a warning to others in Australia not to
        challenge the party.




        {00286152.docx-v)                                       8
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 28 of 107




 200.    DR FENG CHONGYI,ASSOCIATE PROFESSOR,CHINA STUDIES, UTS: There are several messages they
         are sending on.

 201.    One thing directly related to my work,that the academics better stay away from sensitive issues or sensitive
         topics, otherwise they can get you into deep trouble, detention or other punishment.

202.     NICK MCKENZIE: While Dr Feng was trapped in China, back in Australia, Premier Li was the guest of honour at
         a Chinese community event held at the Sydney Town Hall.

203.     Sitting at the head table opposite Premier Li was Dr Chau Chak Wing.

204.     A couple of seats over from him was another Chinese billionaire - Huang Xiangmo.

205.     Like Dr Chau, Mr Huang has come to the attention of ASIO.

206.     Mr Huang Is the second donor named by ASIO in its secret warning to the Coalition and Labor about the danger
         of Chinese Communist Party interference in Australian politics.

207.     PROF.JOHN FITZGERALD: When we look at other business people contributing say to Australian political
         parties, we can go back through the company records and establish where that money came from.

208.     In the case of Mr Huang it's not quite so clear.

209.     NICK MCKENZIE: Mr Huang's rise is a classic rags to riches story.

210.     From a poor rural family, he built his billion-dollar fortune as a property developer in provincial China.

211.     Mr Huang arrived in Australia in 2011 in near total obscurity.

212.     But that didn't last for long.

213.     ANDREW ROBB,MINISTER FOR TRADE AND INVESTMENT,2013 - 2016: How about we thank Mr Huang
         with three cheers for his generosity today? Hip Hip.

214.     CROWD: Hooray.

215.    ANDREW ROBB, MINISTER FOR TRADE AND INVESTMENT,2013 - 2016: Hip Hip.

216.    CROWD: Hooray.

217.    ANDREW ROBB,MINISTER FOR TRADE AND INVESTMENT,2013 - 2016: Hip Hip.

218     CROWD: Hooray.

219.    NICK MCKENZIE: Mr Huang,and his property development firm Yuhu,began donating millions of dollars to
        health and education initiatives, earning the praise of politicians from both parties.

220.    ANDREW ROBB,MINISTER FOR TRADE AND INVESTMENT,2013 - 2016: I thought I'd just say a couple of
        words about Mr Huang.

221.    I think it's important to get a sense of the man.

222.    He is a, a man of many dimensions from what I've already been able to determine.

223.    He.A,thoughtful, he's a very thoughtful cerebral fellow.

224.    He's a man who thinks, about,about life and about how we can improve it.

225.    He's a man comfortable in his own skin, he's a man with a sense of humour which is a good thing.

226.    He's a visionary.

227.    NICK MCKENZIE: Mr Huang became a major political donor too.

        {00286152.docx-v}                                         9
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 29 of 107




 228.    Getting to know Tony Abbott - he gave $770,000 to the Liberals before the 2013 election.

 229.    A big chunk of that went to Julie Bishop's home state of Western Australia.

 230.    Mr Huang and his associates also gave to the Trade Minister Andrew Robb .... $100,000 to his campaign
         fundraising vehicle, as Robb signed off on the China Australia Free Trade deal.

231.     And $1.8 million went towards an Australia China Research Institute. Mr Huang became its chairman,its director
         - former Foreign Minister Bob Carr.

232.     PROF.JOHN FITZGERALD: First, he's seeking to establish his position, his status in the Chinese Australian
         community.

233.     Secondly, I think he's trying to secure some standing for the Chinese Australian community with various
         Australian governments at state and federal level and third through those community organisations,to secure
         outcomes that are favourable to Chinese State Policy.

234.     NICK MCKENZIE: In the right company, Mr Huang makes no secret of his devotion to the Chinese Communist
         Party.

235.     At an event celebrating 66 years of one party rule in China, Mr Huang took to the stage

236.     HAUGN XIANGMO.We overseas Chinese unswervingly support the Chinese Government's position to defend
         our nations sovereignty and territorial integrity.

237.     We support the development of the motherland always, and take on an important role in building One Belt, One
         Road.

238.     NICK MCKENZIE. Mr Huang oversees a communist party aligned Council which supports Beijing's territorial
         claims over Taiwan, Hong Kong and the South China Sea.

239.     It's called the Australian Council for the Promotion of the Peaceful Reunification of China, and Mr Huang is
         President.

240.     DR FENG CHONGYI: That means he's a key member supported by the Chinese authorities including the
         Embassy or the Consulate here,

241.    That, as I said, is the most influential organisation or association in the Chinese [indecipherable] community in
        Australia.

242.    Whoever took the position as the head of that organisation means he can be identified as the leader, the most
        influential figure within the Chinese community.

243.    Enjoys very high status.

244.    NICK MCKENZIE: Mr Huang's Council is dedicated to pushing the Communist Party's interests in China and
        abroad.

245.    PROF.JOHN FITZGERALD: Well every government of course has an interest in promoting itself abroad. To
        extending its soft power.

246.    I guess what's different about China is the way in which it's run through these clandestine operations

247.    It's just not out there and open.

248.    Secondly,it's really not out to win an argument,it's out to silence dissent and other countries generally don't
        operate that way.

249.    They expect to win an argument on its strengths, not to silence all opposition.

250.    The way the Chinese Government or Party through the United Front Department and the Overseas Chinese
        Bureau operates is effectively to control and silence dissent.



        (00286152.docx-v}                                        10
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 30 of 107




 251     NICK MCKENZIE: Mr Huang chaperoned the top Communist Party official in charge of Overseas Chinese, and
         who was accompanying Premier Li on his Australian visit.

 252.    UNKNOWN CHINESE MALE VOICE: What are your expectations for our work her in Australia?

 253.    QUI YUANPING: As we say, "a mother always worries about her traveling child." To all overseas Chinese,
         including students, you will always be an important member of the global Chinese family.

254.     NICK MCKENZIE: Mr Huang has made something of an artforrn of Juggling his Chinese Communist Party ties
         with his cultivation of Australian political figures.

255.     DR FENG CHONGYI: Obviously, he has two identities.

256.     One of course is a businessman, quite a smart businessman.

257.     Again,the other identity he's, he's trying to be a political figure.

258.     He does have his own political ambition.

259.     NICK MCKENZIE: One of Mr Huang's advisors on the peaceful reunification Council is NSW Labor politician
         Ernest Wong.

260.     A close ally and friend, the pair travelled to Taiwan together on Reunification Council business.

261.     In November 2012, Mr Huang and two other reunification council members,donated half a million dollars to the
         NSW ALP.

262.     Six months later, the ALP put Ernest Wong into the NSW Upper House seat formerly held by Labor's Eric
         Roozendaal.

263.     Roozendaal went on to get a job with Mr Huang.

264.     PROF.JOHN FITZGERALD: Well Mr Huang is very generous to all parties.

265.     He could hardly be called partisan; he contributes to the Liberal Party as well as to the Labor Party.

266.     He's also a very generous employer of former party operatives.

267.    NICK MCKENZIE: Another of Mr Huang's political allies, and a fellow member of the Peaceful Reunification
        Council, is active ALP identity Simon Zhou.

268.    Zhou was given the last place on the Labor party's senate ticket at last year's election, a month after two of his
        business associates donated $60,000 to the ALP.

269.    Mr Huang was at the announcement.

270.    HUANG XIUANGMO: As China's power keeps rising, the status of overseas Chinese is also rising.

271.    Now Overseas Chinese realise that they need to make their voices heard in politics.

272.    To safe guard Chinese interests, and let Australian society pay more attention to the Chinese.

273.    This is a very good thing.

274.    NICK MCKENZIE: Within Labor, Sam Dastyan was Mr Huang's key contact.

275.    As the Party's NSW General Secretary, and then as a Senator, Dastyari has welcomed hundreds of thousands of
        dollars in donations from Mr Huang.

276.    SAM DASTYARI,LABOR SENATOR: Demonstration Mr Huang of how highly you're respected, how much all of
        us respect you and the work you do.




        {00286152.docx-v}                                          11
            Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 31 of 107




 277.     NICK MCKENZIE: An incident that occurred in June 2016 leaves little doubt that Mr Huang expects something in
          return for his donations.

 278.    In the lead up to the federal election, he promised the ALP $400,000 in donations.

 279.    But then,at the National Press Club, Labor's defence spokesman Stephen Conroy criticised Beijing over its land
         grabs in the South China Sea,flagging the ALP would take a more aggressive approach in the disputed territory.

280.     STEPHEN CONROY,LABOR DEFENCE SPOKESMAN: Now, when it comes to regional security challenges like
         the South China Sea,the Tumbull government are sitting behind ambiguous language while refusing to be
         upfront with the Australian people.

281.     By contrast, we believe our defence force should be authorised to conduct freedom of navigation operations
         consistent with international law.

282.     NICK MCKENZIE: After this speech, Mr Huang reacted decisively to the apparent attack on one of the Chinese
         Communist Party's core policies.

283.     4 Corners has learned,that Mr Huang called the ALP and told them that because of Conroy's comments,he was
         cancelling his promised $400,000 donation.

284.     PROF.RORY MEDCALF: It's precisely the kind of example of economic inducement being turned into economic
         leverage or coercion.

285.     In other words,it's a classic example of a benefit being provided, but then withheld as a way of punishment, and
         as a way of influencing Australian policy independence.

286.     NICK MCKENZIE: Just one day after Stephen Conroy's comments,Mr Huang appeared at a press conference
         alongside his Labor mate.

287.     Contradicting his Party's position, Senator Dastyari told the Chinese media that Australia shouldn't meddle with
         China's activities in the South China Sea.

288.     When his comments were reported several weeks later, he tried to explain.

289.    JOURNALIST: Why did you hold that press conference and make those comments on the South China Sea?

290.    SAM DASTYARI: OK.This is a,a,separate matter and I want to get to this.

291.    I support, I, I support,the Labor Party position on the South China Sea.

292.    I support the Labor Party position. I support an international rules based system with international norms, where
        the rule of law is applied.

293.    Now that has been my position.

294.    That remains my position, that is the Labor Party position on the issue of the South China Sea

295.    JOURNALIST: It wasn't in that press conference was it?

296.    JOURNALIST: Then why did you say that it's a matter for China?

297.    SAM DASTYARI,LABOR SENATOR: Look, well look, look. Now,I'm not, I'm not, I. While I can't be held directly
        to words there were held at a press conference that I don't have a transcription of in front of me.now let me be
        clear, I support the Labor Party position on this issue, no no no no no, Andrew,Andrew.

298.    JOURNALIST: Why did you hold a press conference then?

299.    NICK MCKENZIE: Amid the media storm,the press seized on Mr Huang's previous payment of $5000 to Senator
        Dastyari to pay an ALP legal bill.

300.    Another Chinese donor had given him $1600 for a travel bill.



        (002863.52.doo(-0                                       12
            Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 32 of 107




 301.    The Senator fell on his sword.

 302.    SAM DASTYARI: So look, I am going to be making a short statement, and I won't be taking any questions.

303      This has been a difficult week and this afternoon I have made a difficult decision.

304.     Today I spoke to my leader Bill Shorten and offered my resignation from the front bench, which he accepted.

305.     NICK MCKENZIE: Last year Mr Huang sought more political help.

306.     He had applied for Australian citizenship, but his application had stalled.

307.     It was being secretly scrutinised by ASIO.

308.     Mr Huang began lobbying his political contacts for assistance.

309.     4 Corners has learned of one politician who agreed to help.

310.     Labor Senator Sam Dastyari.

311.     NICK MCKENZIE: 4 corners can reveal that after multiple requests from the billionaire donor, Dastyari's office
         cointacted the immigration department to query the progress of Mr Huang's citizenship application.

312.     In the lead up to the election, Dastyari's office made four separate approaches to the Department.

313.     It's understood Dastyari made two of these calls himself.

314.    4 Corner's has made several requests to Mr Huang for an interview. He's declined. Nevertheless, we caught up
        with him in Sydney.

315.    JOURNALIST: ABC 4 Corner's, we would like to ask you about your relationship to the Chinese Communist
        Party?

316.     HUANG XIUANGMO.I don't have a relationship with them.

317.    JOURNALIST: Why have you asked Australian politicians to help you get a passport?

318.    HUANG XIUANGMO: I am not going to answer any questions.

319.    NICK MCKENZIE: In a statement, Mr Huang said he took strong objection to any suggestion he had linked his
        donations to any foreign policy outcome.

320.    Mr Huang's citizenship application is still being reviewed by ASIO.

321.    The signing of the China Australia Free Trade Agreement cemented our vital relationship with the world's new
        economic super power.

322.    As Trade Minister, Andrew Robb spent years negotiating the deal.

323.    His position brought him in contact with another Chinese billionaire - Ye Cheng,head of the Landbridge Group.

324.    UNKNOWN FEMALE SPEAKER: Investment agreement between Landbridge Group and Westside Corporation
        Limited.

325.    NICK MCKENZIE: Landbridge recently spent $506million to secure a 99-year lease for the Port of Darwin, a
        hugely controversial deal in light of the company's close ties to the Chinese Communist Party.

326.    PE I ER JENNINGS: I think Chinese companies understand that if they can actually help to satisfy the strategic
        and political objectives of the communist party that will insure their prosperity.

327.    It will give them access to cheap finance and it's something which makes the senior leadership of those firms,
        you know, more prominent and successful in the context of, of Beijing politics.


        (00286152.docx-v}                                       13
           Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 33 of 107




 328.    SPEAKER: The Minister for Trade and Investment.

 329.    ANDREW ROBB,FORMER TRADE MINSTER: Thank you very much Mr.Speaker.

 330.    NICK MCKENZIE: Before Last year's election, Andrew Robb stepped down from Government, and his final
         senior position as Australia's Special Envoy on Trade.

331      A few months later it was revealed he'd been appointed as an economic advisor to Landbridge.

332.     JOURNALIST: And what about your own role at Landbridge because the Prime Minister said that he, he hadn't
         been notified about?

333.     ANDREW ROBB,FORMER TRADE MINSTER: No why should I? He said to me why? He.I've now left. I'm sorry
         I've now left politics right?

334.     JOURNALIST: Well we've got, we've got the Australian Defence Association. Well we've now got the Australian
         Defence Association and the opposition, they are jumping up and down about..

335.     ANDREW ROBB,FORMER TRADE MINSTER: No.Well,they're all playing politics.

336.     JOURNALIST: ...questions about ministerial conduct and all that sort of thing.

337.     ANDREW ROBB: Well, again,they're, they're, they're implying that I will act unethically and.and where's the
         evidence?

338.     I mean,I've, I've been a senior cabinet Minister, I know the responsibilities that I've got.

339.     I've got no intention of breaching those responsibilities.

340.     NICK MCKENZIE: Andrew Robb's confidential consulting deal can now be revealed.

341.     Robb was on the Landbridge payroll from July 1 - the day before the election.

342.     From that date, he's be paid $73,000 a month, or $880,000 a year, plus expenses.

343.    Andrew Robb declined an interview, but told 4 Corners he has acted in line with his obligations as former Trade
        Minister.

344.    PETER JENNINGS: I respect as the Prime Minister said,that you know, Mr Robb has a right to go out and earn a
        living once he's left parliament but, you know,he was a cabinet minister for many years and I think now providing
        advice to the leadership of the Landbndge Group was possibly a step too far too quickly in terms of his departure
        from politics

345.    NICK MCKENZIE: Questions around how Australia and its leaders manage the relationship with China are
        central to the nation's most important foreign policy debate.

346.    Australia must maintain its growing ties to its most important economic partner.

347.    But we also must confront the fact that some of the interests and practices of the authoritarian one party state
        conflict with our own.

348.    PROF.RORY MEDCALF: There's an awareness of a problem, but the agencies themselves don't have the
        mandate or the wherewithal to manage the problem.

349.    All they can do is sound the alarm and alert the political class.

350.    The political class needs to take a set of decisions in the interest of Australian sovereignty, in the interest of
        Australia's independence policy making,to restrict and limit foreign influence in Australian decision making.

351.    CHRIS UHLMANN: After being briefed on the 4 Corners-Fairfax investigation, the Attorney General sent us a
        statement revealing the Prime Minister has asked him to conduct a major inquiry into Australia's espionage and
        foreign interference laws.



        {00286152.docx-v}                                         14
          Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 34 of 107




352.     Senator Brandis said, "the threat of political interference by foreign intelligence services is a problem of the
         highest order and it's getting worse."

353.    Senator Brandis says he will examine whether the espionage offences in the criminal code are adequate and
        expects to brief Cabinet on possible changes to the law before the end of the year.

354.    We will watch with interest. Good night.




       {00286152.docx-v}                                         15
               Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 35 of 107




       Print    Email     Share     Transcript     Background Information

     Power and Influence
     By Nick McKenzie,Sashka Koloff, Anne Davies

     Updated June 6, 2017 15:13:00




    Monday 5 June 2017

    Power and Influence: The hard edge of China's soft
    power.

    "They want to influence Australia. They want a stronger                             POWER
    presence in Australia."                                                              AND
Z   It's a tale of secrets, power and intimidation.                                   INFLUENCE
    "ASIO are really quite alive and alert to these issues... of
3   Australian national security."

    China is our most important trading partner, making a
    strong relationship vital to Australia's national interest. But   Power and Influence
    there are growing concerns about covert Chinese actions
    taking place on Australian soil.
                    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 36 of 107




            "Every government has an interest in promoting itself abroad to extending its soft power, I guess what's different
 5          about China is the way in which its run through these clandestine operations."

            Five months in the making,this joint Four Comers/Fairfax Media investigation uncovers how China's Communist
            Party is secretly infiltrating Australia.

            The investigation tracks the activities of Beijing-backed organisations and the efforts made to intimidate opponents
            of the Chinese Communist party.

            "The way the Chinese Government operates is effectively to control and silence dissent."

      1     And investigates the influence of individuals who have access to political and business leaders.

         "Even if they're not receiving any kind of direction, they would feel some sense of obligation, or indeed make the
      it right impression on the powers that be in China, to demonstrate that they're being good members of the party, that
         they're pursuing the party's interests."

           The findings will be released in a series of stories through Fairfax Media and ABC platforms, reported by Fairfax's
      II   Nick McKenzie and the ABC's Chris Uhlmann,culminating in the Four Corners broadcast on Monday night, detailing
           the full revelations.

           Power and Influence, reported by Nick McKenzie and presented by Sarah Ferguson,goes to air on Monday
           5th June at 8.30pm EDT.It is replayed on Tuesday 6th June at 10.00am and Wednesday 7th at 11pm.It can also
           be seen on ABC NEWS channel on Saturday at 8.00pm AEST,ABC iview and at abc.net.au/4comers

             Hide transcript

           Transcript
           Power and Influence - Monday 5 June 2017

           CHRIS UHLMANN: For six months,the world has watched the unfolding story of how the Russian government and
!2_        its agents sought to subvert the US election, and possibly helped deliver the presidency to Donald Trump.

           Extraordinary though that story is, it is not unique. America is not the only democracy to have been targeted in this
13         way, and Russia is not the only country accused of such subversion.

           Just ten days ago,the head of Australia's peak intelligence agency ASIO warned that espionage and foreign
 19        interference are occurring here on an unprecedented scale. with the potential to cause serious harm to this nation's
           sovereignty, it's security and, he added,the integrity of our political system.

 IS        Duncan Lewis did not name the key suspect. But we can tonight - the Chinese Communist Party.

           A joint investigation by a team of journalists from 4 Corners and Fairfax Media has exposed a concerted campaign
 1(0       by the Chinese government and its proxies to infiltrate the Australian political process to promote its own interests.

           Its targets include our universities, local student and community groups, the Chinese language media, and - most
 (g        disturbing of all - some of our nation's leading politicians.

   This investigation reveals that business leaders allied to Beijing are using millions in political donations to the major
1S parties to buy access and influence, and in some cases to push policies that may be contrary to Australia's national
   interests.

 11        Nick McKenzie has the story.

           NICK MCKENZIE, REPORTER: In the early hours of a cold morning in October 2015,a team of counter espionage
 LO officers breaks into a Canberra flat.

           Their target is a Chinese born woman,who is married to a former high ranking Australian intelligence official.
                 Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 37 of 107




.22_     ASIO suspects the woman is involved in spying for the Chinese Government.

         PROF.RORY MEDCALF, NATIONAL SECURITY COLLEGE.ANU: For such an action to be taken you would
         assume that it would need the authorization of the Attorney General, it would need a warrant, and it would need
         essentially a decision involving many parts of the Australian National Security Community.

 Lt.f So it would reflect deep and real concern about Chinese espionage in Australia.

         NICK MCKENZIE,REPORTER: The woman's name is Sheri Yan ... a socialite with connections to the senior levels
2--J     of government, here and abroad.

2h, Did you think she might be a Chinese intelligence operative of some sort?

        PROF.JOHN FITZGERALD,THE FORD FOUNDATION,BEIJING, 2008 - 2013: I understand that Sheri Yan is very
        closely connected with some of the most powerful and influential families and networks in China.

28 Once you know that you don't need to know much more.

  q     NICK MCKENZIE: Yan's husband, Roger Uren, was until 2001 Assistant Secretary at Australia's Office of National
        Assessments,the agency which provides secret intelligence briefings to the Prime Minister.

 30     During the raid, ASIO seized computers and documents.

1 I     They discovered classified Australian government files on the work of Chinese intelligence.

      2 Uren is being investigated for the removal of these files, which may have been illegal.
33      PROF.RORY MEDCALF This material is normally held very tightly held.

 31f Presumably it relies on intelligence sources and methods, which can't be compromised.
        It also could potentially reveal some of the deepest intelligence and analytical judgements of either Australia or
 32     indeed of Australia's allies and partners.

 3b     So it's material that has to be protected at all costs.

        NICK MCKENZIE: In the weeks before the raid, ASIO analysts had been tracking links between political donors in
 5t Australia and the Chinese Communist Party.

3g      The donations provided access to the most powerful politicians in the land.

    ASIO chief Duncan Lewis was so worried, he organised meetings with the Directors of the Liberal and National
34? parties, as well as the Federal Secretary of the ALP,to warn them that the donors could compromise the major
    parties.

Lt 0 NICK MCKENZIE: How unusual is it for a directed general of ASIO to take such a step?

i-(     PROF. RORY MEDCALF: Oh it's certainly unusual.

4L      If that is indeed the case, it would reflect very real, very real concern.

Lf 3    NICK MCKENZIE When he briefed the party officials, Lewis said the donors being examined by ASIO were
        breaking no laws.

cf.L,f. But he warned their strong connections to the Chinese Communist Party meant their donations might come with
        strings attached.

'f5 ASIO briefed then Prime Minister Tony Abbott.

 4/ PETER JENNINGS, EXECUTIVE DIRECTOR,AUSTRALIAN STRATEGIC POLICY INSTITUTE: I think that this
 " type of, frankly, naked influence buying, is something, which is damaging to Australia's political system.
                 Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 38 of 107




    I would far rather have a regime in place whereby we,the tax payer, pay for the cost of our elections than relying on
'LL-1
1 + parties to get donations from foreign sources, where ever they may come from

 48 Notably those foreign sources are primarily linked to Chinese business.

       4 NICK MCKENZIE: ASIO singled out two billionaire donors with especially close ties to the Chinese Communist
    ***T 1 Party.

         The first was enigmatic property developer Dr Chau Chak Wing, a man who keeps a low profile except when it
         comes to his big donations.

 51      PETER MATTIS, FORMER CIA CHINA EXPERT: He sort of appeared out of nowhere.

  s2.There's very little in his biography that predates his appearance and his entry onto the Australian and China
     business scene.

 5       NICK MCKENZIE, REPORTER: Dr Chau's extraordinary generosity has given him access to Australia's political
         elite.

 cti Dr Chau donated $20 million dollars to build a Frank Gehry designed building at the University of Technology
     Sydney, which was opened by the Governor General in 2015.

 5s At the unveiling of the Dr Chau Chak Wing building, the billionaire politely posed with the famous architect.

 c (, Not content with having a building named after him, Dr Chau splashed $70 million dollars on Australia's most
      expensive home in 2015.

 5T_ A six story mega mansion he bought from James Packer.
 5t Dr Chau's money allowed him to regularly rub shoulders with the great and good of Australian politics.
 S -01 He's donated more than $4 million to the major parties over the past decade.

() 0 The question ASIO has been probing is what he wants from his donations?

       PROF.RORY MEDCALF: We don't know whether donations are somehow driven, or centrally encouraged, by the
 6   1 Chinese Communist Party, or whether in fact you've got enthusiastic individuals freelancing to make donations that
       they think will resonate well when they report back to China, or if they report back to China that these donations
       were made,and that there is a change taking place in the Australian political discourse.

 62     NICK MCKENZIE: Dr Chau is an Australian citizen

        Back in his homeland China, he was also a member of a communist party advisory group known as a people's
 63 political consultative conference or CPPCC.
 (f.    This group carries out the work of an opaque lobbying arm of the Party called the United Front Work Department.

   c- PROF.RORY MEDCALF: We have to assume that individuals like that have really deep, serious connections to the
 `°-1 Chinese Communist Party.

        Even if they're not receiving any kind of direction, they would feel some sense of obligation, or indeed some desire
L6      to make the right impression on the powers that be in China,to demonstrate that they're being good members of the
        party, that they're pursuing the party's interests.

        PETER MATTIS: In a sense, you could say in Australia that with wealth comes responsibility, and that responsibility
 61- is to respond to the party when they ask you to do a favour for them.
    8   GEOFF RABY,AUSTRALIAN AMBASSADOR TO CHINA,2007 - 2011: Well I think it's mainly to do with their own
u       business interests in Australia.

61      Also, it's very much in the nature of the way Chinese do business, making gifts.
                 Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 39 of 107




         And most of these business developers and sorts of people who are doing this, they crave the prestige and the
         status of being photographed standing next to politicians, on both sides of politics.

7-1 So, it's about their influence and status and image.
71       Which they see as helping their business first and foremost, giving their family respect.

 3-3 It's very much a traditional Chinese way of operating.

    4,Lt NICK MCKENZIE: Four Corners has learned ASIO's interest in Dr Chau arose partly from his association with a
         woman described as an 'old friend - the socialite and lobbyist Sheri Yan.

3-5 It was Sheri Yan who ASIO suspected of spying and whose Canberra apartment the agency raided.

     PETER MATTIS: Sheh Yan, or Yan Shiwei, is an Australian-Chinese businesswoman who's made her livelihood out
 21, of building connections between China and the outside world and acting as a go-between between foreign
     businessmen, foreign government officials who are trying to get things done in China, or find their way among the
     bureaucratic and political land mines that are there.

         NICK MCKENZIE: Dr Chau used Sheri Yan as a consultant, somebody able to open up the right doors.

1.6 GEOFF RABY: She's a very active person.

        Many people come through the place, through Beijing.

        She's a, you know, dynamic, active person,speaks both languages perfectly, is charming, and comes from a well-
        connected background, which I don't know what those connections are, I only understand that's the case.

        PETER MATTIS: It appears her father was a PLA officer at one point in the very early days, so she's connected to
    g   the core of the CCP in a sense.

    jpi. No one can really explain where her original money,original connections, her original ways of opening the doors in
    6   China comes from.

p       NICK MCKENZIE: Sheri Yan divided her time between New York, Beijing and Canberra, and moved with ease
        among the A-listers.

    ,s9Y Her contacts included high flying businessmen and Australia's former New York consul general Phil Scanlan.

85 She was also close to the President of the United Nations General Assembly, John Ashe.
        PETER MATTIS, FORMER CIA CHINA EXPERT: Someone who knows how to work that landscape is useful not
        only for getting things done. not only for injecting Chinese perspectives into it. but also for being able to say, "Here
        are the players. Here are the people who are important

        "Here are their personal foibles."

09 NICK MCKENZIE, REPORTER: As Sheri Yan relentlessly networked, her husband Roger Uren was often proudly
OO by her side.

        Uren's previous work as a high ranking Australian intelligence official with top security clearance meant he was
        trusted in Canberra.

/C9 But not everyone trusted Sheri Yan.

9       PROF.JOHN FITZGERALD: In times, past I was advised to stay well clear of Sheri Yan.

    92- NICK MCKENZIE: Why?

        PROF.JOHN FITZGERALD: I'm not entirely sure why
                Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 40 of 107




        I was advised by an old friend in Australia's security establishment.

 15     NICK MCKENZIE: To stay clear of Sheri Yan?

 qh     PROF.JOHN FITZGERALD: To stay clear of Sheri Yan

 ci 7 NICK MCKENZIE: In October 2015,the Sheri Yan story took a sudden and dramatic twist in New York.

     PREET BHARARA,NEW YORK ATTORNEY GENERAL: Today,together with our law enforcement partners, we
  IS expose yet another wide-ranging corruption scheme, one that is simultaneously local and global and it is centred at
     the United Nations.

 91 NICK MCKENZIE: At the same time her Canberra apartment was being raided, Shed Yan was arrested in the US,
    accused of bribing the UN general assembly president.

 100 Yan's arrest stunned her associates. including former Australian ambassador Geoff Raby.

       GEOFF RABY: Well I was obviously very surprised. I couldn't believe it when I heard it. But she had been out of
          ..
       Beijing largely for a couple of years.

       JOURNALIST: Can I just ask if you are aware of Sheri Yin? She was arrested in the US last week for bribery
       allegations in the UN.


 ro3   She is a bit of a mystery, it seems that she lives here in Canberra, or at least may be a dual citizen, but no one is
       quite sure.

/0     Is it a consular case?

       JULIE BISHOP, MINISTER FOR FOREIGN AFFAIRS: I have been briefed on the matter, it is a matter that the
/(-1') Department of Foreign Affairs and Trade is focussing on but I'm not going to go into individual cases at this point,
       but it is a matter upon which I've been briefed.

 tig JOURNALIST: Can you say if she's an Australian-Chinese?

iteq_ JULIE BISHOP,MINISTER FOR FOREIGN AFFAIRS: I'll leave that sort of detail to our consular staff.

  08 It's a fairly complex issue, I don't want to compromise any of the investigations which are underway.
 ioef Thank you.

    NICK MCKENZIE, REPORTER: One of the events that led to Sheri Yan's arrest unfolded at the luxury Imperial
I/6 Springs Resort, which is owned by none other than the Australian political donor Dr Chau Chak Wing.

       The FBI alleged Yan bribed the UN general assembly President to speak at the resort, at a conference hosted by Dr
       Chau.

112 A sealed indictment from a New York Court against Sheri Yan refers to Dr Chau using a codename - CC3.
ft 3 Sheri Yan was alleged to have told the UN President

ii     SHERI YAN: ICC3's] office emailed me with the invitation.

(5 I will ask $200,000 for this trip...

       NICK MCKENZIE: A draft invitation sent to the United Nations president and allegedly approved by Dr Chau stated
       his desire to make the UN chief his "sincere friend in Guangdong Province"

 il?.-DRAFT INVITATION: And your friend here has the pleasure to offer you a permanent convention venue for the UN
     meetings...

118 NICK MCKENZIE.The UN president's bank account was then wired $200,000 by one of Dr Chau's companies.
                     Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 41 of 107




             Under US bribery law it was illegal for Ashe as UN official to receive this payment.

  110 There is no suggestions Dr Chau knew it was illegal.

             PETER MATTIS: At least some of the money that was moving through Sheri Yan,or that she was facilitating, came
    11-'1    from him.

         It doesn't mean that there was necessarily anything untoward about it, but just the fact of large amounts of money
 I 2-2-- being moved or paid to people because of introductions or the activities of Sheri Yan make it, make it somewhat
         suspect.

    12,.;    NICK MCKENZIE: Sheri Yan pleaded guilty to bribery charges and was jailed last year.

             Dr Chau has never been charged with any offence and denies any wrongdoing.

        ASIO's interest in Sheri Yan is just one of many suspected foreign interference and intelligence cases being probed
    2-S by Australia's agencies, and which lead back to Beijing.

 lib        PROF.RORY MEDCALF: it's fair to say that agencies like ASIO are really quite alive and alert to these issues.

            The challenge for them is that their mandate is essentially to monitor, and to report to government what's
 12;happening.
            They don't have a mandate, it's not clear who within the Australian system has a mandate to act on this information.

    zq     NICK MCKENZIE: In Washington, concerns about the Chinese Communist Party interfering in Australian politics is
         / growing.

     ?o There, senior officials believe Australia is open to compromise,including through foreign donations.

   ,        MIKE MCCAUL,CHAIRMAN, HOMELAND SECURITY COMMITTEE Well, you know,in the United States we
 1 31       prohibit that expressly.

132         I think there's a reason for that.

 / 3 3 We don't want the influence of foreign money in our elections and foreign governments to influence our elections.

 1311 I think that's a wise policy.

 ( ?S Quite frankly, I was a bit surprised that Australia does allow foreign contributions, and if you look at the numbers,
      which I was privy to, a lot of these donations are coming from China.

 /3.6 China has a very strong influence in the region.

 13         They want to influence Australia.

  s. They want a stronger presence in Australia, and what better way to do that then to influence political figures
(v,
     through, through foreign contributions.

(3 '        NICK MCKENZIE. Republican congressman Mike McCaul is chairman of the Homeland Security Committee.

!      el In the 1990s while a prosecutor at the US Justice Department, he investigated a scandal known as 'China-gate'

            Chinese spies funnelled donations into the Clinton presidential campaign.

 1141_ MIKE MCCAUL: It's almost like out of a spy novel.

            I mean,it's the most interesting case I ever prosecuted.

         LiThese are very dangerous, clandestine figures in Chinese intelligence and there was a concerted effort to influence
          / our elections.
                          Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 42 of 107




r&                NICK MCKENZIE: McCaul warns Australia is badly exposed, unless our laws are changed.

        Ci   L    MIKE MCCAUL: The critical issue here is allowing a foreign government to influence your elections.

         1 1-7 I think at a minimum,closing off foreign contributions from a foreign government to influence elections, and in this
        111-1-
               case, China is the biggest offender.

             NICK MCKENZIE: Chinese Premier Li Keqiang's visit here in March came as Australia grapples with a shifting world
         Fib order post the election of Donald Trump,and an emboldened Chinese Communist Party no longer content to hide
             its strength and bide its time.

         u4 In Australia's diplomatic and security community,debate is raging about why and to what extent the one-party state
        1-1 I is seeking influence in Australian institutions.

        IS-C In Canberra,local students were bussed in by the Chinese Embassy,to welcome Premier Li

    151           NICK MCKENZIE: The young patriots drown out those there to protest against the Chinese government.

                 Lupin Lu is President of the Chinese students' association at the University of Canberra. She organised 200 of her
    1)           classmates for the rally.

    ,5; LUPIN LU, PRESIDENT,CHINESE STUDENTS AND SCHOLARS ASSOCIATION,UC - The Chinese Embassy.
                 they support us or sponsor us by providing flags,food.

(Sti              NICK MCKENZIE: The flags?

    1            LUPIN LU- Yes.

I Si. NICK MCKENZIE: The food?

IS7 LUPIN LU: Transportation.

    I5S NICK MCKENZIE: Transportation.

        51 LUPIN LU: And legal help as well, lawyer.

    160 NICK MCKENZIE: For the event, for the day?

lt,f             LUPIN LU: Yes, because there is politics involved.

        62.. Sometimes there may be conflict with the police.

l b ? NICK MCKENZIE The Chinese government and its proxies monitor Chinese student associations at most
      Australian universities.

t        (f This oversight has a dark side.

(175             Students organising anti-communist party protests may be reported to the Chinese Embassy.

        k).6 LUPIN LU: I guess as the president of Chinese Students Scholars Association and as a Chinese, I would do this for
             the safety of other members,other students.

    ibj_ NICK MCKENZIE: You would tell the embassy that some students were organising a human rights protest, for
         instance?

    6            LUPIN LU: Yes. I would definitely, just to keep all the students safe and to do it for China as well.

iv               NICK MCKENZIE: Brisbane student and democracy activist Anthony Chang believes he is being monitored by the
                 Chinese Government.

                 He fled China three years ago after he was arrested and interrogated for putting up posters supporting
                 independence for Taiwan.
                     Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 43 of 107




 t 3-1       ANTHONY CHANG,STUDENT ACTIVIST: When they took me to the police station, I was still frightened.

    ri2      I had my hands over my head, and I said, "I will absolutely obey you,just make sure you don't shoot me".

    I   3    As you can see, I was scared of them.

    /4 if NICK MCKENZIE. He didn't expect to come to the attention of the Chinese authorities, here too.

         But after he spoke in Brisbane at this pro Hong Kong democracy rally, his parents back in China were visited by
    14C- state security officials, who demanded their son cease his Australian activism.

l jt) ANTHONY CHANG: My parents, are very worried.

            They are worried that it might affect them,for example their work.

13.tS. They could lose their job.

            They could be jail because of my activities.

    et      NICK MCKENZIE: One of the fiercest critics of communist party interference in Australia is Sydney academic Dr
            Feng Chongyi.

lc          While Premier Li was being feted in Australia, Dr Feng was back in China to meet with human rights lawyers - work
            he knew would draw attention.

ig2._       DR FENG CHONGYI: We know that it's an open secret that we are, our telephone is tapped, we are followed
            everywhere but that is a routine that we have to accept if we want to work in China.

 g3         NICK MCKENZIE,REPORTER: But Dr Feng did not expect what happened next.

Igif        At his hotel in the city of Kunming, he was tracked down by agents from the Ministry of State Security.

    8S- Over the next 10 days he was subjected to intensive videotaped questioning . for up to 6 hours a day.

f 66 Many of the questions involved his activities in Sydney.

    g ) NICK MCKENZIE: They wanted to know about your democracy activism in Sydney.

            DR FENG CHONGYI. In Sydney, yes that's right.

ir          NICK MCKENZIE: They wanted to know about your associates in Sydney?

    lo      DR FENG CHONGYI: That's right.

194 ;       NICK MCKENZIE: They knew about your family in Sydney?

    92_ DR FENG CHONGYI: That's right.

    /3      NICK MCKENZIE: They knew specific details about names?

Igif DR FENG CHONGYI: Actually, for my family members they, they got everything.

 PI They got everything.

IN, NICK MCKENZIE: Dr Feng was accused of endangering state security.

            Only after the intervention of the Turnbull government was he told he was finally free to return home to Sydney.

 I GR He believes he was targeted by the Chinese Communist Party as a warning to others in Australia not to challenge
    u the party.
                Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 44 of 107




        DR FENG CHONGYI,ASSOCIATE PROFESSOR,CHINA STUDIES, UTS: there are several messages they are
(gel    sending on.

        One is directly related to my work, that the academics better stay away from sensitive issues or sensitive topics,
2-00    otherwise they can get you into deep trouble, detention or other punishment.

        NICK MCKENZIE: While Dr Feng was trapped in China, back in Australia, Premier Li was the guest of honour at a
        Chinese community event held at the Sydney Town Hall.

        Sitting at the head table opposite Premier Li was Dr Chau Chak Wing.

        A couple of seats over from him was another Chinese billionaire - Huang Xiangmo,

        Like Dr Chau, Mr Huang has come to the attention of ASIO.

        Mr Huang is the second donor named by ASIO in its secret warning to the Coalition and Labor about the danger of
 LOS- Chinese Communist Party interference in Australian politics.

      PROF.JOHN FITZGERALD: When we look at other business people contributing say to Australian political parties,
7-Oce we can go back through the company records and establish where that money came from.

       In the case of Mr Huang it's not quite so clear.

       NICK MCKENZIE: Mr Huang's rise is a classic rags to riches story.

       From a poor rural family, he built his billion-dollar fortune as a property developer in provincial China.

       Mr Huang arrived in Australia in 2011 in near total obscurity.

       But that didn't last for long.

       NICK MCKENZIE: Mr Huang,and his property development firm Yuhu, began donating millions of dollars to health
       and education initiatives, earning the praise of politicians from both parties

       ANDREW ROBB,MINISTER FOR TRADE AND INVESTMENT,2013 - 2016: I thought I'd just say a couple of
       words about Mr Huang.

       I think it's important to get a sense of the man.

       He is a man of many dimensions from what I've already been able to determine.

       Thoughtful, he's a very thoughtful cerebral fellow.

       He's a man who thinks, about life and about how we can improve it.

       He's a man comfortable in his own skin, he's a man with a sense of humour which is a good thing.

       He's a visionary.

       NICK MCKENZIE: Mr Huang became a major political donor too.

-,,11 Getting to know Tony Abbott - he gave $770,000 to the Liberals before the 2013 election.

       A big chunk of that went to Julie Bishop's home state of Western Australia.

       Mr Huang and his associates also gave to the Trade Minister Andrew Robb .... $100.000 to his campaign
    -1 fundraising vehicle, as Robb signed off on the China Australia Free Trade deal.

n      And $1.8 million went towards an Australia China Research Institute. Mr Huang became its chairman, its director
       former Foreign Minister Bob Carr.
                      Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 45 of 107




              PROF.JOHN FITZGERALD: First, he's seeking to establish his position, his status in the Chinese Australian
              community.

              Secondly, I think he's trying to secure some standing for the Chinese Australian community with various Australian
    2,6       governments at state federal level and third through those community organisations, to secure outcomes that are
              favourable to the Chinese State Policy.

    z4        NICK MCKENZIE: In the right company, Mr Huang makes no secret of his devotion to the Chinese Communist
              Party.

     JS, At an event celebrating 66 years of one party rule in China, Mr Huang took to the stage

              HAUGN XIANGMO: We overseas Chinese unswervingly support the Chinese Government's position to defend our
215
              nations sovereignty and territorial integrity.

 23 0        We support the development of the motherland always, and take on an important role in building One Belt One
             Road.

             NICK MCKENZIE: Mr Huang oversees a communist party aligned Council which supports Beijing's territorial claims
 -2-3        over Taiwan, Hong Kong and the South China Sea.

             It's called the Australian Council for the Promotion of the Peaceful Reunification of China, and Mr Huang is
7:3          President.

7            DR FENG CHONGYI: That means he's a key member supported by the Chinese authorities including the Embassy
             or the consulate here.

13 9 That as I said is the most influential organisation or association in the Chinese diaspora community in Australia

             Whoever took the position as the head of that organisation means he can be identified as the leader, the most
 73      5   influential figure in the Chinese community.

    3i)      Enjoys very high status.

             NICK MCKENZIE: Mr Huang's Council is dedicated to pushing the Communist Party's interests in China and
             abroad.

             PROF.JOHN FITZGERALD: Well every government of course has an interest in promoting itself abroad to
1.3 8        extending its soft power.

:13/         I guess what's different about China is the way in which its run through these clandestine operations.

i',"f 0 It'sjust not out there and open.
             Secondly, it's really not out to win an argument,it's out to silence dissent and other countries generally don't operate
2..4 I       that way.

             They expect to win an argument on its strengths, not to silence all opposition.

             The way the Chinese Government or Party through the United Front Department and the Overseas Chinese Bureau
             operates is effectively to control and silence dissent.

             NICK MCKENZIE: Mr Huang chaperoned the top Communist Party official in charge of Overseas Chinese,and who
7_ Lt.Li
             was accompanying Premier Li on his Australian visit.

^ 4S - QUI YUANPING: Of course, as we say,"a mother always worries about her traveling child." To all our overseas
       Chinese,including students, you will always be an important member of the global Chinese family.

    t4       NICK MCKENZIE: Mr Huang has made something of an artform of juggling his Chinese Communist Party ties with
             his cultivation of Australian political figures.
                   Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 46 of 107




      -2- DR FENG CHONGYI: Obviously, he has two identities.

    g      One of course is a businessman, quite a smart businessman.

 2 LIc-f   Then again, the other identity he's trying to be a political figure.

  2.50 He does have his own political ambition.

           NICK MCKENZIE: One of Mr Huang's advisors on the peaceful reunification Council is NSW Labor politician Ernest
           Wong.

152_       A close ally and friend, the pair travelled to Taiwan together on Reunification Council business.

           In November 2012, Mr Huang and two other reunification council members,donated half a million dollars to the
 2S        NSW ALP.

           Six months later, the ALP put Ernest Wong into the NSW Upper House seat formerly held by Labor's Eric
 2.S 4     Roozendaal.

 2S5       Roozendaal went on to get a job with Mr Huang.

           PROF.JOHN FITZGERALD: Well Mr Huang is very generous to all parties.

 Zj        He could hardly be called partisan; he contributes to the Liberal Party as well as to the Labor Party.

 258       He's also a very generous employer of former party operatives.

           NICK MCKENZIE: Another of Mr Huang's political allies, and a fellow member of the Peaceful Reunification Council,
 2.5- 1
           is active ALP identity Simon Zhou.

    ko Zhou was given the last place on the Labor party's senate ticket at last year's election, a month after two of his
       business associates donated $60,000 to the ALP.

 76 (      Mr Huang was at the announcement.

  2..42.. HUANG XIUANGMO: As China's power keeps rising, the status of overseas Chinese is also rising.

  /63 Now Overseas Chinese realise that they need to make their voices heard in politics.

  2.6(t To safe guard Chinese interests, and let Australian society pay more attention to the Chinese.

  2,65 This is a very good thing."

  2,6 NICK MCKENZIE: Within Labor, Sam Dastyari was Mr Huang's key contact.

          As the Party's NSW general secretary, and then as a Senator, Dastyari has welcomed hundreds of thousands of
  2.64-
          dollars in donations from Mr Huang.

 2 gg     SAM DASTYARI,LABOR SENATOR: A demonstration MR Huang of how highly you're respected, how much all of
          us respect you and the work you do.

 264 NICK MCKENZIE: An incident that occurred in June 2016 leaves little doubt that Mr Huang expects something in
   r return for his donations.

2    -O In the lead up to the federal election. he promised the ALP 400 thousand dollars in donations.

    •j_i But then, at the National Press Club, Labor's defence spokesman Stephen Conroy criticised Beijing over its land
       / grabs in the South China Sea, flagging the ALP would take a more aggressive approach in the disputed territory.

      STEPHEN CONROY,LABOR DEFENCE SPOKESMAN: When it comes to regional security challenges like the
14 2— south china sea the Turnbull government are sitting behind ambiguous language while refusing to be upfront with
      the Australian people.
                  Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 47 of 107




          By contrast, we believe our defence force should be able to conduct freedom of navigation operations consistent
          with international law.

 2   1-1- NICK MCKENZIE: After this speech, Mr Huang reacted decisively to this apparent attack on one of the Chinese
          Communist Party's core policies.

 27s      Four Corners has teamed, that Mr Huang called the ALP and told them that because of Conroy's comments, he was
          cancelling his promised $400,000 donation.

 23t      PROF.RORY MEDCALF: It's precisely the kind of example of economic inducement being turned into economic
          leverage or coercion.

 2: 7_ In other words, it's a classic example of a benefit being provided, but then withheld as a way of punishment, and as
       a way of influencing Australian policy independence.

      NICK MCKENZIE: Just one day after Stephen Conroy's comments, Mr Huang appeared at a press conference
 2-73 alongside his Labor mate.

 2- 4q    Contradicting his Party's position, Senator Dastyari told the Chinese media that Australia shouldn't meddle with
          China's activities in the South China Sea.

 Lot) When his comments were reported several weeks later, he tried to explain.

 2-8I JOURNALIST: Why did you hold that press conference and make those comments on the south china sea?

 2132_ SAM DASTYARI: This is a separate matter and I want to get to this.

zg3 I support the Labor Party position on the south china sea.
 2_8,    I support the Labor Party position. I support an international rules based system with international norms. where the
         rule of law is applied.

 2.15- Now that has been my position.
     G That remains my position, that is the Labor Party position on the issue of the South China Sea.

         JOURNALIST: Then why did you say that it's a matter for china?

     SAM DASTYARI. LABOR SENATOR: Now,while I can't be held directly to words there were held at a press
Z.98 conference that I don't have a transcription of in front of me, now let me clear, I support the labor party position on
     this issue, no no no no no, Andrew, Andrew.

18, JOURNALIST: Why did you hold a press conference then?

     0 NICK MCKENZIE: Amid the media storm,the press seized on Mr Huang's previous payment of $5000 to Senator
       Dastyari to pay an ALP legal bill.

19 1 Another Chinese donor had given him $1600 for a travel bill.

 9 L.The senator fell on his sword.
     .5 SAM DASTYARI: So I am going to be making a short statement, and I won't be taking any questions.

         This has been a difficult week and this afternoon I have made a difficult decision.

         Today I spoke to my leader Bill Shorten and offered my resignation from the front bench, which he accepted.

Zit, NICK MCKENZIE: Last year Mr Huang sought more political help.

294      He had applied for Australian citizenship, but his application had stalled.

2/ g     It was being secretly scrutinised by ASIO.
                  Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 48 of 107




   cl    Mr Huang began lobbying his political contacts for assistance.

       p Four Corners has learned of one politician who agreed to help.

         Labor Senator Sam Dastyari.

        NICK MCKENZIE: Four corners has learned that after multiple requests from the billionaire donor, Dastyari's office
  c)2., called the immigration department to question the progress of Mr Huang's citizenship application.

 3 03    In the lead up to the election, Dastyari's office made four separate approaches to the Department.

.;01-f It's understood Senator Dastyari made two of these calls himself.

;oc._ NICK MCKENZIE: In a statement, Mr Huang said he took strong objection to any suggestion he had linked his
      donations to any foreign policy outcome.

 3010 Mr Huang's citizenship application is still being reviewed by ASIO.

    r,I The signing of the China Australia Free Trade Agreement cemented our vital relationship with the world's new
  ''y'reconomic super power.

3Ct&     As Trade Minister, Andrew Robb spent years negotiating the deal.

 ypci His position brought him in contact with another Chinese billionaire - Ye Cheng. head of the Landbridge Group.

 3 it, NICK MCKENZIE: Landbridge recently spent $506million to secure a 99-year lease for the Port of Darwin, a hugely
       controversial deal in light of the company's close ties to the Chinese Communist Party.

         PETER JENNINGS: I think Chinese companies understand that if they can actually help to satisfy the strategic and
 311     political objectives of the communist party that will insure their prosperity.

      It will give them access to cheap finance and it's something, which makes the senior leadership of those firms more
 9?-- prominent and successful in the context of Beijing politics.

        NICK MCKENZIE: Before Last year's election, Andrew Robb stepped down from Government, and his final senior
   )    position as Australia's Special Envoy on Trade.

 (4- A few months later it was revealed he'd been appointed as an economic advisor to Landbridge.

; is JOURNALIST: And what about your own role at Landbridge because the Prime Minister said that he hadn't been
     notified?

  /,4 ANDREW ROBB,FORMER TRADE MINSTER: No why should I? I'm sorry I've now left politics.
   I;-JOURNALIST: Well we've now got the Australian Defence Association and the opposition are jumping up and down.
  1 fS Questions about ministerial conduct and that sort of thing.

        ANDREW ROBB: Again, they're implying that I will act unethically and where's the evidence?

32_33 I mean. I've been a senior cabinet Minister, I know the responsibilities that I've got.

        I've got no intention of breaching those responsibilities.

        NICK MCKENZIE: Andrew Robb's confidential consulting deal can now be revealed.

,23 Robb was on the Landbridge payroll from July 1 - the day before the election.
32.11-From that date, he's be paid $73,000 a month. or $880,000 a year, plus expenses.

        Andrew Robb declined an interview, but told Four Corners he has acted in line with his obligations as former Trade
3 2.5-Minister.
                    Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 49 of 107




           PETER JENNINGS: I respect as the Prime Minister said, Mr Robb has a right to go out and earn a living once he's
           left parliament but he was a cabinet minister for many years and I think now providing advice to the leadership of
32.6       the Landbridge Group was possibly a step too far too quickly in terms of his departure from politics.

           NICK MCKENZIE: Questions around how Australia and its leaders manage the relationship with China are central to
           the nation's most important foreign policy debate.

 322       Australia must maintain its growing ties to its most important economic partner.

           But we also must confront the fact that some of the interests and practices of the authoritarian one party state
  32c      conflict with our own.

           PROF.RORY MEDCALF: There's an awareness of a problem, but the agencies themselves don't have the mandate
           or the wherewithal to manage the problem.

  3T       All they can do is sound the alarm and alert the political class.

           The political class needs to take a set of decisions in the interest of Australian sovereignty, in the interest of
 332       Australia's independence policy making,to restrict and limit foreign influence in Australian decision making.

           CHRIS UHLMANN: After being briefed on the Four Corners-Fairfax investigation, the Attorney General sent us a
 333       statement revealing the Prime Minister has asked him to conduct a major inquiry into Australia's espionage and
           foreign interference laws.

           Senator Brandis said, "the threat of political interference by foreign intelligence services is a problem of the highest
       `1. order and it is getting worse."

      Senator Brandis says he will examine whether the espionage offences in the criminal code are adequate and
  3-7 expects to brief Cabinet on possible changes to the law before the end of the year.

336        We will watch with interest. Good night.

           END


.32,25      Hide background information

          Background Information
3 4f ° STATEMENTS

          - Statement from Attorney-General, George Brandis I 2 Jun 2017 - Read a statement sent to Four Corners from
 ,(-f I   George Brandis in relation to the Four Corners report 'Power and Influence'.

          - Statement from Senator Dastyari I May 2017 - Read the response to questions sent to NSW Senator Sam
          Dastyari, from Four Corners.

         - Statement from WestSide Corporation 131 May 2017 - Read the full statement sent to Four Corners from Mike
       I Hughes, Managing Director of Westside Corporation.

 3(4, - Additional Responses to the Four Corners investigation 'Power & Influence'- Read responses sent to Four
          Corners from Mr Xiangmo Huang,former Trade Minister Andrew Robb,and Dr Chau Chak Wing.

          ABC NEWS AND FAIRFAX REPORTING

        ASIO investigation targets Communist Party links to Australian political system - A joint Four Corners-
3t.f I, Fairfax investigation I ABC News I 5 Jun 2017 - http://www.abc.netau/news/2017-06-05/asio-china-spy-
        raid/8589094


3 Li      ASIO warns political parties over foreign donations - A joint Four Corners-Fairfax investigation I ABC News
          5 Jun 2017 - http://wwwabc.net.au/news/2017-06-05/asio-warns-political-parties-over-foreign-donations/8590162
               Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 50 of 107




     is http://www.abc.net.au/news/2017-06-05/sheri-yan-suspected-of-being-spy-secret-asio-raid/8585278
        Sheri Yan,jailed for bribing UN official, was target of secret ASIO raid in 2015 I ABC News I 5 Jun 2017 -



 `1 The Chinese Communist Party's power and influence in Australia I ABC News 14 Jun 2017 -
    http://www.abc.net.au/news/2017-06-04/the-chinese-communist-partys-power-and-influence-in-australia/8584270


.5-ct)http://www.abc.net.au/news/2017-06-04/a ustralian-sovereignty-under-threat-from-chinese-influence/8583832
        Australian sovereignty under threat from influence of China's Communist Party 1 ABC News I 4 Jun 2017 -



 3d     SPECIAL FEATURE China's Operation Australia: The Party Line I The Age I Jun 2017 -
        http://www.theage.corn.au/interactive/2017/chinas-operation-australia/soft-power.html

 3s1    BACKGROUND

       COMMENT If Australia listened to our hawks on China, we'd have been hung out to dry, by Bob Carr I SMH
       24 May 2017 - http://www.smh.com.au/comment/if-australia-listened-to-our-hawks-on-china-wed-have-been-hung-
       out-to-dry-20170523-gwaw1w.html

       Chinese influence 'challenging fundamentals'of Australia,says Stephen FitzGerald I ABC News 128 Sep
       2016 - http://www.abc.net.au/news/2016-09-28/former-australia-ambassador-to-china-warns-government-of-
       beijing/7885140

3shg Sam Dastyari steps down from Labor frontbench after accepting money from Chinese donors I ABC News
       8 Sep 2016 - http://www.abc.net.au/news/2016-09-07/sam-dastyari-steps-down-from-labors-front-bench/7823970

356    Sam Dastyari backs Labor policy on South China Sea amid ongoing donations row1ABC News I 5 Sep 2016
       - http://www.abc.net au/news/2016-09-05/dastyari-rejects-govt-claims-on-his-position-on-south-china-sea/7816530

3cr    Domestic spy chief sounded alarm about donor links with China last year I ABC News I 1 Sep 2016 -
 J     http://www.abc.net.au/news/2016-09-01/asio-chief-sounded-alarm-about-donor-links-with-china-last-year/7804856

35-2   Sam Dastyari admits he was wrong to let China-linked company pay office bill I ABC News 131 Aug 2016 -
       http://www.abc.net.au/news/2016-08-31/dastyari-says-he-was-wrong-to-let-china-linked-company-pay-billf7800930

    Australian businesses with close ties to China donated $5.5m to political parties,investigation shows I ABC
351 News I 22 Aug 2016 - http://www.abc.net.au/news/2016-08-21/australian-groups-strong-ties-china-political-
    donations/7768012

3:,0   Chinese donors to Australian political parties: who gave how much? By Chris Uhlmann I ABC News 121 Aug
       2016 - http://www.abc.net.au/news/2016-08-21/china-australia-political-donations/7766654

       Chinese donors to Australian political parties: who gave how much? by Chris Uhlmann I ABC News I 21 Aug
 361   2016 - http://www.abc net.au/news/2016-08-21/china-australia-political-donationsf7766654

     Ex-UN General Assembly president John Ashe dies amid ongoing bribery scandal,lawyer says 1ABC News I
5‘2. 23 Jun 2016 - http://www.abc.net.au/news/2016-06-23/ex-un-general-assembly-president-in-us-bribery-case-
     dies/7536262

343    PAPERS

       China's economic leverage: perception and reality, by Rory Medcalf 1ANU National Security College 12 Mar
30Y 2017 - http://nsc.anu.edu.au/documents/policy-options-paper2.pdf
 y- Chinese Language Media in Australia, by Wanning Sun I The Australia-China Relations Institute UTS 1 2016         -

  17 www.australiachinarelations.org/....pdf

  / Inside the 'Flower Vase': The Chinese People's Political Consultative Conference, by Minglu Chen I Sydney
 rio‘, University 12011 -
       https://sydney.edusaufarts/govemment_international_relations/downloads/documents/1_2_Chen_Paper.pdf
             Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 51 of 107




36q Tags: business-economics-and-finance, government-and-politics, law-crime-and-justice, australia, china
     First posted June 5, 2017 12:41:00
Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 52 of 107




                  Exhibit B
Case
 Case1:15-cr-00706-VSB
      1:15-cr-00706-VSB Document
                         Document898-1
                                  219-4 Filed
                                         Filed03/01/19
                                               07/11/16 Page
                                                         Page53
                                                              1 of 13
                                                                   107




              EXHIBIT 3
    Case
     Case1:15-cr-00706-VSB
          1:15-cr-00706-VSB Document
                             Document898-1
                                      219-4 Filed
                                             Filed03/01/19
                                                   07/11/16 Page
                                                             Page54
                                                                  2 of 13
                                                                       107




                                DEPARTMENT
                                DEPARTMENT OF STATE
                                           OF STATE

                                    WASHINGTON
                                    WASHINGTON




         The Department of State wishes to call the attention of the Embassy of
                                                                             of

 Antigua
 Antigua and Barbuda to the criminal case of Mr.
                                             Mr.John William Ashe,
                                                             Ashe,presently

 pending in
         in United
            United States
                   States District
                          District Court
                                   Court for
                                         for the
                                             the Southern
                                                 Southern District
                                                          Districtof
                                                                   of New
                                                                      New York.
                                                                          York. In

this regard,
     regard, the Department expresses
                            expresses its appreciation
                                          appreciation for
                                                       for the
                                                           the October 14,
                                                                       14, 2015,
                                                                           2015,

letter
letter from
       from the
            the Government
                Government of
                           of Antigua
                              Antigua and
                                      and Barbuda's Ministry
                                                    Ministry of Legal
                                                                Legal Affairs
                                                                      Affairs to

the United States Attorney for the Southern
the United                                  District of New
                                   Southern District    New York
                                                            York ("United
                                                                 ("United States

Attorney's Office").
Attorney's Office").The
                     TheOctober
                        October14,
                                14,2015,
                                   2015,letter
                                         letter expresses
                                                expresses the
                                                          the deep
                                                              deep concern of
                                                                           of

the Government regarding
               regarding this
                         this ease
                              case and
                                   and the
                                       the Government's intention to cooperate
                                           Government's intention    cooperate in

a full
  full manner with the
                   the United States Attorney's
                       United States            Office.
                                     Attorney's Office.

      As the Embassy is aware,
                        aware, Mr. Ashe,a former employee
                               Mr.Ashe,                   at the
                                                 employee at the Permanent
                                                                 Permanent

Mission    Antigua and Barbuda to the United
Mission of Antigua                    United Nations,
                                             Nations, is accused of subscribing

to false and
         and fraudulent United
                        United States individual
                                      individual income     returns as
                                                 income tax returns    part of
                                                                    as part of aa

conspiracy by Mr.
              Mr. Ashe and others
                  Ashc and others involving
                                  involving bribery and money
                                            bribery and moneylaundering.  The
                                                              laundering. The

                                    asked the
United States Attorney's Office has asked
United                                        Department of
                                          the Department of State
                                                            State to request the
                                                                  to request the

                  Government of Antigua
assistance of the Government            and Barbuda
                                Antigua and Barbuda in two respects
                                                    in two respects as described
                                                                    as described

below.
below.


                                                                         A&B    2016 -01
                                                                         A&B -- 2016 -01
                                           NOTE
                                DIPLOMATIC NOTE
                                DIPLOMATIC
   Case
    Case1:15-cr-00706-VSB
         1:15-cr-00706-VSB Document
                            Document898-1
                                     219-4 Filed
                                            Filed03/01/19
                                                  07/11/16 Page
                                                            Page55
                                                                 3 of 13
                                                                      107




       First,
       First, the Department of
              the Department of State
                                State requests
                                      requests the
                                               the Government
                                                   Government of Antigua and
                                                              of Antigua and

 Barbuda
 Barbuda waive,
         waive, via
                via diplomatic
                    diplomatic note,
                               note, any
                                     any immunity
                                         immunity Mr.
                                                  Mr. Ashe
                                                      Ashe might
                                                           might enjoy with
                                                                 enjoy with

regard
regard to the acts
       to the acts listed
                   listed in
                          in attachment
                             attachment AA in connection with
                                           in connection with the
                                                              the criminal
                                                                  criminal activity

described
described in
          in the
             the Complaint
                 Complaint and
                           and Indictment
                               Indictmentin
                                          in this
                                             this case. In addition,
                                                  case. In addition, if the

Government of
Government of Antigua and Barbuda
              Antigua and Barbuda is
                                  is of
                                     of the
                                        the view
                                            view that none
                                                      none of
                                                           of the
                                                              the acts
                                                                  acts listed in

Attachment
Attachment A
           A was
             was an
                 an official
                    official act
                             act performed
                                 performed in
                                           in the exercise of
                                              the exercise of Mr.
                                                              Mr. Ashe's
                                                                  Ashe's

functions
functions as              the mission,
                       of the
          as aa member of     mission, the Department requests
                                       the Department requests the
                                                                the Government's
                                                                    Government's

confirmation
confirmation of that conclusion.
             of that conclusion.

      Additionally,
      Additionally, the
                    the United
                        United States
                               States Attorney's Office requests
                                      Attorney's Office requests copies
                                                                 copies of
                                                                        of certain
                                                                           certain

documents
documents relevant
          relevant to
                   to the
                      the issues
                          issues in
                                 in the
                                    the case
                                        case which it intends
                                             which it intends to
                                                              to present
                                                                 present to
                                                                         to the
                                                                            the

United
United States District Court.
       States District        A list
                       Court. A list of
                                     of these documents is
                                        these documents  is at Attachment B.
                                                            at Attachment    To the
                                                                          B. To the

extent,    any, that these
extent, if any,      these documents may he
                           documents may be covered
                                            covered by archival immunity
                                                    by archival immunity enjoyed
                                                                         enjoyed

by the Government of Antigua and
                             and Barbuda, the Department
                                 Barbuda, the Department requests that the
                                                         requests that the

Government provide an express
                      express waiver
                              waiver of
                                     of that
                                        that immunity in order
                                             immunity in order to
                                                               to permit
                                                                  permit the
                                                                         the

introduction
introduction of these documents
             of these documents to the United
                                to the        States District
                                       United States District Court. Alternatively,
                                                              Court. Alternatively,

                         is that
                    view is
if the Government's view    that no archival immunity
                                 no archival immunity is applicable,the
                                                      is applicable, the

Department would                Government's confirmation
                            the Government's
           would appreciate the                           of that
                                             confirmation of that conclusion.
                                                                  conclusion.




                                                                        A&B -- 2016
                                                                               2016 -01
   Case
    Case1:15-cr-00706-VSB
         1:15-cr-00706-VSB Document
                            Document898-1
                                     219-4 Filed
                                            Filed03/01/19
                                                  07/11/16 Page
                                                            Page56
                                                                 4 of 13
                                                                      107




          Department notes
      The Department notes that this is
                           that this is sensitive law enforcement
                                        sensitive law enforcement information and
                                                                  information and

              due care be given
requests that due         given by
                                by the
                                   the Government
                                       Government in this regard.
                                                  in this regard.

                     appreciates the
      The Department appreciates     cooperation of
                                 the cooperation of the Embassy and
                                                    the Embassy     of the
                                                                and of the

              Antigua and
Government of Antigua
Government                Barbuda in
                      and Barbuda in this
                                     this important matter and,
                                          important matter      in the
                                                           and, in the spirit
                                                                       spirit of
                                                                              of

the
the Government's October 14,
    Government's October 14,2015,
                             2015, letter,
                                   letter, expresses
                                           expresses its      that aa positive
                                                         hope that
                                                     its hope         positive

                  requests will
response to these requests      he forthcoming.
                           will be forthcoming.




Enclosure:
Enclosure:

      As stated.
         stated.




Department
Department of State,
              State,

      Washington, January 6,
      Washington,January  6, 2016
                             2016




                                                                       A&B
                                                                       A&B --2016
                                                                              2016 -01
                                                                                   -01
    Case
     Case1:15-cr-00706-VSB
          1:15-cr-00706-VSB Document
                             Document898-1
                                      219-4 Filed
                                             Filed03/01/19
                                                   07/11/16 Page
                                                             Page57
                                                                  5 of 13
                                                                       107




                                    A tlachnient A
                                    Attachment   A



     Arranging for
 (1) Arranging
 (1)               the appointment
               for the             of	
                       appointment of                          Goodwill
                                                         as aa Goodwill

 Ambassador
 Ambassador for
            for Antigua
                Antigua and Barbuda on
                        and Barbuda on or
                                       or about
                                          about April 26, 2012.
                                                April 26, 2012.




(2) Arranging for
(2) Arranging for the appointment of
                  the appointment of 	                                 as
                                                                       as Economic

 Envoy and/or head of the
 Envoy                    Antigua and
                      the Antigua     Barbuda Investment
                                  and Barbuda            Office in
                                              Investment Office in Hong
                                                                   Hong Kong
                                                                        Kong

 on
 on or
    or about March 6,
       about March 6, 2013.
                      2013.




(3) Appointing Shiwei
(3) Appointing Shiwei Yan, a/kla "Sheri
                      Yan,a/k/a         Yan" ("Yan")
                                 "Sheri Yan"             Heidi Hong
                                                     and Heidi
                                             ("Yan") and       Hong Piao, a/k/a
                                                                    Piao,a/k/a

"Heidi       ("Piao")as
       Park" ("Piao")
"Heidi Park"            Adviserstotothe
                      asAdvisers     theOffice
                                        Officeof
                                               ofthe  PrimeMinister
                                                  thePrime              Antigua
                                                           MinisterofofAntig,tia

    Barbuda on
and Barbuda on or       October 29,
                  about October
               or about         29,2013.
                                    2013.



(4) Appointing Yan and
(4)                and Piao
                       Piao as Advisers to
                            as Advisers to the
                                           the Office
                                               Office of     President of
                                                         the President
                                                      of the           of the
                                                                          the

        Assembly on
General Assembly
General             or about
                 on or       October 29,
                       about October 29, 2013.
                                         2013.




(5)         and submitting
(5) Signing and            an original
                submitting an          and revised
                              original and revised United Nations Document
                                                   United Nations Document

                     revised version
       A/66/748, the revised
Number A/66/748,             version of
                                     of which
                                        which is
                                              is attached.
                                                 attached.
    Case
     Case1:15-cr-00706-VSB
          1:15-cr-00706-VSB Document
                             Document898-1
                                      219-4 Filed
                                             Filed03/01/19
                                                   07/11/16 Page
                                                             Page58
                                                                  6 of 13
                                                                       107




 (6)
 (6) Advocating within the
     Advocating within     United Nations
                       the United         and elsewhere
                                  Nations and elsewhere for
                                                        for the
                                                            the development
                                                                development of
                                                                            of aa

  conference
  conference center in Macau,
             center in        China, to
                       Macau, China,    be built
                                     to be built by
                                                 by                            in in
                                                                         between
                                                                       between    or or

  about 20111 and
  about 201   and in
                  in or about December
                     or about December 2014.
                                       2014.




 (7)
 (7) Advocating
     Advocating for the interests
                for the           of	 (referred
                        interests of  (referred to
                                                to as
                                                   as CC-1
                                                      CC-1 in
                                                           in the
                                                              the Complaint
                                                                  Complaint

 and    the Indictment)
     in the
 and in     Indictment) in
                        in Antigua
                           Antigua and
                                   and Barbuda
                                       Barbuda in
                                               in or
                                                  or about
                                                     about Summer
                                                           Summer 2012.
                                                                  2012.




 (8)
 (8) Advocating
     Advocating for the business
                for the business interests
                                 interests of
                                           of 	                             (referred
                                                                            (referred

       CC-2 in
 to as CC-2    the Complaint
            in the           and in
                   Complaint and in the
                                    the Indictment)
                                        Indictment) and/or
                                                    and/or the
                                                           the company with whom
                                                               company with whom

 he was affiliated,
 he was affiliated,

(referred
(referred to
          to as Chinese Security
             as Chinese Security Company
                                 Company in the Complaint)
                                         in the Complaint) in
                                                           in Antigua and
                                                              Antigua and

 Barbuda
 Barbuda and elsewhere between
         and elsewhere between in
                               in or
                                  or about
                                     about Fall
                                           Fall 2013
                                                2013 and in or
                                                     and in or about
                                                               about Spring
                                                                     Spring 2014.
                                                                            2014.




(9)
(9) Accepting
    Accepting an            to attend,
                 invitation to
              an invitation    attend, attending, and speaking
                                       attending, and speaking at
                                                               at aa November
                                                                     November 2013

conference organized ,py
conference organized ,y	                                           referred
                                                                   referred to
                                                                            to as
                                                                               as

        the Complaint
CC-3 in the Complaint and
                      and the
                          the Indictment)
                              Indictment) in Guangzhou, China.
                                          in Guangzhou, China.




(10)            for Elie
     Advocating for
(10) Advocating          business interests
                    tie business            of
                                  interests of

                                         and       affiliated entities,
                                             other affiliated
                                         and other            entities, of
                                                                        of Ng
                                                                           Ng Lap
                                                                              Lap

Seng, a/k/a "David
Seng,a/k/a              a/k/a "David
                   Ng," a/k/a
            "David Ng,"       "David Ng
                                     Ng Lap Seng," Francis
                                        Lap Seng,"         Lorenzo, a/k/a
                                                   Francis Lorenzo, a/k/a
   Case
    Case1:15-cr-00706-VSB
         1:15-cr-00706-VSB Document
                            Document898-1
                                     219-4 Filed
                                            Filed03/01/19
                                                  07/11/16 Page
                                                            Page59
                                                                 7 of 13
                                                                      107




                 and/or Jeff C.
-Frank Lorenzo," and/or
"Frank                       C.Yin. a/k/a "Yin
                                Yin.aikia "Yin Chuan," between in
                                               Chuan," between in or
                                                                  or about 201 1
                                                                     about 2011

and             December 2014.
and in or about December 2014.




(1 1) Advocating
(11)  Advocatinv,for the business
                 for the business interests
                                  interests oi'
                                            of Global  Sustainable Development
                                                Global Sustainable Development

Foundation, Global Sustainability
Foundation, Global Sustainability Foundation, and other
                                  Foundation, and other affiliated
                                                        affiliated entities
                                                                   entities of
                                                                            of

       Yan,a/k/a "Sheri
Shiwei Yan,             Yan," and
                 "Shed Yan,"  and Heidi
                                  Heidi Hong
                                        Hong Piao,
                                             Piao,a/k/a  "1 leidi
                                                   alkla "I       Park" between
                                                            leidi Park" between

in
in or              2012
   or about Spring 20.12 and
                         and in or about
                             in or about October 2015.
                                                 2015.
    Case
     Case1:15-cr-00706-VSB
          1:15-cr-00706-VSB Document
                             Document898-1
                                      219-4 Filed
                                             Filed03/01/19
                                                   07/11/16 Page
                                                             Page60
                                                                  8 of 13
                                                                       107




                                     Attachment B



(0                      W.Ashe between 200g
(1) Tax returns of John W.             2009 and
                                            and 20
                                                2015  st3bmitted to the
                                                   15 submitted

 Government
 Government of
            of Antigua and Barbuda,
                       and Barbuda.



(2)
(2) E-mails within his Antigua and Barbuda e-mail account,
                                                  account,and other

 correspondence, between
 correspondence,         John W.
                 between John W. Ashe
                                 Ashe and
                                      andofficials  in Antigua and Barbuda
                                          officials in

concerning: (a)
            (a)the               of	
                    appointments of
                theappointments                             Shiwei Yan,a/k/a
                                                            Shiwei Yan, a/k/a

         Yan," Heidi
' .Sheri Yan,"
`Sheri               I-long Piao,
               Heidi Hong         a/kla "Heidi
                            Piao,alkla  "lleidi Park,"
                                                Park,"and/or
                                                       and/or

                  representatives of
               as representatives of Antigua and Barbuda,
                                                 Barbuda,and/or
                                                          anchor (h)
                                                                 (h) the interests of
                                                                                   of

                                            and/or

                                 including
                                 including correspondence with the

and/or othersatatthe
and/orothers      theMinistry
                      Ministry of
                               of National
                                  NationalSecurity.
                                           Security.



(3) Memoranda of Understanding between
(3)                                    Antigua and Barbuda
                               between Antigua     Barbuda and

                                                        neluding that signed between
                                                       including

    and the Ministry of National Security on or about April
                                             or about       6, 2014.
                                                      Apri] 6, 2014.
     Case
      Case1:15-cr-00706-VSB
           1:15-cr-00706-VSB Document
                              Document898-1
                                       219-4 Filed
                                              Filed03/01/19
                                                    07/11/16 Page
                                                              Page61
                                                                   9 of 13
                                                                        107




                       GOVERNMENT OF ANTIGUA AND BARBUDA

 Ministry of Legal Affairs
 Office of the Attorney General        =
 Government Office Complex                                    Telephone:
                                                              Telephone:(268)
                                                                          (268) 462-0017
 Parliament Drive =                                           Fax:
                                                              Fax: (268)
                                                                   (268) 462-2465
                                                                         462-2465
 St.John's,ANTIGUA W.I. =                                     Email:
                                                              Email: legalaffairs@ab.gov.ag
                                                                     legalaffairs@ab.gov.ag


 14th October, 2015
 14th October,

Mr.
Mr. Preet Bharara
United
United States
       States Attorney
              Attorney
United
United States
       States Attorney's
              Attorney's Office
                         Office
One St.
    St. Andrews Plaza
New
New York,
     York, NY   10007
           NY 10007
United States
       States of America
              of America

Dear
Dear Sir:

   Former United Nations General Asembly President
Re:&
   Dr.John Ashe and Others Charged in Bribery Scheme                    =

Our attention has
Our attention has been
                  been drawn
                       drawn to
                              to the
                                 the United
                                     United States            Office for
                                            States Attorney's Office     the Southern
                                                                     for the Southern District of
                                                                                               of
New  York  Press Release
New York Press Release ofof Tuesday  October 6, 2015.
                                                =
                                                2015.

           release stated that former
The press release              former Antigua
                                      Antigua and
                                                and Barbuda Ambassador to the
                                                                          the United Nations and
former  President of
former 'President  of the
                      the 68th United  Nations General
                                United Nations           Assembly, Dr.
                                                 General Assembly, Dr. John
                                                                       John Ashe along with five
                                                                            Ashe along
others, were charged with aa million dollar
others, were                          dollar bribery scheme.
                                                     scheme.

The
The press release further
    press release further stated
                          stated that Dr. John
                                 that Dr. John Ashe
                                               Ashe used
                                                    used some  of the
                                                         some of  the moneys
                                                                      moneys received
                                                                              received by
                                                                                       by him
                                                                                          him
from the
     the scheme to make bribe payments to former Prime Minister
                                                         Minister Baldwin Spencer.
                                                                          Spencer.

The  Government of
The Government       Antigua and
                  of Antigua      Barbuda is
                              and Barbuda              concerned about
                                               deeply concerned
                                            is deeply                    this development and the
                                                                  about this
                  implications and
possible negative implications  and image
                                    image that
                                           that it
                                                it holds for
                                                         for Antigua
                                                             Antigua and Barbuda.
                                                                           Barbuda. In this regard,
                                                                                            regard,
the Government intends
the Government   intends to  co-operate fully
                          to co-operate fully with
                                               with your Office in its
                                                                    its investigations
                                                                         investigations and
                                                                                        and stands
                                                                                             stands
ready
ready to comply with any law requests you may make in this regard.
                                                              regard.
                                                                                               _12
                                                                                               .../2
   Case
   Case1:15-cr-00706-VSB
        1:15-cr-00706-VSB Document
                          Document898-1
                                   219-4 Filed
                                         Filed03/01/19
                                               07/11/16 Page
                                                        Page62
                                                             10of
                                                                of107
                                                                   13


                                                  -2-
                                                  -2-



Please
Please be
        be informed
            informed that
                      that under
                           under the               of Antigua and Barbuda Mr,
                                     Constitution of
                                 the Constitution                              Anthony Armstrong,
                                                                           Mr. Anthony  Armstrong,
the  Director of
the Director      Public Prosecutions,
               of Public Prosecutions, is
                                        is solely
                                           solely responsible
                                                  responsible for the conduct of
                                                                              of criminal matters in
this State.
this State.

In
In those
   those circumstances,
         circumstances, if
                        if you
                           you so
                               so desire,
                                  desire, you
                                          you may         Mr. Anthony
                                              may contact Mr. Anthony Armstrong directly at the
                                                                                            the
following
following address:-

                        Mr.Anthony Armstrong
                        Director of Public Prosecutions
                        Government Office Complex
                        Parliament Drive =
                        St.John's =
                        Antigua

II am
   am accordingly  extending an
      accordingly extending  an invitation
                                invitation to
                                           to you
                                              you for
                                                  for aa meeting,         you desire
                                                         meeting, should you  desire so
                                                                                      so to
                                                                                         to do,
                                                                                            do, with
                                                                                                with
the
 the appropriate persons or body
     appropriate persons or body concerning
                                 concerning possible
                                              possible criminal  prosecutions  at a
                                                        criminal prosecutions at a convenient
                                                                                    convenient date.
                                                                                                 date.
You
 You may
      may also
           also contact
                contact The
                        The Director
                            Director of
                                     of Public
                                        Public Prosecutions
                                               Prosecutions at   these telephone
                                                              at these telephone numbers
                                                                                  numbers 1-268-
                                                                                            1-268-
462-2464/1-268-462-0017
462-2464/1-268-462-0017 or  or by
                               by email
                                  email dpp@ab.gov.ag.
                                         dpp@ab.gov.ag.

       be guided
Please be        accordingly.
          guided accordingly.

Very truly
Very       yours,
     truly yours,




HON.STEADROY C.O.BENJ MIN
Attorney General and Ministel,
of Legal Affairs, Public Safe
and Labour=


SCOB/cp

C.C.
C.C.    Mr.
       Mr.   AnthonyArmstrong
            Anthony   Armstrong
        Director of Public Prosecutions
                 of Public Prosecutions
        Government
        Government Office   Complex
                     Office Complex
        Parliament
        Parliament Drive
                    Drive
        St.John's
        St. John's
        Antigua
        Antigua
         Case
         Case1:15-cr-00706-VSB
              1:15-cr-00706-VSB Document
                                Document898-1
                                         219-4 Filed
                                               Filed03/01/19
                                                     07/11/16 Page
                                                              Page63
                                                                   11of
                                                                      of107
                                                                         13




EMBASSY OF ANTIGUA && BARBUDA
        OF ANTIGUA    BARBUDA
        WASHINGTON, D.C.
        WASHINGTON, D.C.




     EMB/07/2016

          Embassy of
     The Embassy   of Antigua
                      Antigua and
                               and Barbuda
                                   Barbuda presents
                                              presents its
                                                        its compliments
                                                            compliments to
                                                                        to the Department
                                                                                Department of
                                                                                           of State and
     has the honour to refer to the
                                  the latter's
                                       latter's Note  A&B-2016-01 dated 6th January 2016 requesting
                                                Note A&B-2016-01
     certain information pertaining to John Ashe,
                                               Ashe, aa former
                                                         former employee
                                                                 employee at
                                                                           at the
                                                                              the Permanent Mission of
     Antigua and Barbuda toto the
                              the United
                                  United Nations.
                                          Nations.

    The Government of Antigua and Barbuda apologizes for  for the delay In
                                                                        in formally
                                                                           formally responding to the
    State Department's  Note, and
          Department's Note,   and explains
                                    explains that
                                              that since
                                                   since the current Administration in Antigua
                                                                                           Antigua and
    Barbuda was not in office at the time
                                     time that the incidents occurred,
                                                             occurred, it had to seek  clarification and
                                                                                  seek clarification
    explanations from
    explanations from the
                      the former
                           former Prime
                                   Prime Minister and
                                                   and Foreign
                                                        Foreign Minister,
                                                                 Minister, Mr.
                                                                           Mr. Baldwin
                                                                                Baldwin Spencer. The
                 has been
    Government has   been awaiting
                            awaiting Mr.
                                      Mr. Spencer's  communication which
                                          Spencer's communication                received only
                                                                      which itit received  only on   17'11
                                                                                                 on 17th
    March 2016.
          2016.

        Embassy of
    The Embassy    of Antigua
                      Antigua and
                              and Barbuda
                                   Barbuda has
                                           has been
                                               been instructed
                                                     instructed to
                                                                to transmit
                                                                   transmit to the State Department
    the official communication    from Mr.
                 communication from    Mr. Baldwin  Spencer to
                                           Baldwin Spencer    to the Prime Minister ofof Antigua
                                                                                         Antigua and
    Barbuda, the
               the Honourable
                   Honourable Mr.
                                Mr. Gaston
                                     Gaston Browne.
                                            Browne. Mr.
                                                      Mr.Spencer's
                                                          Spencer's letter dated
                                                                            dated March
                                                                                  March 16,
                                                                                          16,2016
                                                                                              2016 is
    herewith attached.
              attached.

    The Government
    The Government of Antigua     and Barbuda
                         Antigua and           releases the
                                       Barbuda releases the letter
                                                            letter to
                                                                   to the State Department
                                                                                 Department for its
    appropriate use
                use by agencies of
                                 of the
                                    the Government of the United States as
                                                                         as identified in Note A&B-
                                                                            identified in
    2016-01 of
    2016-01    6th January
            of 6th January 2016.
                           2016.

    The Embassy
    The          of Antigua
        Embassy of  Antigua and
                            and Barbuda
                                 Barbuda avails
                                            avails itself
                                                    itself of
                                                            of this
                                                               this opportunity
                                                                    opportunity to
                                                                                to renew
                                                                                   renew to the
                                                                                            the State
                                                                                                State
    Department
    Department the
               the assurances of Its
                                 its highest consideration.
                                             consideration.

                                                                                      Washington,
                                                                                      Washington,D.C.
                                                                                                  D.C.
                                                                                        18 March 2016




    Department
    Department of State
    Washington,
    Washington,D.C.
                D.C.
Case
Case1:15-cr-00706-VSB
     1:15-cr-00706-VSB Document
                       Document898-1
                                219-4 Filed
                                      Filed03/01/19
                                            07/11/16 Page
                                                     Page64
                                                          12of
                                                             of107
                                                                13




                                         OFFICE OF
                                THE LEADER OF THE OPPOSITION
                                                       =
 P.O.Box
 P.O. Box 2319
          2379                                                                     TEL: 268-736-9023
                                                                                   TEL: 268-736-9023
     JOHN'S
 Sr.JOHN'S
 ST.                                                                               EMAIL: oppOptioniczkruLtdaRIMAII,c0
                                                                                   EMAIL; opMitionlcatIcrinwilimail.co
 ANTIGUA
 ANTIGUA




 Match
 March 16,
       16, 2016




                                   Browne
 Honourable Prime Minister, Gaston Browne
 Office of the Prime Minister
         Elizabeth Highway
 Queen Elizabeth   Highway
 St.John's,
 St.         Antigua
     John's, Antigua
 Antigua && Barbuda

 ReLPr.jolly W.Min QfficillActt ALLe_
                                   3 ra-tAncni Representative' t9 the Vpited INatoni=                               =


 Dear
 Dear Sir:


 Pursuant
 Pursuant to  our conversations
           to our conversations and
                                and the  requestmade
                                     therequest made regarding  the above
                                                      regarding the above referenced
                                                                          referenced matter
                                                                                     matter kindly
                                                                                            kindly
 take
 take note
      note of     following.
           of the following.

 Dr.
 Dr. Ashe
     Ashe in his official
          in his official capacity
                          capacity as
                                   as Antigua
                                      Antigua &&Barbuda's
                                                  Barbuda'sPermanent
                                                            Permanent Representative
                                                                      Representative to the United
 Nations between   2004 and 2014 acted for and on the behalf of the=
         between 2004                                                State in the following
                                                                           in the following matters.
                                                                                             matters.
     1. The appointment o 	 asasaaGoodwill      GoodwillAmbassador   for Antigua
                                                         Ambassador for  Antigua &    Barbuda.
                                                                                   & Barbuda.
     2,
     2. The appointment of  of 	 as Economic Envoy and/or               head of
                                                                and/or head   ofAntigua
                                                                                 Antigua and
                                                                                         and Barbuda
                                                                                               Barbuda
        Investment
        Investment Office    in Hong
                     Office in  Hong Kong.
                                       Kong.
     3.
     3. The  appointmentof
        The appointment     ofShiwei
                               Shiwei Yan and Heidi Hong Piao as Advisers
                                                                   Advisers to
                                                                             to the Office of
                                                                                            of the Prime
        Minister.
        Minister.
    4.             bring investment
     4. Sought to bring   investment toto Antigua
                                          Antigua &
                                                  & Barbuda tluough
                                                             through
    5. Sought to bring investment
                          investment toto Antigua
                                          Antigua &
                                                  & Barbuda
                                                    Barbuda through
                                                             throw h	                     •
    6.
    6. Buildin      relationshipbetween
        Buildin aarelationship             Antigua.&
                                 betweenAntigua    & Barbuda and



It is important
      important to note that
                to note      noneof
                        that none     theappointments
                                   ofthe  appointmentsor
                                                       oractions
                                                          actionsin
                                                                  inseeking  investmentrequired
                                                                     seeking investment required any
                                                                                                 any
quid pro
quid       quo exchange
       pro quo exchange of      kind.
                         of any kind.

                         INPEPENDENcE
                         INDEPENDENCEAVE,
                                      AYE,ST,
                                           ST.JOHN'S,
                                               JOHN'S,ANTIGUA,
                                                       ANTIGUA,WEST
                                                                WEsi INDIES
Case
Case1:15-cr-00706-VSB
     1:15-cr-00706-VSB Document
                       Document898-1
                                219-4 Filed
                                      Filed03/01/19
                                            07/11/16 Page
                                                     Page65
                                                          13of
                                                             of107
                                                                13




1 wish to further point out that actions taken by Dr.Ashe while he was the President of the United
Nations General Assembly that were done in the interest and for the good of Antigua and Barbuda
are also deemed acts done in his official capacity.



 Respe




     Qr B      in Spencer    =
Leader o the Opposition
Parliamentary Representative SAW




                      iliDEPVIDENCE AVE, ST.JOHN'S, ANTIGUA,. WEST =
                                                                   iNIOES
Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 66 of 107




                  Exhibit C
   Case
      Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSB
                           Document
                              Document
                                    898-1
                                       1 Filed
                                          Filed10/05/15   ORIGINAL
                                                03/01/19 Page
                                                          Page167
                                                                of of
                                                                   37107



Approved:
Approved:                                                            .1/
                                                               CHENBERG
            DANIEL C. RI HENTHAL/RAHUL MUKHI/JAN S M
            Assistant United
            Assistant        States Attorneys
                      United States Attorneys

Before:
Before:     THE HONORABLE HENRY
            THE HONORABLE        B. PITMAN
                          HENRY B.  PITMAN
            United States
            United        Magistrate Judge
                   States Magistrate
            southern District
            Southern          of New
                     District of
                                       Judge
                                  New York
                                       York                  G
UNITED
                 ---------x
              OF AMERICA
       STATES OF
UNITED STATES    AMERICA
                           x
                                              15
                                              15\W
                                                SEALED COMPLAINT
                                                SEALED COMPLAINT

      -- v.
         v. --                                  Violations
                                                Violations of
                                                            of
                                                   u.s.c. §§
                                                18 U.S.C.
                                                18             371, 666,
                                                           §§ 371,  666,
      W. ASHE,
JOHN W.
JOHN     ASHE,                                  1956,
                                                1956, and  2; and
                                                      and 2;   and
FRANCIS LORENZO,
FRANCIS  LORENZO,                                  u.s.c. §§ 7206(1)
                                                26 U.S.C.
                                                26           7206(1)
NG  LAP SENG,
NG LAP  SENG,
          "David Ng,"
   a/k/a "David
   a/k/a          Ng,"                          COUNTIES OF OFFENSE:
                                                COUNTIES OF OFFENSE:
JEFF C.
JEFF     YIN,
      C. YIN,
          "Yin Chuan,"
   a/k/a "Yin
   a/k/a        Chuan,"                         NEW YORK
                                                NEW YORK
SHIWEI YAN,
SHIWEI  YAN,                                    WESTCHESTER
                                                WESTCHESTER
          "Sheri Yan,"
   a/k/a "Sheri
   a/k/a          Yan," and
                          and
HEIDI  HONG PIAO,
HEIDI HONG   PIAO,
                                                       0 $1FTErT CQ i•
   a/k/a  "Heidi Park,"
   a/k/a "Heidi    Park,"

                      Defendants.
                      Defendants.
                                                       C7 0 5 2015
- - - - - - - - - - - - - - - - x
                                x

SOUTHERN DISTRICT
SOUTHERN DISTRICT OF
                  OF NEW YORK, ss.:
                     NEW YORK, ss.:

      JASON P. ALBERTS,
      JASON P. ALBERTS, being   duly sworn,
                          being duly        deposes and
                                     sworn, deposes  and says  that he
                                                         says that  he
is a Special Agent
is a Special Agent with
                   with the
                         the Federal
                             Federal Bureau
                                     Bureau of
                                            of Investigation
                                               Investigation ("FBI"),
                                                              ("FBI"),
and charges
and  charges as
             as follows:
                follows:

                                  COUNT ONE
                                  COUNT ONE

            (Conspiracy
            (Conspiracy to
                        to Bribe
                           Bribe a United Nations
                                 a United Nations Official)
                                                  Official)

      1.
      1.    From
            From at  least in
                  at least   in or
                                or about
                                    about 2011,
                                            2011, up
                                                  up to  and including
                                                      to and  including in
                                                                         in or
                                                                             or
about
about December
       December 2014,    in the
                  2014, in    the Southern
                                  Southern District
                                              District ofof New
                                                            New York
                                                                 York and
                                                                       and
elsewhere,
elsewhere, FRANCIS
              FRANCIS LORENZO,
                       LORENZO, NGNG LAP
                                      LAP SENG,
                                           SENG, a/k/a
                                                  a/k/a "David
                                                         "David Ng,"
                                                                 Ng," JEFF
                                                                       JEFF C.
                                                                             C.
YIN,
YIN, a/k/a
      a/k/a "Yin
             "Yin Chuan,"
                  Chuan, II SHIWEI
                            SHIWEI YAN,
                                    YAN, a/k/a
                                          a/k/a "Sheri
                                                 "Sheri Yan,"
                                                         Yan," and
                                                                and HEIDI
                                                                    HEIDI HONG
                                                                           HONG
PIAO,
PIAO, a/k/a
       a/k/a "Heidi
               "Heidi Park,"
                       Park," the
                                the defendants,
                                     defendants, and     others known
                                                    and others   known and
                                                                        and
unknown,
unknown, willfully    and knowingly
          willfully and    knowingly did
                                       did combine,
                                           combine, conspire,
                                                     conspire, confederate,
                                                                 confederate,
and
and agree
     agree together
            together and
                       and with
                            with each
                                  each other
                                        other to
                                               to violate
                                                   violate Title
                                                            Title 18,
                                                                    18, United
                                                                        United
States
States Code,
         Code, Section
                Section 666.
                         666.
   Case
      Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSB
                           Document
                              Document
                                    898-1
                                       1 Filed
                                          Filed10/05/15
                                                03/01/19 Page
                                                          Page268
                                                                of of
                                                                   37107



     2.
     2.    It was a
           It        a part and an object of the conspiracy that    that FRANCIS
LORENZO, NG LAP SENG,
LORENZO,             SENG, a/k/a "David Ng"        ("NG") ,
                                             Ng" ("NG")   I        c. YIN,
                                                             JEFF C.   YIN, a/k/a
"Yin Chuan,     SHIWEI YAN,
     Chuan, "/1 SHIWEI  YAN, a/k/a "Sheri
                                     "Sheri Yan,         HEIDI HONG PIAO,
                                             Yan,"" and HEIDI         PIAO, a/k/a
                       defendants, and others known and unknown,
"Heidi Park," the defendants,                                     unknown, would
and did corruptly give,        offer, and agree to give a
                       give, offer,                             a thing of value
to a person, with the intent
   a person,               intent to influence
                                        influence and reward an agent agent of an
organization,
organization, in  in connection with a   a business,
                                           business, transaction,
                                                       transaction, and series
of transactions of such such organization,
                              organization, involving
                                                involving a  a thing of value of
$5,000 and more,
            more, while suchsuch organization was in    in receipt   of, in
                                                            receipt of,   in a
                                                                             a one
year period,
     period, benefits in    in excess of $10,000 under a         Federal program
                                                               a Federal
involving
involving aa grant,
                grant, contract,
                         contract, subsidy,
                                     subsidy, loan,
                                                 loan, guarantee,
                                                         guarantee, insurance,
                                                                       insurance,
and other form of federal
                     federal assistance,
                               assistance, in in violation of Title 18, 18, United
States Code,
        Code, Section 6.    66 (a) (2)
                           666(a)  (2),, to wit,
                                             wit, LORENZO,
                                                   LORENZO, NG,NG, YIN,
                                                                   YIN, YAN,
                                                                          YAN, and
PIAO agreed to pay and to facilitate the payment of bribes         bribes to an
individual
individual serving as  as President of the United Nations GeneralGeneral Assembly
and the Permanent Representative to the United Nations ("UN")          ("UN") for
                                                                               for
Antigua and Barbuda ("Antigua")
                          ("Antigua"),, in in exchange forfor official actions
                                                                           actions
on behalf of businessmen.
                 businessmen.

                                  Overt Acts
                                        Acts

     3.
     3.    In
           In furtherance
              furtherance of the conspiracy and to effect
                                                    ef feet the illegal
                                                                illegal
object thereof,
       thereof, the
                the following overt acts,
                                    acts, among others,
                                                others, were committed
and caused to be committed in
                            in the Southern District of New York and
elsewhere:
elsewhere:

           a.
           a.   On or about February 24,
                                       24, 2012,
                                           2012, defendants
                                                 defendants FRANCIS
LORENZO,
LORENZO, NG LAP SENG,
                 SENG, a/k/a "David Ng,"
                                    Ng," and JEFF C.C. YIN,
                                                       YIN, a/k/a "Yin
Chuan," caused the Permanent Representative to the UN for Antigua,
                                                               Antigua,
in
in exchange for
            for payments,
                payments, to introduce
                             introduce a
                                       a document
                                         document at
                                                   at the UN in
                                                             in support
of aa real
      real estate project being developed by NG.
                                               NG.

           b.
           b.   On or about
                      about June 3,
                                 3, 2014,
                                    2O14, NG,
                                          NG, LORENZO,
                                              LORENZO, and YIN arranged
for
for a
    a $200,000 wire payment to a  a private bank account
                                                  account belonging to
the
the President of the UN General
                        General Assembly in
                                          in exchange for the President
making
making aa foreign visit to NG inin his
                                    his official capacity inin order to
discuss
discuss progress on the real
                          real estate project being developed by NG.NG.

             c.
             c.    On
                   On or about
                         about July 25,
                                    25, 2012,
                                        2012, YAN and PIAO arranged for
a
a $300,000
   $300, 000 wire from aa co-conspirator not named as a
                                                      a defendant herein
("CC-1")
 ("CC-1") to a  a private bank account belonging to the Permanent
Representative to the UN for for Antigua in
                                         in exchange for
                                                      for advocating for
CC-1's
CC-l's business interests
                    interests with Antiguan government officials.
                                                          officials.

          d.
          d.   On or about
                     about November 4,
                                     4, 2013,
                                        2013, YAN and PIAO arranged
for a
for a $200,000 wire to a
                       a bank account
                              account belonging to the President of
                                        2
    Case
       Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSB
                            Document
                               Document
                                     898-1
                                        1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page369
                                                                 of of
                                                                    37107



the
the UN         Assembly from
       General Assembly
    UN General                                        not named
                                       co-conspirator not
                              another co-conspirator
                         from another                           as a
                                                          named as a
defendant herein
defendant         in exchange
          herein in  exchange for      President attending
                                  the President
                              for the                      a private
                                                 attending a private
conference in
conference in his  official capacity.
               his official  capacity.

             (Title 18, United
             (Title 18, United States Code, Section
                               States Code, Section 371.)
                                                    371.)

                                     COUNT
                                     COUNT TWO
                                           TWO

                              (Payment of
                              (Payment of Bribes)
                                          Bribes)

      4.
      4.    From
            From atat least
                      least in
                             in oror about
                                      about 2011,
                                             2011, up    to and
                                                     up to   and including
                                                                   including in  in or
                                                                                     or
about December
about  December 2014,
                   2014, in
                          in the    Southern District
                              the Southern      District of     New York
                                                            of New      York and
                                                                               and
elsewhere, FRANCIS
elsewhere,    FRANCIS LORENZO,
                       LORENZO, NG NG LAP
                                       LAP SENG,    a/k/ a "David
                                            SENG, a/k/a                Ng, " , JEFF
                                                            "David Ng,",       JEFF C.
                                                                                     C.
YIN, a/k/a "Yin Chuan," SHIWEI YAN,
YIN,  a/k/a  "Yin  Chuan,"  SHIWEI    YAN,  a/k/a
                                            a/k/a  "Sheri
                                                    "Sheri  Yan,"
                                                            Yan,  /1
                                                                      and
                                                                      and  HEIDI
                                                                           HEIDI  HONG
                                                                                   HONG
PIAO,
PIAO, a/k/a    "Heidi Park,"
       a/k/a "Heidi    Park," thethe defendants,      corruptly gave,
                                      defendants, corruptly          gave, offered,
                                                                              offered,
and
and agreed
     agreed to   give a
             to give   a thing
                         thing of of value
                                     value toto aa person,
                                                    person, with
                                                              with the      intent to
                                                                       the intent    to
influence and
influence   and reward
                 reward an
                         an agent
                            agent of    an organization,
                                     of an  organization, in      connection
                                                               in connection with  with
a business, transaction,
a business,    transaction, and and series
                                     series ofof transactions
                                                   transactions of    of such
                                                                          such
organization,
organization, involving
                  involving a a thing
                                 thing ofof value
                                             value of    $5,000 and
                                                     of $5,000    and more,
                                                                         more, while
                                                                                 while
such
such organization
      organization was    in receipt
                      was in receipt of,of, in
                                             in any
                                                 any one
                                                      one year
                                                          year period,
                                                                 period, benefits
                                                                              benefits
in
in excess
    excess of
            of $10,000
                $10,000 under
                          under a  a Federal
                                      Federal program
                                                program involving
                                                           involving a    a grant,
                                                                              grant,
contract,
contract, subsidy,
            subsidy, loan,
                        loan, guarantee,
                                guarantee, insurance,
                                               insurance, and and other
                                                                     other form
                                                                              form of
                                                                                    of
federal
federal assistance,
         assistance, to  to wit,
                             wit, LORENZO,
                                    LORENZO, NG,NG, YIN,
                                                      YIN, YAN,
                                                            YAN, and and PIAO,
                                                                          PIAO,
facilitated
facilitated andand arranged
                    arranged for
                               for the
                                    the payment
                                         payment of of bribes
                                                        bribes toto an an individual
                                                                          individual
serving
serving as
         as the
             the President
                   President ofof the
                                   the United
                                        United Nations
                                                 Nations General
                                                           General Assembly
                                                                        Assembly andand
the
the Permanent
     Permanent Representative
                  Representative to   to the
                                         the United
                                              United Nations
                                                        Nations for  for Antigua
                                                                          Antigua in in
exchange
exchange for
           for official
                official actions
                           actions on  on behalf
                                           behalf ofof businessmen.
                                                        businessmen.

     (Title
     (Title 18,
            18, United
                United States
                       States Code,
                              Code, Sections
                                    Sections 666(a)(2)
                                             666(a)(2) and
                                                       and 2.)
                                                           2.)

                                    COUNT
                                    COUNT THREE
                                          THREE

       (Conspiracy
       (Conspiracy to
                   to Commit
                      Commit Transportation
                             Transportation Money
                                            Money Laundering)
                                                  Laundering)

     5.
      5.      From
              From atat least
                        least in
                               in or
                                   or about
                                      about 2011,
                                             2011, up
                                                    up to
                                                       to and
                                                          and including
                                                               including in
                                                                         in or
                                                                            or
about
about December
       December 2014,2014, in
                            in the
                                the Southern
                                     Southern District
                                               District ofof New
                                                             New York
                                                                  York and
                                                                       and
elsewhere,
elsewhere, SHIWEI
                SHIWEI YAN,
                        YAN, a/k/a
                             a/k/a "Sheri
                                     "Sheri Yan,"
                                            Yan," and
                                                   and HEIDI
                                                       HEIDI HONG
                                                              HONG PIAO,
                                                                   PIAO, a/k/a
                                                                         a/k/a
"Heidi
"Heidi Park,"
         Park," thethe defendants,
                       defendants, and
                                     and others
                                         others known
                                                 known and
                                                       and unknown,
                                                           unknown, willfully
                                                                     willfully
and
and knowingly
    knowingly did  did combine,
                       combine, conspire,
                                  conspire, confederate,
                                             confederate, and
                                                            and agree
                                                                agree together
                                                                      together
and
and with
    with each
            each other
                   other to
                         to violate
                             violate Title
                                      Title 18,
                                             18, United
                                                  United States
                                                         States Code,
                                                                 Code, Section
                                                                       Section
1956(a)(2)
1956(a}   (2) (A).
               (A).

     6.
     6.    It
            It was
               was aa part
                      part and
                             and an
                                 an object
                                    object ofof the
                                                the conspiracy
                                                    conspiracy that
                                                                 that SHIWEI
                                                                      SHIWEI
YAN,
YAN, a/k/a
     a/k/ a "Sheri
             "Sheri Yan,"
                     Yan, /1 and
                             and HEIDI
                                 HEIDI HONG
                                       HONG PIAO,
                                             PIAO, a/k/a
                                                    a/k/ a "Heidi
                                                           "Heidi Park,"
                                                                  Park," the
                                                                         the
defendants,
defendants, and
              and others
                   others known
                             known and
                                   and unknown,
                                         unknown, would
                                                   would and
                                                          and did
                                                               did knowingly
                                                                   knowingly
transport,
transport, transmit,
             transmit, andand transfer,
                               transfer, and
                                           and attempt
                                               attempt toto transport,
                                                             transport,
                                       3
                                       3
    Case
       Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSB
                            Document
                               Document
                                     898-1
                                        1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page470
                                                                 of of
                                                                    37107



            and transfer,
transmit, and
transmit,        transfer, a a monetary                      funds from
                                                       and funds
                                          instrument and
                               monetary instrument                  from aa place
                                                                            place
in      United States
    the United
in the                    to and
                  States to        through a
                              and through              outside of
                                                place outside
                                             a place                  the United
                                                                  of the   United
States  and to
States and       a place
              to a place inin the United States
                              the United            from and
                                           States from          through a
                                                           and through    a place
                                                                            place
outside  of the
outside of                States, with
                  United States,
             the United                  the intent
                                   with the           to promote
                                              intent to  promote the    carrying
                                                                    the carrying
on of
on  of specified
       specified    unlawful
                    unlawful   activity,
                               activity,   to
                                           to  wit,
                                               wit,  the
                                                     the  bribery
                                                          bribery    of a public
                                                                     of a  public
official,
official, in     violation of
             in violation    of Title
                                 Title 18,   United States
                                        18, United             Code,   Section
                                                      States Code, Section
1956(a) (2)
1956(a)  (2) (A),            YAN and
                      wit, YAN
                   to wit,
             (A), to                  PIAO agreed
                                 and PIAO   agreed to    transmit payments
                                                     to transmit     payments to
                                                                               to
the then-Prime Minister of Antigua
the  then-Prime    Minister   of Antigua   through
                                           through   Antigua's
                                                     Antigua's    Ambassador
                                                                  Ambassador   to
                                                                               to
     United Nations
the United
the           Nations in    return for
                        in return        official actions.
                                    for official     actions.

          (Title 18, United
          (Title 18,        States Code,
                     United States       Section 1956(h).)
                                   Code, Section 1956(h) .)

                            COUNTS FOUR
                            COUNTS      AND FIVE
                                   FOUR AND FIVE

 (Subscribing
 (Subscribing to       and Fraudulent
                 False and
              to False                U.S. Individual
                           Fraudulent U.S.            Income Tax
                                           Individual Income Tax
                            Returns)
                             Returns)

      7.
      7.      On or
              On      about the
                  or about                identified below,
                                   dates identified
                              the dates                 below, in  the Southern
                                                                in the  Southern
District   and elsewhere,
District and    elsewhere, JOHN JOHN W.
                                     W. ASHE,        defendant, willfully
                                                the defendant,
                                         ASHE, the                willfully and
                                                                             and
knowingly, did
knowingly,    did make     and subscribe
                    make and                to U.S.   Individual   Income
                                 subscribe to U.S. Individual Income Tax   Tax
           Forms 1040,
Returns, Forms
Returns,                   for the
                   104 O, for       tax years
                                the tax             forth below,
                                               set forth
                                        years set                 which returns
                                                           below, which  returns
contained and
contained         were verified
            and were     verified byby the            declaration of
                                            written declaration
                                       the written                  of ASHE
                                                                       ASHE that
                                                                            that
they
they were
      were made             penalties of
                    under penalties
            made under                      perjury, and
                                        of perjury,         which returns
                                                       and which   returns ASHE
                                                                            ASHE
did not
did  not believe
          believe to to be
                         be true   and correct
                            true and   correct as   to every
                                                 as to         material matter,
                                                        every material   matter,
to wit,
to        ASHE fraudulently
   wit, ASHE    fraudulently omitted
                                  omitted aa total
                                             total ofof more  than $1.2
                                                        more than  $1.2 million
                                                                         million
of  income from
of income    from his
                    his tax    returns, including
                          tax returns,                bribes received
                                          including bribes     received and
                                                                         and the
                                                                              the
purported salary
purported   salary ASHE
                      ASHE paid
                            paid himself   as President
                                  himself as  President ofof the United Nations
                                                             the United  Nations
General                thereby substantially
         Assembly, thereby
General Assembly,                substantially understating
                                                 understating his
                                                                his total
                                                                    total income
                                                                          income
as
as set
    set forth
         forth below
                 below forfor the
                               the years
                                    years set
                                           set forth
                                                forth below:
                                                        below:

      Count
      Count          Approximate Ttliig
                    4/ipioxiitiWt  Filing      Tax
                                               Tax Year
                                                   Year          Approximate
                                                                 Approximate
                             I)
                             Datee                             Iticome
                                                               Income Omitted
                                                                       Omitted
       Four
       Four            April
                       April 15,
                               15, 2014
                                   2014           2013
                                                  2013           $462,350.00
                                                                 $462,350.00
       Five
       Five            April
                       April 15,
                               15, 2015
                                   2015           2014
                                                  2014           $796,329.28
                                                                 $796,329.28

(Title
(Title 26,
       26, United
           United States
                  States Code,
                         Code, Section
                               Section 7206(1),
                                       7206 (1), and
                                                 and Title
                                                     Title 18,
                                                           18, United
                                                               United
                     States Code, Section 2.)
                     States  Code, Section  2.)

     The
     The bases
         bases for
               for deponent's
                   deponent' s knowledge
                               knowledge and
                                         and for
                                             for the
                                                 the foregoing
                                                     foregoing charges
                                                               charges
are,
are, in
     in part,
         part, as
               as follows:
                  follows:

     8.
     8.    I
           I have
             have been
                   been a
                        a Special
                          Special Agent
                                   Agent with
                                         with the
                                              the FBI
                                                  FBI for
                                                      for approximately
                                                          approximately
six
six years,
    years, and
            and II have
                   have been
                        been personally
                              personally involved
                                          involved in
                                                   in the
                                                      the investigation
                                                          investigation
of
of this
   this matter,
        matter, which
                  which has
                        has been
                             been handled
                                  handled jointly
                                           jointly by
                                                   by Special
                                                      Special Agents
                                                              Agents of
                                                                     of
the
the FBI
    FBI and
        and the
              the Internal
                   Internal Revenue
                            Revenue Service—Criminal
                                     Service-Criminal Investigation.
                                                        Investigation.

                                        4
                                        4
     Case
        Case
          1:15-cr-00706-VSB
             1:15-cr-00706-VSB
                             Document
                                Document
                                      898-1
                                         1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page571
                                                                  of of
                                                                     37107



      9.
      9.    This affidavit
            This  affidavit isis based
                                  based inin part
                                             part upon
                                                   upon my  own observations,
                                                         my own  observations,
my
my conversations
   conversations     with
                     with  other
                           other   law
                                   law   enforcement
                                         enforcement   agents
                                                       agents  and
                                                               and  others, my
                                                                    others,  my
review
review of   email correspondence,1
         of email  correspondence, my  1
                                         my analysis
                                            analysis of   bank of
                                                       of bank  of records,
                                                                   records, my
                                                                             my
examination
examination of of documents
                  documents and     reports by
                              and reports     by others,
                                                  others, mymy interviews
                                                               interviews ofof
witnesses,
witnesses, andand my
                  my training    and experience.
                      training and                    Because this
                                       experience. Because     this affidavit
                                                                     affidavit
is being submitted
is being   submitted for
                       for the
                           the limited     purpose of
                                limited purpose     of establishing
                                                        establishing probable
                                                                      probable
cause,
cause, itit does
            does not
                  not include
                       include all    the facts
                                all the    facts that
                                                  that II have
                                                          have learned
                                                                learned during
                                                                        during
the
the course
    course of   the investigation.
             of the investigation. Where Where the
                                               the contents   of documents
                                                    contents of  documents and
                                                                            and
the actions,
the  actions, statements
                statements and
                             and conversations
                                   conversations of  of others
                                                         others are
                                                                 are reported
                                                                     reported
herein,
herein, they
          they are
                are reported
                     reported inin substance
                                     substance and
                                                 and in
                                                      in part,
                                                          part, except
                                                                 except where
                                                                        where
specifically
specifically indicated
                indicated otherwise.
                            otherwise.

                                        OVERVIEW
                                        OVERVIEW

      10.
       10. AsAs set
                 set forth
                        forth inin greater
                                     greater detail
                                                detail below,
                                                          below, this
                                                                    this case
                                                                            case involves
                                                                                   involves
businesspeople
businesspeople paying
                    paying bribes
                              bribes to to defendant
                                             defendant JOHNJOHN W.W. ASHE,
                                                                       ASHE, at at the
                                                                                   the time
                                                                                       time
when
when he
      he served
         served asas the
                      the United
                           United Nations
                                     Nations Ambassador
                                               Ambassador for  for Antigua
                                                                    Antigua and and Barbuda
                                                                                    Barbuda
and
and as
     as the
         the 68th
              68th President
                      President of   of the
                                         the United
                                               United Nations
                                                         Nations General
                                                                      General Assembly.
                                                                                  Assembly.
These
These bribes
        bribes were
                 were facilitated
                         facilitated by,  by, among
                                                among others,
                                                        others, defendants
                                                                    defendants FRANCIS
                                                                                    FRANCIS
LORENZO, NG LAP SENG, a/k/a "David Ng," JEFF C. YIN, a/k/a "Yin Chuan,"
LORENZO,   NG LAP   SENG,   a/k/ a   "David   Ng,"  JEFF   C.  YIN,   a/k/  a  "Yin Chuan,"
SHIWEI
SHIWEI YAN,
        YAN, a/k/a
              a/k/a "Sheri
                       "Sheri Yan,
                                Yan,"" and
                                        and HEIDI
                                              HEIDI HONG
                                                     HONG PIAO,
                                                            PIAO, a/k/a
                                                                    a/k/a "Heidi
                                                                              "Heidi Park,
                                                                                     Park,""
who
who arranged
     arranged forfor the
                       the transmission
                            transmission and   and laundering
                                                     laundering of   of over
                                                                         over $1 $1 million
                                                                                    million
of
of bribery
    bribery money
              money from
                       from sources
                             sources in  in China.
                                             China. In  In exchange
                                                            exchange for  for the
                                                                                the bribes,
                                                                                    bribes,
ASHE
ASHE agreed
      agreed toto and
                   and diddid perform
                               perform official
                                          official actions
                                                       actions for for businessmen
                                                                         businessmen whowho
were
were seeking
      seeking benefits
                 benefits fromfrom thethe UN
                                           UN and
                                               and the
                                                    the government
                                                          government of    of Antigua
                                                                                Antigua and
                                                                                        and
Barbuda.
Barbuda. Among
             Among other
                     other things,
                             things, ASHEASHE accepted
                                                 accepted overover $500,000
                                                                     $500,000 of  of bribes
                                                                                     bribes
facilitated
facilitated by  by LORENZO
                    LORENZO and and YIN
                                      YIN from
                                            from NG,
                                                   NG, who
                                                        who waswas seeking
                                                                    seeking to   to build
                                                                                    build aa
multi-billion
multi-billion dollar,
                  dollar, UN-sponsored
                             UN-sponsored conference
                                                conference center
                                                                center in in Macau,
                                                                               Macau, China
                                                                                      China
(the
 (the "UN
      "UN Macau
           Macau Conference
                   Conference Center")
                                    Center") .. In In exchange
                                                       exchange for  for these
                                                                           these payments
                                                                                   payments
from
from NG,
      NG, among
            among other
                     other actions,
                             actions, ASHEASHE submitted
                                                  submitted a    a UN
                                                                    UN document
                                                                         document to to the
                                                                                         the
UN  Secretary
UN Secretary General,
                 General, which
                              which claimed
                                       claimed that
                                                  that there
                                                         there waswas a a purported
                                                                           purported need
                                                                                       need
to
to build
    build the
           the UN
               UN Macau
                   Macau Conference
                            Conference Center.
                                           Center. In   In addition,
                                                            addition, ASHE  ASHE received
                                                                                   received
over
over $800,000
       $800,000 in in bribes
                        bribes from
                                 from various
                                         various Chinese
                                                     Chinese businessmen
                                                                 businessmen arranged
                                                                                   arranged
through   YAN  and
through YAN and PIAO PIAO and,
                            and, inin return
                                       return forfor these
                                                      these bribes,
                                                               bribes, ASHEASHE supported
                                                                                  supported
these
these businessmen's
        businessmen's interests
                            interests within
                                          within the the United
                                                           United Nations
                                                                      Nations and and with
                                                                                      with
senior
senior Antiguan
         Antiguan government
                      government officials,
                                       officials, including
                                                      including the   the country's
                                                                            country's
then-Prime
then-Prime Minister
              Minister (the (the "Prime
                                    "Prime Minister")
                                              Minister"),, withwith whom
                                                                       whom ASHE
                                                                               ASHE shared
                                                                                     shared
a
a portion
   portion ofof the
                 the bribe
                        bribe payments.
                                payments.



11
     The
     The emails
          emails cited
                 cited herein
                       herein were
                              were obtained
                                   obtained pursuant
                                             pursuant to
                                                      to search
                                                         search warrants
                                                                warrants
of the
of the personal
        personal Yahoo,
                  Yahoo, Gmail,
                         Gmail, and
                                and AOL
                                     AOL email
                                         email accounts
                                                accounts for
                                                          for defendants
                                                              defendants
JOHN
JOHN W.
     W. ASHE,
         ASHE, FRANCIS
               FRANCIS LORENZO,
                       LORENZO, JEFF
                                JEFF C.
                                      C. YIN,
                                         YIN, a/k/a
                                              a/k/a "Yin
                                                     "Yin Chuan,"
                                                          Chuan, SHIWEI
                                                                  SHIWEI         /1


YAN,
YAN, a/k/a
     a/k/a "Sheri
             "Sheri Yan,"
                    Yan," and
                           and HEIDI
                               HEIDI HONG
                                      HONG PIAO,
                                            PIAO, a/k/a
                                                   a/k/a "Heidi
                                                          "Heidi Park."
                                                                 Park."

                                            5
                                            5
    Case
       Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSB
                            Document
                               Document
                                     898-1
                                        1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page672
                                                                 of of
                                                                    37107



     11.      funnel and help conceal the bribes to defendant JOHN
      11. To funnel
w. ASHE,
W.                         SENG, a/k/a "David Ng,"
   ASHE, defendants NG LAP SENG,                            c. YIN,
                                               Ng, II JEFF C.  YIN, a/k/a
                               "Sheri Yan," and HEIDI
                    YAN, a/k/a "Sheri
"Yin Chuan," SHIWEI YAN,                        HEIDI HONG PIAO,
                                                              PIAO, a/k/a
"Heidi Park," along with others,
                         others, used non -governmental organizations
                                      non-governmental
("NGOs") in
("NGOs")  in the United States,
                         States, which were purportedly established
to          the UN's mission and/or development goals.
to promote the                                       goals.

      12.
      12. During the   the course of the the scheme,
                                             scheme, defendant JOHN W.       W. ASHE
solicited and received bribes in       in various
                                          various forms,
                                                      forms, including
                                                              including payments
to
to third -parties to
   third-parties                ASHE' s personal expenses,
                      to cover ASHE'                  expenses, such
                                                                   such as a
                                                                           a family
vacation and construction of a      a basketball court at his house in      in Dobbs
Ferry,
Ferry,  New   York.
              York.    ASHE  also  solicited a
                                   solicited    a  portion    of  his bribes    to be
paid to
      to two
          two business bank accounts
                                  accounts that
                                             that ASHE opened at two     two major
American banks,
           banks, in in the name "John Ashe dba John Ashe PGA 68," and
"Office
"Off ice of the President of the General Assembly PGA 68 Operating
Account,
Account,"" for
            for the purported purpose of raising money for       for his
                                                                     his UN General
                                                                             General
Assembly Presidency ("PGA ("PGA Account   -1" and "PGA
                                 Account-1"          "PGA Account-2,"
                                                           Account-2," together,
                                                                          together,
the
the "PGA Accounts")
           Accounts") .  . ASHE was thethe sole
                                            sole signatory
                                                  signatory on both of the   the PGA
Accounts.
Accounts. From in   in or about 2012,
                                   2012, up to and including
                                                        including at least
                                                                        least inin or
about 2014,
       2014, ASHE received over $3 million in          in the
                                                           the PGA Accounts from
both foreign governments and individuals.
                                      individuals. During the same time
period,
period, ASHE withdrew more than   than $1,000,000
                                        $1, 000, 000 from thethe PGA Accounts and
transferred the money to his    his and his
                                          his wife's
                                              wife's personal
                                                         personal bank accounts.
                                                                          accounts.
ASHE also used money transferred
                            transferred from the  the PGA Accounts to    to pay for
his
his personal expenses,
                expenses, suchsuch as
                                    as paying thethe mortgage on his  his house in in
Dobbs Ferry,
       Ferry, paying his BMW lease lease payments,
                                           payments, and buying luxuryluxury items
                                                                               items
such
such as Rolex watches.
                 watches. The majority of the     the funds
                                                        funds that
                                                               that ASHE withdrew
from the PGA Accounts
                 Accounts were in  in the form of checks made out to ASHE
that
that ASHE signed
            signed himself,
                      himself, and had "salary" listed  listed inin the check memo
line.
line. During the same same period of time,
                                       time, ASHE failed to report
                                                                 report sufficient
income
income to
        to the
             the Internal
                  Internal Revenue Service ("IRS")  ("IRS") toto account for the
self -described salary and other funds
self-described                            funds he withdrew from the PGA
Accounts.
Accounts. In  In total,
                 total, ASHE underreported his income   income toto the
                                                                    the IRS
                                                                        IRS by more
than
than $1.2 million dollars in      in tax
                                      tax years 2013 and 2014 alone.  alone.

                    RELEVANT
                    RELEVANT INDIVIDUALS
                             INDIVIDUALS AND
                                         AND ENTITIES
                                             ENTITIES

                                  JOHN W.
                                       W. ASHE

     13.
     13. From
           From in
                in or about 1989,
                             1989, up to
                                      to and including
                                              including in
                                                         in or about
December
December 2014,
          2014, JOHN W.
                     W. ASHE,
                        ASHE, the defendant,
                                   defendant, served in
                                                      in various
positions
positions at
           at the
              the Permanent Mission of Antigua to the UN,
                                                        UN, which is
                                                                   is
located in
located in New York,
               York, New York.2
                         York. 2
                                           in or about May 2004,
                                 Beginning in              2004, ASHE
                                                                 ASHE

2
      ASHE
      ASHE no
           no longer
              longer serves
                     serves as a
                               a diplomat representing Antigua or any

                                         6
    Case
       Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSB
                            Document
                               Document
                                     898-1
                                        1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page773
                                                                 of of
                                                                    37107



served as
served                        Representative of
                  Permanent Representative
            the Permanent
        as the                                      Antigua to
                                                 of Antigua           UN. During
                                                                  the UN.
                                                              to the        During
            relevant to
    times relevant
all times                  this Complaint,
                       to this                      has been
                                             ASHE has
                                 Complaint, ASHE        been a  lawful   permanent
                                                              a lawful permanent
all
resident ("LPR") of
resident    ( "LPR")  of  the
                          the  United
                               United  States
                                        States and
                                                and  has
                                                     has maintained
                                                         maintained    a  house in
                                                                        a house in
Dobbs Ferry,
Dobbs                York, which
                New York,
       Ferry, New                  is located
                             which is  located in   Westchester    County.
                                                in Westchester County. Based Based
on my
on  my review
       review    of
                 of  ASHE's
                     ASHE's    immigration
                               immigration   file,
                                             file,   I  have also
                                                     I have          learned that
                                                              also learned    that
when ASHE applied to become an
when  ASHE    applied   to  become  an  LPR,
                                        LPR, in
                                              in  or
                                                  or  about
                                                      about  October
                                                             October   2000,
                                                                       2000,  ASHE
                                                                              ASHE
waived in
waived                 his assertion
             writing his
        in writing          assertion of   any immunity
                                        of any                   would otherwise
                                                           that would
                                                immunity that            otherwise
accrue to him based on
accrue   to   him  based   on  his
                               his occupational
                                   occupational     status
                                                    status  as
                                                             as  a
                                                                 a  diplomat.
                                                                    diplomat.

      14. I
      14.           from witness
              know from
            I know                   interviews and
                          witness interviews       and my           of publicly
                                                            review of
                                                        my review      publicly
available sources that on
available   sources  that  on  or
                               or  about
                                   about  June
                                           June  13,
                                                 13,  2013,
                                                      2013,  JOHN
                                                              JOHN W.
                                                                   W. ASHE,
                                                                      ASHE,   the
                                                                              the
defendant,   was elected
defendant, was                    68th President
                             the 68th
                         as the
                 elected as             President ofof the UN  General Assembly
                                                       the UN General Assembly
 ("UNGA") for
("UNGA")   for a  one-year term
                a one-year          beginning in
                             term beginning      in or           September 2013
                                                         about September
                                                     or about                2013
and ending in or about
and  ending  in or about  September
                          September    2014.
                                        2014.   The
                                                The  UNGA
                                                     UNGA  is
                                                           is  comprised
                                                               comprised  of
                                                                          of  all
                                                                              all
193
193 UN
     UN Member            which elect
                 States, which
        Member States,            elect a    rotating President from one of
                                          a rotating    President   from one   of
the  Member States
the Member   States on  an annual
                     on an                     Among other
                                      basis. Among
                            annual basis.                              the UNGA
                                                               things, the
                                                       other things,        UNGA
President presides
President                   the current
                      over the
            presides over                         session and
                                            UNGA session
                                  current UNGA                   represents the
                                                            and represents    the
UNGA at
UNGA      various international
      at various                      economic and
                   international economic             cultural    forums.
                                                 and cultural forums.

      15. I
     15.           from publicly
             know from
           I know                            records that
                                   available records
                         publicly available                during each
                                                      that during each
of the
of           relevant to
       years relevant
   the years                   Complaint, the
                          this Complaint,
                       to this                United States
                                          the United        Government
                                                     States Government
provided the
provided          with federal
              UN with
          the UN                       in excess
                                 funds in
                        federal funds            of $10,000.
                                          excess of  $10,000.

FRANCIS LORENZO,
FRANCIS                                    Ng,"
                        SENG, a/k/a "David Ng,
        LORENZO, NG LAP SENG,                               c. YIN,
                                                       JEFF C.
                                               I I and JEFF    YIN, a/k/a
                                                                    a/k/a
                             "Yin Chuan"

      16. From
     16.        in or
           From in     about 2004,
                   or about  2004, up
                                    up to and including
                                       to and            the present,
                                              including the   present,
defendant           LORENZO has
           FRANCIS LORENZO
defendant FRANCIS           has been
                                 been the Deputy  Permanent
                                      the Deputy Permanent
Representative  to the
Representative to       United Nations
                    the United  Nations for
                                        for the  Dominican Republic.
                                            the Dominican   Republic.
Based
Based on  my review
       on my         of immigration
             review of  immigration records,
                                     records, I  learned that
                                              I learned  that LORENZO
                                                               LORENZO


other
other country.
       country. I   I understand
                      understand fromfrom my
                                           my discussions
                                               discussions with
                                                              with the
                                                                     the United
                                                                          United
States Department of State that, at most, ASHE enjoys residual
States  Department    of   State  that,   at  most,   ASHE  enjoys   residual
official
official act
           act immunity
                immunity based
                           based onon his
                                       his former
                                           former status
                                                     status as
                                                             as a
                                                                a diplomat
                                                                   diplomat from
                                                                              from
Antigua
Antigua from
         from inin or
                   or about
                       about February
                               February 2000
                                          2000 toto in
                                                    in or
                                                        or about
                                                           about December
                                                                   December 2014
                                                                              2014
and
and as
    as President
        President of of the
                         the United
                              United Nations
                                       Nations General
                                                  General Assembly
                                                           Assembly from
                                                                       from in
                                                                             in or
                                                                                 or
about
about September
       September 2013
                   2013 toto in
                             in or
                                 or about
                                     about October
                                           October 2014.
                                                      2014. ASHE's
                                                              ASHE' s service
                                                                       service inin
these
these positions
       positions provides
                   provides immunity
                               immunity only
                                          only for
                                                 for conduct
                                                      conduct within
                                                               within the
                                                                        the scope
                                                                             scope
of
of his
   his official
        official positions,
                   positions, which
                                  which must
                                         must bebe affirmatively
                                                    affirmatively asserted
                                                                      asserted inin
any
any judicial
     judicial proceeding,
                proceeding, to  to the
                                    the extent
                                         extent hehe is
                                                      is permitted
                                                          permitted to to do
                                                                          do so
                                                                              so
notwithstanding
notwithstanding an  an immunity
                        immunity waiver
                                    waiver hehe executed
                                                 executed inin connection
                                                                connection with
                                                                              with
becoming
becoming a a U.S.
              U.S. legal
                    legal permanent
                            permanent resident
                                        resident in in or
                                                        or about
                                                           about October
                                                                   October 2000.
                                                                             2000.
Official
Official actact immunity
                 immunity does
                            does not
                                  not provide
                                        provide protection
                                                  protection from
                                                                from arrest
                                                                       arrest and
                                                                               and
does
does not
      not cover
           cover conduct
                  conduct outside
                            outside the
                                      the scope
                                          scope ofof one's
                                                      one's official
                                                            official position,
                                                                        position,
such
such as
      as the
          the filing
               filing ofof false
                            false personal
                                    personal U.S.
                                               U.S. tax
                                                      tax returns.
                                                           returns.

                                        7
                                        7
       Case
    Case     1:15-cr-00706-VSB
         1:15-cr-00706-VSB      Document
                             Document 898-1 Filed10/05/15
                                         1 Filed  03/01/19 Page
                                                           Page874
                                                                 of of
                                                                    37107



immigrated
immigrated to                  States from
                       United States
                  the United
             to the                              Dominican Republic
                                             the Dominican
                                       from the                       in or
                                                            Republic in   or
about 1985.
about 1985. In  In or
                    or about         LORENZO became
                              1991, LORENZO
                       about 1991,            became a  naturalized United
                                                      a naturalized  United
States citizen.
States citizen. I    I understand
                       understand from        United States
                                          the United
                                    from the                 Department of
                                                      States Department   of
                     defendant JOHN
State that, like defendant
State that,   like              JOHN W.  ASHE, LORENZO
                                     W. ASHE,  LORENZO enjoys  official act
                                                        enjoys official act
           which must
immunity, which
immunity,           must be  asserted affirmatively
                          be asserted   affirmatively and   provides for
                                                        and provides  for
immunity from criminal prosecution only
immunity  from   criminal   prosecution         for official acts taken in
                                          only for  official  acts taken  in
connection with
connection                      diplomatic position.
                    LORENZO'S diplomatic
             with LORENZO's                  position.

     17.
      17. In  In addition
                 addition to  to being
                                  being thethe Deputy    Permanent Representative
                                                Deputy Permanent      Representative
to the             Nations for
         United Nations
to the United                 for the                 Republic, investigation
                                         Dominican Republic,
                                    the Dominican                  investigation to   to
date has
date                     that, since
            revealed that,
      has revealed               since in in or
                                              or about            defendant FRANCIS
                                                          2009, defendant
                                                  about 2009,                  FRANCIS
LORENZO   has also
LORENZO has                          funds from
                        received funds
                also received                      and served
                                             from and    served as    an agent
                                                                  as an   agent for
                                                                                  for
defendant NG
defendant        LAP SENG,
             NG LAP                     "David Ng,"
                               a/k/ a "David
                       SENG, a/k/a               Ng," aa Chinese    national and
                                                          Chinese national      and the
                                                                                     the
head
head of
     of a a major     real estate
             major real               development company
                            estate development                  based in
                                                     company based          Macau (the
                                                                        in Macau    (the
"Macau Real
"Macau                                      Company"). In
                           Development Company").
                Estate Development
         Real Estate                                           or about
                                                           In or           2009, NG
                                                                   about 2009,     NG
founded a
founded   a particular
             particular NGO       ( "NG0-1") based
                             NGO ("NGO-1")      based in   New York,
                                                       in New           New York,
                                                                York, New    York, and
                                                                                     and
made  LORENZO the
made LORENZO            "Honorary President."
                  the "Honorary       President." SinceSince that
                                                               that time,
                                                                      time, NGNG has
                                                                                  has
regularly
regularly paidpaid LORENZO
                     LORENZO a  a $20,000     monthly salary
                                   $20,000 monthly                and has
                                                         salary and          also sent
                                                                        has also   sent
additional payments
additional     payments to to aa company
                                 company in in the
                                                the Dominican    Republic for
                                                    Dominican Republic       for which
                                                                                  which
LORENZO's sibling
LORENZO's                serves as
              sibling serves           the general
                                  as the               manager. According
                                             general manager.      According to  to its
                                                                                     its
website, NGO-1 is purportedly a "21st century
website,    NG0-1    is  purportedly     a  "21st  century media     platform"
                                                             media platform" whosewhose
mission
mission is is to
               to advance
                   advance the the implementation
                                     implementation of   of the   UN's Millennium
                                                             the UN's    Millennium
Development     Goals. The
Development Goals.          The NGO-1    website posts
                                 NG0-1 website      posts and
                                                            and links
                                                                 links to to content,
                                                                              content,
largely from external sources,
largely    from  external                  relating to
                              sources, relating       to the
                                                          the UN,   development, and
                                                               UN, development,      and
other
other topics
       topics.. I   I know
                      know based
                            based onon my
                                       my review   of documents
                                           review of  documents that
                                                                   that NG
                                                                         NG has
                                                                            has funded
                                                                                 funded
NGO-1
NG0-1 since
        since its
                its creation,
                       creation, and and has
                                         has wired
                                               wired oror caused
                                                           caused toto be
                                                                        be wired
                                                                            wired more
                                                                                   more
than $12 million from
than  $12   million     from Macau
                              Macau to to bank
                                           bank accounts
                                                  accounts ofof NGO-1
                                                                 NG0-1 inin New
                                                                             New York,
                                                                                  York,
New
New York.
     York.

      18.
      18. Defendant
             Defendant JEFF
                         JEFF C.
                              C. YIN,
                                 YIN, a/k/a
                                       a/k/a "Yin
                                               "Yin Chuan,"
                                                     Chuan," isis the
                                                                  the principal
                                                                      principal
assistant
assistant to to defendant
                 defendant NG
                            NG LAP
                                LAP SENG,
                                     SENG, a/k/a
                                            a/k/a "David
                                                    "David Ng,"
                                                             Ng," and
                                                                   and also
                                                                        also has
                                                                             has
used
used the
      the title
           title ofof Assistant
                      Assistant to
                                 to the
                                     the General
                                          General Manager
                                                   Manager ofof NGO-1.
                                                                 NG0-1. YIN
                                                                          YIN is
                                                                              is
a
a naturalized
  naturalized United
                  United States
                         States citizen
                                 citizen who
                                          who was
                                               was originally
                                                   originally born
                                                                 born in
                                                                       in China,
                                                                          China,
and
and resides
     resides in in China.
                   China. For
                            For at
                                at least
                                    least several
                                           several years,
                                                      years, YIN
                                                              YIN has
                                                                   has assisted
                                                                        assisted
NG
NG with,
   with, among
          among other
                  other things,
                        things, communicating
                                 communicating on on his
                                                      his behalf,
                                                          behalf, wiring
                                                                   wiring money
                                                                           money
to
to the
    the United
         United States,
                   States, making
                           making travel
                                    travel plans
                                             plans toto and
                                                         and from
                                                              from the
                                                                    the United
                                                                         United
States,
States, and
         and arranging
              arranging meetings
                          meetings for
                                    for NG
                                        NG in
                                           in the
                                              the United
                                                  United States
                                                           States.. YIN
                                                                      YIN serves
                                                                          serves
as
as NG'
   NG' s
       s principal
         principal interpreter
                      interpreter when
                                   when NG
                                         NG is
                                            is in
                                               in the
                                                  the United
                                                       United States,
                                                                States, travels
                                                                         travels
with
with him
      him to
           to the
               the United
                    United States,
                           States, and
                                     and is
                                         is generally
                                             generally present
                                                          present for
                                                                   for meetings
                                                                        meetings
NG
NG has
    has in
         in the
             the United
                   United States,
                          States, taking
                                    taking notes
                                             notes and
                                                     and handling
                                                          handling documents,
                                                                     documents,
among
among other
        other things.
                things.

     19.
      19. Based
            Based on
                   on my
                      my review
                          review ofof documents
                                      documents and
                                                  and my
                                                      my conversations
                                                         conversations with
                                                                        with
other
other law
       law enforcement
           enforcement agents,
                         agents, I I know
                                     know that
                                          that defendant
                                                defendant JEFF c. YIN,
                                                          JEFF C. YIN, a/k/a
                                                                       a/k/ a
"Yin
"Yin Chuan,"
      Chuan," has
                has frequently
                    frequently traveled
                                  traveled toto the
                                                 the United
                                                     United States
                                                             States with
                                                                     with
defendant
defendant NGNG LAP
               LAP SENG,
                   SENG, a/k/a
                           a/k/ a "David
                                  "David Ng,"
                                          Ng, " with
                                                with large
                                                     large amounts
                                                           amounts of
                                                                    of cash.
                                                                       cash.
                                           8
                                           8
    Case
       Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSB
                            Document
                               Document
                                     898-1
                                        1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page975
                                                                 of of
                                                                    37107



    example, on or about March 6,
For example,                           2014, YIN and NG arrived at John
                                  6, 2014,
F. Kennedy International
F.                                     ("JFK") with $300,000 in
             International Airport ("JFK")                         in cash.
                                                                      cash.
                           later, on or about
                five weeks later,
Approximately five                                         18, 2014,
                                             about April 18,   2014, YIN and
NG arrived at JFK with $300,000 in       cash. Approximately two months
                                   in cash.                            months
later, on or about
later,         about June 13,  2014, YIN and NG arrived at
                           13, 2014,                            at Teterboro
         in New Jersey with $390,000 in
Airport in                                 in cash.          recently, on or
                                                cash. More recently,
about
about July 5,  2015, YIN and NG arrived by private plane in
            5, 2015,                                           in Anchorage,
                                                                   Anchorage,
Alaska with $900,000 in   cash. Two days later,
                       in cash.                 later, YIN and NG flew on toto
          City. On or about
New York City.          about the following day,   day, YIN and NG met
                                                                     met with
defendant FRANCIS LORENZO met at a
defendant                          a hotel in   in New York,
                                                       York, New York.
                                                                  York. Most
recently, on or about September 16,
recently,                             2015, YIN and NG arrived by private
                                 16, 2015,
plane in  Anchorage, Alaska with $500,000
      in Anchorage,               $ 5 0 0, 0 0 0 in
                                                 in cash.
                                                    cash. They then
                                                                 then flew on
       York. 3
to New York.3

SHIWEI YAN,
SHIWEI YAN, a/k/a "Sheri
                  "Sheri Yan,"
                         Yan," and HEIDI
                                   HEIDI HONG PIAO,
                                              PIAO, a/k/a "Heidi
                                                          "Heidi Park"
                                                                 Park"

      20.
      20. Defendants SHIWEI YAN,YAN, a/k/a "Sheri Yan," and HEIDI
                                                               HEIDI HONG
PIAO,
PIAO, a/k/a "Heidi
              "Heidi Park," are naturalized United States citizens who
were born inin China and who reside principally in   in China.
                                                         China. Based on
my review of documents,
               documents, I know that
                                  that YAN and PIAO are associated with
several
several businessmen in  in China.
                           China.   YAN is
                                        is also the
                                                 the Chief Executive
Officer of an NGO ("NGO-2")
                     ("NG0-2"),, previously based inin Washington,
                                                        Washington, D.C.,
                                                                    D.C.,
now based in
           in New York,
                  York, New York,
                            York, and PIAO is
                                            is NGO-2's
                                               NG0-2' s Finance Director.
                                                                Director.
NGO-2
NG0-2 is
       is purportedly an organization created to promote global and
sustainable economic development.
                         development. InIn August
                                           August 2013,
                                                   2013, YAN and PIAO
began paying defendant JOHN W.  W. ASHE approximately $20,000 a   a month
in
in connection   with his
                      his serving as
                                   as the "Honorary Chairman"
                                                     Chairman" of NGO-2.
                                                                   NG0-2.




3
3
     Based on
     Based   on my
                my participation inin the arrests,
                                          arrests, I know that NG LAP
SENG,  a/k/a
SENG, a/k/a "David Ng,"
                      Ng," and JEFF C.
                                     C. YIN,
                                        YIN, a/k/a "Yin Chuan," the
                                                                  the
defendants,
~efendant~, were
              were arrested on or about
                                  about September 19,
                                                  19, 2015,
                                                      2015, and charged
in
in Complaint
   Complaint 1515 Mag.
                  Mag. 3369 with conspiracy to make false statements
                                                             statements
and to  defraud
and to defraud   the United States arising from their travels
                                                        travels to the
United
United States
        States with large
                      large amounts of cash and explanations provided
                                                               provided
to
to authorities regarding thatthat cash.
                                  cash.

                                      9
      Case
    Case    1:15-cr-00706-VSB
         1:15-cr-00706-VSB    Document
                            Document 898-1 Filed10/05/15
                                        1 Filed  03/01/19 Page
                                                           Page10
                                                                76ofof37
                                                                       107



                            THE BRIBERY SCHEME
                            THE BRIBERY SCHEME

ASHE RECEIVES
ASHE                   ARRANGED BY
              PAYMENTS ARRANGED
     RECEIVES PAYMENTS                     IN EXCHANGE
                                   LORENZO IN
                                BY LORENZO             FOR OFFICIAL
                                              EXCHANGE FOR OFFICIAL
                     ACTIONS ON
                     ACTIONS  ON BEHALF
                                 BEHALF OF NG
                                        OF NG

                                     In Return For
NG and LORENZO Make Payments to ASHE In             ASHE Promoting
                                               For ASHE  Promoting
      NG's Business Dealings With The Government of Antigua
                                      Government of  Antigua

      21. As described in
      21.                         detail below,
                         in more detail          in or about
                                         below, in            the Spring
                                                       about the  Spring
of  2011,
of 2011,  NG LAP SENG,
                 SENG,  a/k/a  "David  Ng," and  FRANCIS
                                                 FRANCIS  LORENZO,
                                                          LORENZO,  the
                                                                    the
defendants,
defendants,  began  making  payments  to
                                      to JOHN W.   ASHE, the  defendant,
                                              W. ASHE, the defendant,
and ASHE's wife in
and              in return for,                          ASHE using
                                                things, ASHE
                             for, among other things,          using his
                                                                     his
official
official  position to obtain  for
                              for NG potentially  lucrative
                                                  lucrative  investments
                                                             investments
in Antigua.
in  Antigua.

      22.
     22.    Based on my review of emails and other documents,documents, II have
                                                                            have
learned
learned   that in
               in or about   the  Spring of  2011,
                                             2011,  defendant  FRANCIS   LORENZO
                                                               FRANCIS LORENZO
       defendant JOHN W.
asked defendant          w. ASHE to travel
                                     travel to China to meet    with defendant
                                                           meet with  defendant
        SENG, a/k/a "David Ng," about potential investment
NG LAP SENG,                                               investment
opportunities for NG in     Antigua. After initially
                         in Antigua.                       declining LORENZO'
                                               initially declining    LORENZO' s
                                                                               s
invitation, when it
invitation,          it did not appear that ASHE would be       be compensated
                                                                    compensated
                   meeting, ASHE agreed to make the trip
for taking the meeting,                                          after LORENZO
                                                            trip after   LORENZO
informed
informed   ASHE that  NG0-1, which was at least
                      NGO-1,                        in substantial
                                             least in                part funded
                                                       substantial part   funded
   NG, would pay for ASHE and ASHE'
by NG,                            ASHE' s family to   take an unrelated family
                                                   to take                family
vacation toto New Orleans,    Louisiana. On or about April
                   Orleans, Louisiana.                           4, 2011,
                                                          April 4,   2011, after
                                                                           after
ASHE agreed to fly to China to meet NG,   NG, ASHE emailed LORENZO a    a travel
                                                                          travel
itinerary for
itinerary    for ASHE,
                  ASHE, his
                          his wife,             children, which included
                               wife, and two children,              included
first-class
first-class    plane   tickets   from  New  York to
                                                  to New Orleans and a   a hotel
                                                                           hotel
reservation for $850.00
                    $850. 00 per night.
                                   night. LORENZO later
                                                      later emailed ASHE that
NG0-1 would pay for
NGO-1               for the trip through ASHE's travel  travel agent.
                                                                agent.

     23.
      23. Based on my review of emails and travel
                                                travel records,
                                                        records, II know
that
that after defendant FRANCIS LORENZO told
                                       told defendant JOHN W.W. ASHE that
                                                                     that
NGO-1
NG0-1 would pay for ASHE's family vacation to New Orleans,
                                                        Orleans, ASHE
traveled to Hong Kong and Macau between April
                                            April 17
                                                   17 and 20,
                                                            20, 2011.
                                                                 2011.
According to a a post -trip report sent
                 post-trip          sent to LORENZO by another NGO-1
                                                                   NG0-1
employee,
employee, during the
                   the trip,
                       trip, ASHE and others met with "private sector"
                                                                  sector"
individuals
individuals inin Macau,
                 Macau, which isis where defendant NG LAP SENG,
                                                             SENG, a/k/a
"David Ng,"
        Ng," was based.
                 based. On April
                             April 20,
                                   20, 2011,
                                       2011, ASHE emailed LORENZO from
the Hong Kong airport
               airport as
                        as ASHE was about to board his
                                                    his flight
                                                         flight home and
told
told LORENZO,
     LORENZO, "Thanks again to to you and Ng for everything." Shortly
after arriving inin New York from his meeting with NG in  in Macau,
                                                             Macau, ASHE
and his family left
                left for the family vacation to New Orleans for which
LORENZO agreed to pay.
                     pay.



                                      10
                                      10
     Case
       Case
          1:15-cr-00706-VSB
             1:15-cr-00706-VSBDocument
                                Document
                                       898-1
                                         1 Filed
                                             Filed10/05/15
                                                   03/01/19 Page
                                                             Page1177ofof37107



       24. On April
       24.             26, 2011,
                April 26,          less than a
                            2011, less         a week after defendant JOHN
w.
W.  ASHE returned from Macau -- and the    the day after he returned from
the family vacation to New Orleans --
the                                                        defendant FRANCIS
                                        - - ASHE emailed defendant
LORENZO and offered to to set    a meeting between defendant NG LAP SENG,
                          set up a                                      SENG,
a/k/a "David Ng,"
                Ng," and a a particular Antiguan government minister
("Antiguan
 ("Antiguan Minister
             Minister-1").     Specifically, ASHE emailed LORENZO that
                       -1") . Specifically,                              that
" [d] uring
"[d]uring   the  visit  to  Macao/Hong   Kong  it just
                                               it  just  occurred to  me that
                                                                         that
it would be good idea
it                        if [Antiguan
                    idea if   [Antiguan Minister   -1] could visit and meet
                                         Minister-1]
Ng,
Ng, [a                     businessman] and possibly [a
      [a second Chinese businessman]                       [a third
                                                              third Chinese
businessman].. Let me know what you think and if
businessman]                                            if there's aa date in
                                                                           in
early June you would want me to        suggest to
                                    to suggest   to the
                                                     the Minister."
                                                          Minister."

     25.
     25.   Based on my review of emails and travel  travel records,
                                                             records, II know
that following defendant
that             defendant JOHN W. W. ASHE'
                                      ASHE'ss trip to Hong Kong and Macau
                                 SENG, a/k/a "David Ng" (and
to meet with defendant NG LAP SENG,                        (and the vacation
to New Orleans which he demanded in     return) ,, ASHE traveled to Antigua
                                     in return)
between April
         April 26,  2011 and April
               26, 2011      April 29,
                                    29, 2011.
                                        2011. On or about April      30, 2011,
                                                              April 30,   2011,
after ASHE returned from Antigua,
                             Antigua, ASHE emailed defendant
                                                        defendant FRANCIS
LORENZO to inform
            inform him that ASHE had arranged for the then           -Antiguan
                                                               then-Antiguan
Prime Minister toto meet with NG and others about "concrete investment
                                                                   investment
opportunities,    including the immediate
opportunities, including           immediate acquisition of hotel hotel
properties." In In the
                    the same
                         same email,
                              email, ASHE told
                                             told LORENZO thatthat ASHE was
expecting to spend
               spend $30,000 in in connection with the upcoming
construction of a  a private basketball court at ASHE'ASHE'ss house in in Dobbs
Ferry,
Ferry, in
        in Westchester County,
                          County, New York,
                                       York, commenting ""[l][1] et'
                                                                 et' s
                                                                     s discuss
on Monday."

     26.
     26.  Based on my review of emails and travel   documents, II know
                                            travel documents,
that
that on or about June 20,
                       20, 2011,
                           2011, defendant FRANCIS LORENZO and two two
other NG0-1
      NG0-1 employees made aa trip to Antigua,
                                      Antigua, which was
                                                      was arranged by
defendant JOHN W.
                W. ASHE.
                   ASHE. E -mails reflect that
                          E-mails          that during his trip
                                                             trip to
                                                                   to
Antigua,
Antigua, LORENZO met
                  met with the Prime Minister.
                                      Minister. Following the trip,
                                                                 trip,
ASHE sent
     sent an email
              email to
                    to LORENZO about LORENZO'
                                      LORENZO'ss discussion with the
Prime Minister concerning the
                           the Prime Minister's travel
                                                  travel to
                                                          to New York
in
in September 2011,
             2011, nominally to attend an award ceremony to be hosted
by NGO-l.
   NG0-1.

      27.
      27. During the
                  the same
                       same period of time that defendant JOHN W.w. ASHE
agreed to arrange meetings between defendant
                                    defendant NG LAP SENG,
                                                     SENG, a/k/a
                                                           a/k/ a "David
Ng,"
Ng," and defendant FRANCIS LORENZO and the the Prime Minister,
                                                      Minister, ASHE
continued to solicit payments from LORENZO in  in connection with the
construction of the
                the private basketball court on ASHE'
                                                 ASHE' s property.
                                                         property. For
example,
example, on September 9,9, 2011,
                           2011, ASHE emailed LORENZO that
                                                        that his family
                                                                  family
had
had "obtained final
               final approval
                      approval from our Village's Planning Board to
proceed
proceed with the
             the construction of the
                                   the basketball court" and that
                                                              that ASHE
would
would keep LORENZO informed
                     informed about
                               about the estimated construction costcost
                                  11
                                   11
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page1278ofof37107



from the
from      contractor. On
     the contractor.    On October  18, 2011,
                            October 18,  2011, ASHE  emailed LORENZO
                                               ASHE emailed   LORENZO the
                                                                       the
contractor's proposal
contractor's                  the basketball
                         for the
              proposal for                             which included
                                               court, which
                                  basketball court,           included aa
$20,000 down
$20,000       payment due
         down payment  due to
                            to the contractor. ASHE
                               the contractor.    ASHE told  LORENZO that
                                                        told LORENZO  that
ASHE
ASHE would  be grateful
     would be  grateful if   LORENZO "could
                          if LORENZO   "could make  [arrangements] for
                                              make [arrangements]    for aa
check in
check in the  amount be
          the amount      mailed directly
                      be mailed   directly to   [the contractor]
                                            to [the                (at the
                                                     contractor] (at   the
address  given at
address given   at the
                   the top
                        top of  the proposal)
                             of the             prior to
                                     proposal) prior   to [LORENZO's]
                                                           [LORENZO'S]
departure
departure to   [Hong Kong]."
           to [Hong  Kong]."

      28.
      28. InIn addition
               addition to to soliciting
                               soliciting payments
                                             payments for    his family
                                                         for his  family vacation
                                                                           vacation
and  basketball court
and basketball    court installation,
                          installation, in   in or
                                                or about
                                                     about May    2011, defendant
                                                            May 2011,     defendant
JOHN
JOHN W.
      W. ASHE
          ASHE arranged
                arranged through
                            through defendant       FRANCIS LORENZO
                                       defendant FRANCIS       LORENZO to to begin
                                                                              begin
paying ASHE's
paying  ASHE' s wife
                wife as
                      as a
                         a purported
                            purported "consultant"
                                          "consultant" forfor NGO-1
                                                               NG0-1.. On On May
                                                                             May 19,
                                                                                  19,
2011,
2011, ASHE
       ASHE sent
             sent LORENZO
                    LORENZO an an email
                                   email stating
                                           stating "here's
                                                      "here's the
                                                                the banking
                                                                      banking
information
information for
              for the
                   the consultant
                       consultant option
                                      option wewe decided
                                                   decided on"
                                                            on" followed
                                                                 followed by by bank
                                                                                 bank
account information for an account belonging to ASHE's wife. I know
account  information    for   an  account   belonging    to ASHE'  s  wife.   I  know
from
from my
      my review
         review bank
                  bank records,
                        records, thatthat between
                                           between January
                                                     January 2011
                                                                2011 and
                                                                      and at
                                                                           at least
                                                                                least
December
December 2014,
           2014, NGO-1
                  NG0-1 paid
                          paid ASHE's
                                 ASHE's wife
                                           wife $2,500
                                                 $2,500 per
                                                          per month.
                                                                month. According
                                                                          According
to
to tax
    tax filings
        filings made
                  made by
                        by ASHE
                             ASHE and
                                    and ASHE's
                                         ASHE's wife,
                                                  wife, ASHE's
                                                          ASHE's wife
                                                                   wife claims
                                                                          claims to to
work
work as
      as a
         a "climate
            "climate change
                       change consultant"
                                 consultant" for for NGO-1,
                                                      NG0-1, although
                                                               although based
                                                                           based on on
my
my review
    review of
            of NGO-1's
                NGO-l's documents
                          documents and  and emails
                                              emails I I have
                                                          have been
                                                                been unable
                                                                        unable toto
determine
determine what
            what actual
                   actual work,
                            work, if if any,
                                         any, ASHE's
                                               ASHE's wife
                                                        wife has
                                                               has actually
                                                                     actually done
                                                                                 done
for
for NG0-1.
     NG0-1. InIn fact,
                 fact, based
                        based on on my
                                    my review
                                        review of
                                                of emails,
                                                    emails, I I know
                                                                know that
                                                                       that LORENZO
                                                                             LORENZO
and
and other
     other NGO-1
            NG0-1 employees
                    employees regularly
                                  regularly emailed
                                               emailed ASHE
                                                          ASHE himself,
                                                                himself, and and not
                                                                                  not
ASHE's
ASHE's wife,
        wife, when
               when the    monthly $2,500
                      the monthly     $2,500 check
                                               check toto ASHE's
                                                           ASHE's wife
                                                                    wife was
                                                                          was ready
                                                                                ready
to
to be
    be picked
       picked upup at
                    at NGO-1's
                        NGO-l's offices
                                   offices in in New
                                                  New York,
                                                       York, New
                                                               New York.
                                                                     York.

      29.
      29. At At the
                 the same
                      same time
                             time that
                                   that defendant
                                         defendant JOHNJOHN W.W. ASHE
                                                                  ASHE and
                                                                        and his
                                                                             his wife
                                                                                  wife
were  receiving
were receiving payments
                   payments and and gifts
                                    gifts from
                                            from NGO-1,
                                                   NG0-1, ASHE
                                                            ASHE arranged
                                                                   arranged for
                                                                              for the
                                                                                   the
Prime
Prime Minister
       Minister to to meet
                       meet with
                              with defendant
                                    defendant NGNG LAP
                                                     LAP SENG,
                                                         SENG, a/k/a
                                                                  a/k/a "David
                                                                         "David Ng,"
                                                                                  Ng,"
in
in New
   New York.
        York. Based
                 Based onon my
                            my review
                                 review of
                                         of emails
                                             emails and
                                                      and travel
                                                           travel records,
                                                                     records, atat the
                                                                                   the
request  of
request of ASHE,
              ASHE, NGO-1
                      NG0-1 paid
                              paid for
                                    for first-class
                                         first-class airline
                                                         airline tickets
                                                                    tickets for
                                                                              for the
                                                                                   the
Prime
Prime Minister
       Minister andand six
                         six other
                               other Antiguan
                                      Antiguan officials
                                                  officials to  to fly
                                                                    fly to
                                                                         to New
                                                                             New York
                                                                                  York
during
during the
        the week
             week of
                   of September
                       September 2011,
                                    2011, when
                                           when both
                                                  both NG0-1
                                                        NG0-1' 'ss "award
                                                                   "award ceremony"
                                                                           ceremony"
and  the  annual
and the annual UNGAUNGA meeting
                          meeting waswas taking
                                          taking place.4
                                                    place.  4
                                                               Based
                                                               Based on on my
                                                                           my review
                                                                               review
of
of travel
   travel records
            records and
                      and other
                           other documents,
                                   documents, I  I know
                                                   know that
                                                         that the
                                                                the Prime
                                                                      Prime Minister
                                                                             Minister
traveled
traveled toto New
                New York
                     York between
                            between September
                                      September 18, 18, 2011
                                                         2011 andand September
                                                                       September 25,
                                                                                   25,
2011  and  NGO-1
2011 and NG0-1 paidpaid for
                          for the
                                the airfare
                                     airfare for
                                               for the
                                                     the Prime
                                                          Prime Minister
                                                                   Minister and
                                                                              and his
                                                                                   his
delegation
delegation as as well
                 well as
                       as their
                          their hotel
                                  hotel rooms
                                        rooms inin New
                                                    New York.
                                                        York. Based
                                                                  Based on
                                                                         on my
                                                                            my review
                                                                               review
of
of travel
   travel records,
            records, I  I also
                          also know
                                 know that
                                      that NG
                                            NG arrived
                                                arrived inin New
                                                              New York
                                                                    York on
                                                                          on or
                                                                             or about
                                                                                about
September    18,
September 18, 2011.
                  2011. On On September
                                September 20,
                                            20, 2011,
                                                  2011, ASHE
                                                         ASHE emailed
                                                                 emailed defendant
                                                                           defendant
FRANCIS
FRANCIS LORENZO
          LORENZO that
                     that "[t]he
                            "[t]he PMPM has
                                         has confirmed
                                              confirmed his his availability
                                                                  availability for for

4
4
     ASHE
     ASHE   also
            also requested
                  requested that
                             that NGO-1
                                   NG0-1 pay
                                         pay for
                                             for the
                                                  the Prime
                                                      Prime Minister
                                                            Minister to
                                                                     to
travel
travel to
       to   other
            other cities
                   cities within
                          within in
                                  in the
                                     the United
                                         United States
                                                 States during
                                                        during the
                                                               the week
                                                                   week
following
following   the
            the UNGA
                UNGA meeting
                      meeting in
                               in 2011.
                                   2011.

                                         12
                                         12
      Case
    Case    1:15-cr-00706-VSB
         1:15-cr-00706-VSB    Document
                            Document    1 Filed
                                     898-1 Filed10/05/15
                                                 03/01/19 Page
                                                           Page13
                                                                79ofof37
                                                                       107



the proposed
the proposed meeting with the
             meeting with              on Thursday
                              investor on
                          the investor             [September 22,
                                          Thursday [September 22,
20111
2011] ."
      •II




NG and
NG  and LORENZO                      to ASHE
                           Payments to
                 Continue Payments
         LORENZO Continue                      and His
                                         ASHE and            In Exchange
                                                       Wife In
                                                   His Wife     Exchange
  For  an
  For an  Official
           Official UN
                    UN Document
                       Document  From
                                 From  ASHE
                                       ASHE  in
                                             in Support
                                                 Support of
                                                         of NG's
                                                            NG's  Macau
                                                                  Macau
                           Conference
                           Conference   Center
                                        Center

      30. As
      30.                 below, beginning
               described below,
           As described           beginning in  or about
                                             in or         September 2011,
                                                    about September   2011,
following payments to
following  payments      defendant JOHN
                     to defendant   JOHN W.        from the
                                            ASHE from
                                         W. ASHE         the NGO  funded by
                                                             NGO funded   by
defendant NG
defendant   NG LAP SENG, a/k/a
               LAP SENG,                 Ng," and
                                  "David Ng,"
                           a/k/a "David              arranged through
                                               and arranged    through
           FRANCIS LORENZO,
defendant FRANCIS
defendant           LORENZO, for           official action
                                   ASHE's official
                               for ASHE's                     in promoting
                                                      action in  promoting
NG's business interests in
NG's  business  interests   in Antigua,
                               Antigua, NG       LORENZO arranged for
                                            and LORENZO
                                         NG and             arranged  for
additional payments
additional             to ASHE
             payments to   ASHE so             would use
                                         ASHE would
                                    that ASHE
                                so that                     his position
                                                       use his  position
representing
representin g a  member state
               a member         at the
                          state at              Nations to
                                        United Nations
                                    the United                cause the
                                                           to cause  the UN
                                                                          UN
                            center in
to promote a conference center
to  promote  a conference                     being developed
                                       Macau being
                                    in Macau          developed by
                                                                 by NG.
                                                                     NG.

      31. Based
      31.   Based on  my review
                   on my  review of  e-mails and
                                  of e-mails         other documents,
                                                and other   documents, I I know
                                                                           know
                                           NG  LAP  SENG,  a/k/a
that since at least 2010, defendant NG LAP SENG, a/k/a "David Ng,"
that  since  at least   2010,  defendant                          "David   Ng,"
and  the Macau
and the          Real Estate
          Macau Real            Company have
                       Estate Company           been encouraging
                                         have been    encouragin g the
                                                                     the
development
developmen t of                  conference facility
                    expansive conference
                 an expansive
              of an                           facility inin Macau,  which they
                                                            Macau, which   they
have touted
have  touted as
              as "The               Internation al Conference
                        Permanent International
                  "The Permanent                                   Center for
                                                      Conference Center     for
the United
the                  South-Sout h Cooperation
            Nations South-South
    United Nations                 Cooperatio n.". " According
                                                      According to  a brochure
                                                                 to a brochure
for the
for  the UN Macau Conference
         UN Macau                Center, the
                   Conference Center,          multi-billi on dollar
                                          the multi-billion     dollar center
                                                                         center
is proposed to house, among
is  proposed  to  house,   among other   things, a
                                  other things,     a "Global
                                                       "Global Business
                                                                Business
Incubator,"
Incubator," which
              which "will
                      "will serve
                              serve as
                                    as aa facilitator
                                           facilitato r toto governments
                                                              government s and
                                                                            and
the
the private
     private sector
              sector toto build
                           build the
                                  the capacity
                                       capacity of    South-South    countries
                                                   of South-Sout h countries
to
to leverage
    leverage innovation
              innovation andand creativity
                                 creativity in in achieving
                                                   achieving the
                                                               the Millennium
                                                                   Millennium
Development
Developmen t Goals."
              Goals."

      32.
      32. I  I know
                 know based
                       based on on my
                                    my review
                                        review ofof emails
                                                      emails and
                                                               and other
                                                                    other documents
                                                                           documents
that
that in
      in the
         the months
                months following
                          following September
                                       September 20112011 defendant
                                                           defendant JOHN    w. ASHE
                                                                        JOHN W. ASHE
began
began advocating
       advocating for for the
                           the development
                                developmen t ofof the
                                                  the UNUN Macau
                                                           Macau Conference
                                                                  Conference Center
                                                                               Center
of
of defendant
    defendant NG  NG LAP
                      LAP SENG,
                           SENG, a/k/a
                                   a/k/a "David
                                           "David Ng."
                                                     Ng." Based
                                                             Based on
                                                                    on my
                                                                        my review
                                                                           review of
                                                                                   of
emails,
emails, II know
            know that
                    that on
                          on November
                              November 11,
                                         11, 2011,
                                              2011, a  a "development
                                                         "developme nt consultant"
                                                                         consultant"
for
for NGO-1
     NG0-1 (the
              (the "NGO-1
                     "NG0-1 Development
                              Developmen t Consultant")
                                              Consultant ") drafted
                                                                drafted a a letter
                                                                            letter
purportedly addressed from
purportedly     addressed    from the
                                   the Antiguan
                                       Antiguan Prime
                                                   Prime Minister
                                                           Minister (the
                                                                      (the "November
                                                                           "November
2011
2011 Letter"),
      Letter"), whichwhich highlighted
                             highlighted the the supposed
                                                  supposed importance
                                                               importance ofof
developing
developing a   a Global
                  Global Business
                           Business Incubator
                                       Incubator suchsuch as
                                                           as the
                                                               the one
                                                                    one anticipated
                                                                         anticipated
to
to be
   be housed
      housed by by NG'
                   NG' s
                       s UN
                         UN Macau
                            Macau Conference
                                    Conference Center.
                                                 Center. The  The NGO-1
                                                                  NG0-1 Development
                                                                         Developmen t
Consultant
Consultant emailed
              emailed thethe November
                              November 2011
                                          2011 Letter
                                                Letter to to ASHE
                                                             ASHE for
                                                                   for his
                                                                        his approval
                                                                            approval
and
and copied
     copied defendant
              defendant FRANCIS
                            FRANCIS LORENZO.
                                      LORENZO. After
                                                   After receiving
                                                            receiving the
                                                                        the November
                                                                            November
2011
2011 Letter,
      Letter, ASHE
                 ASHE gave
                        gave his
                              his approval
                                   approval forfor the
                                                    the November
                                                         November 2011
                                                                    2011 Letter
                                                                          Letter and
                                                                                 and
told
told the
      the NGO-1
          NG0-1 Development
                     Developmen t Consultant
                                    Consultant thatthat NGO-1
                                                          NG0-1 was
                                                                 was authorized
                                                                      authorized toto
sign
sign the
      the letter
           letter on  on behalf
                          behalf ofof the
                                       the Prime
                                            Prime Minister.
                                                     Minister.


                                         13
                                         13
       Case
     Case    1:15-cr-00706-VSB
          1:15-cr-00706-VSB    Document
                             Document    1 Filed
                                      898-1 Filed10/05/15
                                                  03/01/19 Page
                                                            Page14
                                                                 80ofof37
                                                                        107



       33. Approximately
       33.    Approximat ely one    one month           authorizing the
                                               after authorizing
                                        month after                         November 2011
                                                                       the November    2011
Letter in
Letter        support of
         in support       of the              Business Incubator
                                     Global Business
                               the Global                               being developed
                                                            Incubator being     developed
by defendant
by  defendant NG   NG LAP    SENG, a/k/a
                       LAP SENG,              "David Ng,"
                                      a/k/a "David             defendant JOHN
                                                         Ng," defendant            W. ASHE
                                                                             JOHN W.   ASHE
solicited additional
solicited                                   from NG
                                payments from
              additional payments                   NG through     defendant FRANCIS
                                                        through defendant       FRANCIS
              Specifical ly, on
LORENZO. Specifically,
LORENZO.                                   about December
                                       or about
                                    on or          December 19, 19, 2011,    ASHE emailed
                                                                     2011, ASHE    emailed
LORENZO
LORENZO and      another employee
           and another        employee of      NG0-1 (the
                                           of NGO-1            "NG0-1 Employee")
                                                         (the "NGO-1    Employee") to  to
request
request that NG
           that   NG   begin
                       begin    contributing
                                contributin    g  funds
                                                  funds    to
                                                           to ASHE's
                                                              ASHE's   anticipated
                                                                       anticipated     UNGA
                                                                                       UNGA
Presidency . In
Presidency.        In the   email, ASHE
                       the email,            told LORENZO
                                       ASHE told    LORENZO and         NG0-1 Employee,
                                                                    the NGO-1
                                                               and the          Employee,
in sum
in  sum and substance,
              substance, that  that ASHE had recently received the       the endorsement
                                                                              endorsemen t
of
of the UN Group of
     the  UN  Group     of  Latin
                            Latin     American
                                      American    and
                                                  and   Caribbean
                                                        Caribbean     States,
                                                                      States,   which
                                                                                which hehe
believed meant that his election
believed     meant    that   his    election asas the    UNGA President
                                                   the UNGA    President in in June 2013,
                                                                               June   2013,
some 18
some      months later,
       18 months     later, was      virtually guaranteed.
                                was virtually     guaranteed . ASHE        further stated
                                                                    ASHE further    stated
that NG had indicated
that   NG  had   indicated      when
                                 when  they
                                        they  met
                                              met   in
                                                    in  China
                                                        China   that
                                                                that  NG  would   "assist"
                                                                      NG would "assist"
ASHE in
ASHE        "whatever way
       in "whatever        way necessary"
                                  necessary" to       make ASHE's
                                                 to make              Presidency a
                                                             ASHE's Presidency      a
 "success." ASHE
"success."                       stated he
                         then stated
                 ASHE then                    was faced
                                          he was     faced with          "daunting task"
                                                                    the "daunting
                                                             with the                 task"
of
of  raising
     raising    sufficient
                sufficient       funds
                                  funds   to
                                          to  "ensure
                                              "ensure     that
                                                          that   my
                                                                 my  tenure
                                                                     tenure   as PGA is
                                                                              as  PGA  is aa
successful one" and that "[a]gainst
successful      one"    and   that    "[a]gainst thisthis backdrop,
                                                            backdrop, Ng's     promise to
                                                                         Ng's promise     to
assist is
assist         indeed very
          is indeed               welcome and
                         very welcome             absolutely essential."
                                             and absolutely       essential." ASHE ASHE
attached
attached     to
             to   the
                  the   email
                        email    aa  document
                                     document    outlining
                                                 outlining     his
                                                               his   official
                                                                     official   powers
                                                                                 powers asas
the expected UNGA President and
 the  expected     UNGA   President      and ASHE's
                                              ASHE's goal
                                                        goal ofof soliciting     more than
                                                                   soliciting more     than
$3,000,000
 $3,000,000 for for hishis Presidency.
                             Presidency . ASHE         asked LORENZO
                                               ASHE asked      LORENZO andand the
                                                                               the NGO-1
                                                                                    NG0-1
Employee to pass
 Employee    to   pass   on
                          on  the
                               the   proposal
                                     proposal    to   NG.
                                                 to NG.

      34.
      34. I I know
              know from
                     from my
                           my review
                               review ofof emails
                                            emails that
                                                     that onon February
                                                                February 9, 9, 2012,
                                                                               2012,
defendant
defendant FRANCIS
            FRANCIS LORENZO
                      LORENZO emailed
                                emailed defendant
                                           defendant JOHN
                                                        JOHN W.W. ASHE
                                                                  ASHE to    propose
                                                                         to propose
that
that they
      they meet
            meet the
                   the next
                        next day.
                               day. Later
                                      Later that
                                              that same
                                                     same night,
                                                            night, thethe NGO-1
                                                                           NG0-1
Development
Developmen t Consultant
               Consultant emailed
                             emailed LORENZO
                                        LORENZO a a draft
                                                      draft document
                                                              document to to be
                                                                              be
submitted
submitted byby ASHE
                ASHE to
                      to the
                          the UN
                               UN Secretary
                                  Secretary General
                                               General claiming
                                                          claiming thatthat Antigua
                                                                             Antigua
and
and other
     other countries
           countries hadhad recently
                            recently launched
                                        launched a a Global
                                                      Global Business
                                                               Business Incubator
                                                                          Incubator
such
such as
      as the
         the one
             one proposed
                   proposed toto be
                                 be housed
                                     housed byby defendant
                                                 defendant NG  NG LAP
                                                                   LAP SENG,
                                                                        SENG, a/k/a
                                                                               a/k/ a
"David
"David Ng's"
        Ng's" UNUN Macau
                    Macau Conference
                            Conference Center
                                          Center (the
                                                    (the "Draft
                                                          "Draft UN UN Document").
                                                                        Document") .
On
On February
   February 15,
              15, 2012,
                    2012, the
                           the NGO-1
                                NG0-1 Development
                                       Developmen t Consultant
                                                       Consultant sent sent LORENZO
                                                                             LORENZO
an
an updated
    updated version
             version of of the
                            the Draft
                                 Draft UNUN Document,
                                             Document, which
                                                           which LORENZO
                                                                   LORENZO then
                                                                              then
forwarded
forwarded toto ASHE.
                ASHE. Three
                         Three minutes
                                 minutes after
                                            after sending
                                                    sending ASHE
                                                               ASHE the
                                                                      the Draft
                                                                           Draft UNUN
Document,
Document, LORENZO
            LORENZO sent
                      sent ASHE
                            ASHE an
                                  an email
                                      email stating,
                                             stating, "John
                                                          "John remember
                                                                 remember to to send
                                                                                 send
your
your driver
      driver tomorrow
              tomorrow afternoon
                          afternoon to to pick
                                           pick up
                                                 up the
                                                     the check."
                                                           check." BankBank records
                                                                             records
reflect
reflect that
         that on
               on February
                   February 15,
                             15, 2012,
                                  2012, NGO-1
                                         NG0-1 wrote
                                                wrote a a $2,
                                                           $2, 500 check toto ASHE'
                                                                              ASHE' s
wife
wife that
      that was
            was then
                  then deposited
                        deposited into
                                     into ASHE
                                            ASHE and
                                                  and his
                                                        his wife's
                                                              wife's joint
                                                                        joint bank
                                                                               bank
account
account onon February
             February 16,16, 2012.
                               2012.

      35.
      35. I I know
              know from
                   from my
                        my review
                           review of
                                   of emails
                                      emails that,
                                             that, between
                                                     between February
                                                              February 15,
                                                                       15,
                   23 2012,
2012 and February 23,                        w. ASHE and FRANCIS LORENZO
                       2012, defendants JOHN W.
                          I


and the
    the NGO-1  Developmen t Consultant
        NG0-1 Development   Consultant exchanged
                                        exchanged several
                                                   several revisions
                                                             revisions and
                                                                       and
comments
comments to
          to the
              the Draft
                   Draft UN
                         UN Document,
                             Document, which,
                                        which, in
                                                in sum
                                                    sum and
                                                         and substance,
                                                              substance,
promoted
promoted the
          the launching
               launching of
                         of aa Global
                               Global Business
                                       Business Incubator,
                                                 Incubator, identical
                                                              identical to
                                                                         to

                                            14
                                            14
       Case
     Case    1:15-cr-00706-VSB
          1:15-cr-00706-VSB    Document
                             Document 898-1 Filed10/05/15
                                         1 Filed  03/01/19 Page
                                                            Page15
                                                                 81ofof37
                                                                        107



the one
the one defendant     LAP SENG,
                   NG LAP
         defendant NG                 "David Ng,"
                                a/k/a "David
                          SENG, a/k/a        Ng," was         to be
                                                      seeking to
                                                  was seeking    be
housed  by the
housed by      UN Macau
           the UN       Conference Center.
                  Macau Conference  Center.

       36. On
       36.        February 24,
              On February           2012, after
                               24, 2012,            defendant JOHN
                                             after defendant      JOHN W.          and his
                                                                            ASHE and
                                                                        W. ASHE         his
wife had received approximately $38,000
wife   had  received    approximately        $38, 000 in  cash  payments     from
                                                       in cash payments from NG0-1, NGO-1,
and        solicited other
      had solicited
and had                   other things
                                  things of      value such
                                             of value    such asas a   family vacation
                                                                     a family     vacation
and the private
and   the  private    basketball
                      basketball       court
                                       court    described
                                                described    above,
                                                             above,    ASHE   introduced
                                                                       ASHE introduced
a UN
a      document in
   UN document        support of
                   in support               Global Business
                                      the Global
                                  of the                                        which was
                                                                 Incubator, which
                                                     Business Incubator,                was
substantially identical
substantially       identical to       the Draft
                                   to the     Draft UN   Document sent
                                                     UN Document      sent to     ASHE by
                                                                             to ASHE    by
defendant FRANCIS
defendant                              Specifically, on
                         LORENZO. Specifically,
              FRANCIS LORENZO.                            on February
                                                             February 24,      2012, ASHE
                                                                         24, 2012,     ASHE
signed UN
signed                                A/66748 (the
                           Number A/66748
              Document Number
          UN Document                             (the "Official
                                                        "Official UN  UN Document"),
                                                                          Document"), a    a
letter
letter from
          from   ASHE
                 ASHE   to
                        to  the
                            the  UN
                                 UN   Secretary
                                       Secretary    General
                                                    General   concerning
                                                               concerning      the
                                                                               the  Global
                                                                                    Global
             Incubator. In
Business Incubator.
Business                          the Official
                              In the    Official UN     Document, ASHE
                                                    UN Document,             stated that
                                                                      ASHE stated      that
the   Antiguan Prime
the Antiguan              Minister and
                  Prime Minister              other heads
                                        and other    heads ofof state    had decided
                                                                 state had     decided to to
launch
launch a  a Global                  Incubator at
                      Business Incubator
             Global Business                      at a              hosted by
                                                        meeting hosted
                                                      a meeting                   NG0-1 on
                                                                             by NGO-1     on
September 23,
September          2011. The
              23, 2011.      The Official
                                  Official UN  UN Document
                                                   Document claimed      that there
                                                              claimed that       there was
                                                                                         was
     need for
"a need
 "a         for aa Global                   Incubator, to
                              Business Incubator,
                    Global Business                        to harness
                                                              harness the the potential
                                                                                potential
             businesses through
     small businesses
of small
of                           through ICT ICT [information
                                               [information and and communications
                                                                      communications
technologies] and through greater
technologies]       and   through                access to
                                      greater access       to global    markets. . .
                                                              global markets.
The
The Global                   Incubator will
                Business Incubator
      Global Business                       will serve
                                                   serve asas a   facilitator for
                                                              a facilitator        for
Governments
Governments and        the private
                 and the     private sector
                                         sector in in building
                                                       building the the capacity
                                                                        capacity of   of
developing      countries to
developing countries               leverage innovation
                               to leverage      innovation andand creativity
                                                                     creativity in   in
achieving
achieving the the [UN]    Millennium Development
                    [UN] Millennium                       Goals." After
                                          Development Goals."          After submitting
                                                                               submitting
the
the Official
      Official UN UN Document,
                      Document, ASHEASHE emailed
                                            emailed a a copy  to LORENZO
                                                        copy to    LORENZO andand stated,
                                                                                   stated,
"As agreed, the request has
 "As  agreed,   the  request    has been
                                      been submitted."
                                             submitted." On      March 26,
                                                             On March   26, 2012,
                                                                              2012, after
                                                                                      after
 the Official
the   Official UN  UN Document
                       Document had  had been
                                           been processed
                                                 processed andand assigned
                                                                     assigned a   a formal
                                                                                     formal
document
document number,
             number, ASHE
                       ASHE emailed
                               emailed a  a copy
                                             copy of
                                                   of the
                                                      the Official
                                                           Official UN UN Document
                                                                           Document withwith
the
 the document
      document number
                   number to to LORENZO
                                 LORENZO and  and said,
                                                   said, "The
                                                           "The final
                                                                  final product."
                                                                          product."

      37.
      37. After
             After defendant
                    defendant JOHN
                                JOHN W.
                                      W. ASHE
                                          ASHE sent
                                                sent the
                                                       the Official
                                                            Official UN UN Document
                                                                           Document
in support of
in  support   of the
                  the UN
                       UN Macau
                           Macau Conference
                                   Conference Center
                                                 Center to to the
                                                                the UN
                                                                     UN Secretary
                                                                         Secretary
General,   defendant FRANCIS
General, defendant     FRANCIS LORENZO,
                                 LORENZO, NGO-1,
                                            NG0-1, and
                                                    and defendant
                                                          defendant NG NG LAP
                                                                          LAP SENG,
                                                                               SENG,
a/k/a
a/k/a "David
        "David Ng,"
                Ng," used
                       used the
                             the document
                                  document toto promote
                                                 promote the the building
                                                                  building of of the
                                                                                 the
UN
UN Macau
    Macau Conference
            Conference Center.
                          Center. ForFor example,
                                          example, March
                                                      March 20,20, 2012,
                                                                    2012, LORENZO
                                                                            LORENZO
forwarded
forwarded thethe Official
                 Official UN UN Document
                                 Document toto the
                                                the Secretary
                                                     Secretary General
                                                                   General of of the
                                                                                 the
International
International Telecommunication
                 Telecommunicat ion Union,
                                        Union, which
                                                which is is a
                                                            a specialized
                                                               specialized agency
                                                                              agency
of
of the
    the UN
         UN dedicated
            dedicated to to information
                            information and and communication
                                                 communication technologies.
                                                                     technologies.
On
On April
   April 18,
           18, 2012,
               2012, LORENZO
                       LORENZO forwarded
                                 forwarded the
                                             the Official
                                                  Official UN  UN Document
                                                                  Document again,
                                                                              again,
this
this time
      time toto an
                an executive
                    executive at at UN
                                     UN Habitat.
                                        Habitat. And And onon October
                                                                October 23,
                                                                          23, 2012,
                                                                               2012,
LORENZO
LORENZO forward
          forward thethe Official
                          Official UNUN Document
                                         Document to to anan investment
                                                              investment banking
                                                                            banking
firm
firm based
      based inin Hong
                 Hong Kong.
                        Kong. InIn each
                                    each of
                                          of these
                                              these instances,
                                                       instances, LORENZO
                                                                      LORENZO used
                                                                                used
the
the existence
     existence of
                of the
                    the Official
                        Official UNUN Document
                                       Document toto imply
                                                      imply that
                                                              that the
                                                                    the conference
                                                                         conference
center
center NGNG was
            was seeking
                 seeking toto develop
                               develop was
                                         was likely
                                              likely to to be
                                                            be supported
                                                                supported in in some
                                                                                some
fashion
fashion byby the
              the United
                   United Nations.
                            Nations.


                                            15
                                            15
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page1682ofof37107



LORENZO
LORENZO and  YIN Arrange
         and YIN Arrange for
                         for Additional Payments From
                             Additional Payments From NG  to ASHE
                                                       NG to ASHE and
                                                                  and
His Wife To
His Wife  To Obtain
             Obtain Additional
                    Additional Official
                               Official UN
                                        UN Support
                                           Support for
                                                   for  NG's
                                                        NG's UN
                                                             UN Macau
                                                                Macau
                          Conference
                          Conference Center
                                     Center

     38.
      38. As
           As described
               described in
                          in more
                               more detail
                                    detail below,   between in
                                            below, between    in or
                                                                  or about
                                                                     about
January
January 2013
         2013 and
               and through
                   through defendant
                             defendant JOHN
                                        JOHN W.
                                              W. ASHE'
                                                 ASHE's  UNGA Presidency,
                                                       s UNGA  Presidency,
which
which ended
       ended in
             in or
                or about
                   about September
                         September 2014,
                                     2014, defendants   NG LAP
                                            defendants NG  LAP SENG,
                                                                SENG, a/k/a
                                                                      a/k/a
"David
"David Ng,"
        Ng," JEFF
              JEFF C.
                    C. YIN,
                       YIN, a/k/a
                              a/k/a "Yin
                                    "Yin Chuan,"
                                          Chuan," and
                                                   and FRANCIS
                                                        FRANCIS LORENZO
                                                                  LORENZO
arranged
arranged for
          for hundreds
              hundreds of
                        of thousands
                            thousands of
                                      of dollars
                                          dollars in
                                                   in additional
                                                      additional payments
                                                                   payments
to
to ASHE
   ASHE so
         so that
            that ASHE
                  ASHE would
                       would continue
                               continue to
                                         to push
                                            push for
                                                  for UN
                                                      UN support
                                                         support for
                                                                   for NG's
                                                                       NG's
Macau  Conference Center.
Macau Conference    Center.

      39.
      39. I  I know
                know from
                     from my
                           my review  of emails
                              review of  emails that,
                                                  that, after
                                                         after defendant
                                                                defendant
FRANCIS   LORENZO successfully
FRANCIS LORENZO     successfully arranged
                                  arranged for
                                            for defendant
                                                defendant JOHN
                                                            JOHN W. ASHE to
                                                                 W. ASHE  to
submit
submit the
        the Official
             Official UN
                       UN Document  in support
                          Document in  support of
                                                of the
                                                   the UN
                                                       UN Macau
                                                           Macau Conference
                                                                 Conference
Center
Center in
        in or
            or about
               about February
                      February 2012,
                               2012, defendants
                                     defendants NG
                                                 NG LAP
                                                    LAP SENG,
                                                         SENG, a/k/a
                                                               a/k/a "David
                                                                     "David
Ng,
Ng,"" and
      and JEFF
           JEFF C.
                 C. YIN,
                    YIN, a/k/a
                         a/k/a "Yin
                                "Yin Chuan,"
                                     Chuan," later
                                              later became
                                                     became impatient
                                                             impatient with
                                                                       with
the
the pace
     pace of
           of LORENZO'
               LORENZO'Ss continued
                          continued progress
                                     progress towards
                                               towards the
                                                        the development
                                                             development of
                                                                          of
the
the UN
     UN Macau
        Macau Conference
                 Conference Center.
                             Center. For
                                       For example:
                                           example:

           a.
           a.     On
                  On January
                     January 5,
                              5, 2013,
                                  2013, YIN
                                         YIN emailed
                                              emailed LORENZO
                                                       LORENZO with
                                                                with the
                                                                      the
subject
subject line
        line "From
               "From Ng."
                     Ng." YIN
                           YIN said
                                said that
                                      that NG
                                           NG had
                                              had instructed
                                                   instructed YIN
                                                               YIN to
                                                                   to write
                                                                      write
LORENZO
LORENZO and
         and that
              that NG
                    NG wanted
                       wanted to
                               to meet
                                   meet with
                                         with LORENZO
                                               LORENZO inin New
                                                            New York
                                                                York the
                                                                      the
following
following week.
           week. YIN
                   YIN added
                       added that
                             that NG's
                                   NG' s "top
                                         "top priority
                                              priority right
                                                         right now"
                                                               now" was
                                                                    was the
                                                                        the
UN
UN Macau
   Macau Conference
          Conference Center
                       Center and
                               and that
                                    that NG
                                          NG wanted
                                             wanted LORENZO
                                                     LORENZO to
                                                              to prepare
                                                                  prepare aa
brochure
brochure for
          for the
               the UN
                   UN Macau
                      Macau Conference
                             Conference Center
                                          Center that
                                                  that included
                                                        included the
                                                                  the "UN'
                                                                      "UN' s
                                                                           s
approval document."
approval  document."

           b.
            b.     On
                   On January
                       January 29,
                                29, 2013,
                                    2013, after
                                            after LORENZO's
                                                   LORENZO' s meeting
                                                               meeting with
                                                                       with NG
                                                                            NG
in
in New
   New York
        York earlier
              earlier that
                         that month,
                              month, YIN
                                       YIN sent
                                            sent LORENZO
                                                  LORENZO another
                                                           another email
                                                                    email with
                                                                          with
the
the subject
    subject line
               line "Urgent
                      "Urgent Matter."
                               Matter." YIN YIN told
                                                 told LORENZO,
                                                       LORENZO, "The
                                                                 "The urgent
                                                                       urgent
matter
matter as
        as of
           of now
                now is
                    is that
                        that Mr.
                              Mr. Ng
                                  Ng has
                                      has given
                                           given you
                                                  you aa deadline
                                                         deadline to
                                                                   to complete
                                                                      complete
the
the task
    task of
          of obtaining
               obtaining approval
                            approval for
                                      for the
                                           the Convention
                                                 Convention Center
                                                             Center project."
                                                                     project."
YIN
YIN added
    added that
            that "your
                   "your 30k
                           30k for
                               for month
                                    month ofof jan
                                                jan will
                                                     will be
                                                           be wired
                                                              wired tomorrow,
                                                                     tomorrow,
along
along with
      with Feb,
            Feb, soso that
                       that makes
                             makes it
                                   it 60
                                      60 to
                                          to be
                                              be received."
                                                 received." LORENZO
                                                              LORENZO replied
                                                                       replied
"Jeff
"Jeff II started
         started working
                    working onon it
                                 it and
                                     and II am
                                             am waiting
                                                 waiting for
                                                          for the
                                                              the transfer
                                                                  transfer to
                                                                            to
speed
speed the
       the process
           process." ."5
                        5




5
5
      II know
         know from
              from my
                    my review
                        review of
                                of bank
                                   bank records
                                         records and
                                                   and emails,
                                                       emails, that
                                                                that beginning
                                                                       beginning
in
in or
   or around
       around this
               this time
                     time LORENZO
                           LORENZO began
                                    began receiving
                                            receiving monthly
                                                       monthly wire
                                                                wire transfers
                                                                       transfers
from  NGO-1  of
from NG0-1 of $30,000
                 $30,000 perper month
                                month to
                                       to aa company
                                              company based
                                                       based in
                                                              in the
                                                                 the Dominican
                                                                       Dominican
Republic
Republic for
           for which
                which LORENZO's
                       LORENZO's sibling
                                   sibling serves
                                              serves as
                                                      as the
                                                          the general
                                                              general manager.
                                                                        manager.
These
These payments
        payments were
                  were in
                        in addition
                           addition to
                                     to the
                                        the approximately
                                             approximately $20,
                                                              $20, 000
                                                                   000 per
                                                                        per month
                                                                            month
that
that LORENZO
      LORENZO received
                received from
                           from NGO-1
                                NG0-1 as
                                       as his
                                          his salary
                                                salary as
                                                        as President
                                                           President ofof NGO-1.
                                                                          NG0-1.

                                        16
                                        16
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page1783ofof37107



           c.
           c.     On June 1,
                  On June    2013 I YIN
                          1, 2013,              LORENZO and
                                        emailed LORENZO
                                    YIN emailed              told LORENZO
                                                         and told LORENZO
that NG wanted
that NG         to meet
        wanted to        with him
                    meet with  him the      afternoon. YIN
                                       next afternoon.
                                   the next                  told LORENZO
                                                         YIN told LORENZO
that
that one of the
     one of      topics to
            the topics      be discussed
                         to be            with NG
                               discussed with  NG was
                                                  was a "project update ."
                                                      a "project update."

      40.   Following these
      40. Following             repeated demands
                         these repeated             from defendants
                                           demands from   defendants JEFF
                                                                       JEFF C.C.
YIN,  a/k/a "Yin
YIN, a/k/a    "Yin Chuan,
                    Chuan," " and
                              and NG  LAP SENG,
                                   NG LAP         a/k/a "David
                                            SENG, a/k/a   "David Ng,"
                                                                   Ng," that
                                                                         that
progress
progress bebe made
              made on
                    on the
                       the UN
                            UN Macau Conference Center,
                               Macau Conference             defendant FRANCIS
                                                  Center, defendant    FRANCIS
LORENZO   arranged for
LORENZO arranged          defendant JOHN
                     for defendant    JOHN W.W. ASHE  to approve
                                                ASHE to   approve a a revised
                                                                      revised
Official
Official UN    Document (the
           UN Document     (the "Revised   Official UN
                                 "Revised Official    UN Document"
                                                          Document"),), which
                                                                        which
specifically
specifically promoted     NG' s
                promoted NG'  s Macau
                                Macau Real   Estate Company
                                      Real Estate   Company asas the
                                                                 the developer
                                                                     developer
for  the proposed
for the              Global Business
          proposed Global                Incubator. Specifically,
                              Business Incubator.      Specifically, I  I have
                                                                           have
learned the following from my review of emails and other
learned  the   following   from  my review   of emails  and  other  documents:
                                                                    documents:

            a.
            a.      On
                    On May   23, 2013,
                        May 23,    2013, LORENZO
                                           LORENZO emailed
                                                     emailed ASHEASHE aa draft
                                                                         draft ofof the
                                                                                    the
Revised
Revised Official
         Official UN  UN Document,
                          Document, which     was substantially
                                       which was                       similar to
                                                    substantially similar        to the
                                                                                    the
original   Official UN
original Official      UN Document,
                           Document, except
                                         except that,
                                                  that, inin addition
                                                              addition toto promoting
                                                                             promoting
the
the Global
     Global Business
              Business Incubator,
                           Incubator, ASHE'ASHE'ss letter
                                                    letter to  to the
                                                                   the UN
                                                                        UN Secretary
                                                                           Secretary
General
General added
         added a  a paragraph
                     paragraph thatthat stated,
                                          stated, "I "I am
                                                         am pleased
                                                              pleased toto inform
                                                                            inform you
                                                                                    you
that
that in
      in response
          response to  to the
                           the recommendation
                                recommendation [for   [for a a Global
                                                                Global Business
                                                                         Business
Incubator]
Incubator] ,, [the
                [the Macau
                       Macau Real
                              Real Estate
                                      Estate Company]
                                                Company] of  of China
                                                                  China has
                                                                         has welcomed
                                                                              welcomed
the
the initiative
     initiative and and will
                          will serve
                                serve as as the
                                             the representative
                                                   representative for   for the
                                                                             the
implementation
implementation of   of the
                        the permanent
                             permanent Expo Expo and
                                                   and meeting
                                                        meeting Center
                                                                    Center for
                                                                             for the
                                                                                  the
country
country of
         of the
             the south
                   south [sic]
                           [sic] ..   This
                                      This isis one
                                                 one of
                                                      of the
                                                          the first
                                                                first centres
                                                                       centres inin the
                                                                                    the
network
network ofof incubator
              incubator centres
                            centres in  in aa public-private
                                              public-private partnership
                                                                    partnership with
                                                                                   with
the
the support
     support ofof and
                   and leading
                         leading partner
                                    partner [NGO-1]
                                               [NG0-1] ."." InIn his
                                                                  his email
                                                                       email to
                                                                              to ASHE,
                                                                                  ASHE,
LORENZO
LORENZO told
          told ASHE
                 ASHE that,
                        that, ""[a]fter
                                  [a] f ter speaking
                                             speaking withwith [a [a particular
                                                                     particular UN UN
official
official (('UN
            'UN Official-1')
                  Official-1')]] in  in reference
                                          reference to to the
                                                           the paragraph
                                                                 paragraph that
                                                                             that need
                                                                                   need
to
to be
   be inserted
       inserted in in the
                       the letter
                            letter hehe said
                                         said that
                                                that the
                                                      the letter
                                                            letter will
                                                                     will be
                                                                           be the
                                                                               the same
                                                                                   same
the
the only
     only thing
           thing that
                   that they
                          they will
                                will dodo is
                                           is put
                                              put Rev
                                                    Rev..11 and
                                                             and add
                                                                  add the
                                                                      the paragraph.
                                                                           paragraph.
He
He said
    said that
          that itit will
                     will bebe easy
                                easy this
                                        this way."
                                              way."

           b.
           b.   On
                On June
                    June 5,
                          5 , 2013,
                              2013 , after
                                     after emailing
                                            emai 1 ing the
                                                       the document
                                                           document toto ASHE,
                                                                          ASHE,
LORNEZO
LORNEZO emailed
         emailed the
                  the draft
                      draft Revised
                               Revised Official
                                         Official UN UN Document
                                                        Document toto UN
                                                                       UN
Official-1
Official-1 and
            and added
                added inin the
                             the body
                                  body of
                                        of the
                                            the email:
                                                email: "As"As per
                                                               per our
                                                                    our
conversation
conversation enclose
              enclose [sic]
                        [sic] see
                                see the
                                     the letter
                                          letter that
                                                  that II sent
                                                          sent you
                                                                you before
                                                                    before soso
you can advise me if it
you can advise me if it is
                         is ready."
                             ready." UN UN Official-1
                                           Official-1 emailed
                                                        emailed LORENZO
                                                                 LORENZO back
                                                                           back
the
the next
    next morning
          morning and
                   and told
                       told himhim that
                                    that the
                                          the document
                                              document would
                                                          would be
                                                                 be issued
                                                                    issued byby
Monday,
Monday, June
         June 10,
              10, 2013.
                   2013.

           c.
            c.    On
                  On Monday,
                     Monday, June
                              June 10,
                                    10, 2013,
                                         2013, another
                                               another UN
                                                        UN employee
                                                           employee emailed
                                                                    emailed
LORENZO
LORENZO and
         and ASHE
             ASHE the
                   the final
                       final Revised
                              Revised Official
                                       Official UN
                                                 UN Document.
                                                    Document. The
                                                                The Revised
                                                                    Revised
Official
Official UN
          UN Document
              Document was
                        was substantially
                            substantially similar
                                              similar to
                                                      to the
                                                          the draft
                                                              draft version
                                                                    version
sent
sent by
     by LORENZO
        LORENZO to
                 to ASHE
                    ASHE as
                         as described
                            described above.
                                        above. Specifically,
                                                 Specifically, the
                                                                the Revised
                                                                    Revised
Official
Official UN
          UN Document
              Document was
                        was a
                            a letter
                               letter from
                                       from ASHE
                                            ASHE to
                                                  to the
                                                     the Secretary
                                                          Secretary General
                                                                    General
promoting
promoting the
           the development
               development of of a
                                 a center
                                   center built
                                           built by
                                                 by NG'
                                                    NG' s
                                                        s Macau
                                                          Macau Real
                                                                Real Estate
                                                                     Estate

                                         17
                                         17
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page1884ofof37107



Company
Company to  host a
        to host             Business Incubator.
                    Global Business
                  a Global            Incubator.         The  Revised Official
                                                         The Revised  Official
UN Document
UN           had the
   Document had  the same
                     same UN  document number
                           UN document  number as
                                               as       the  original Official
                                                        the original  Official
UN Document
UN           but contained
   Document but  contained a a footnote  claiming
                               footnote claiming        that the document was
                                                        that  the document was
supposedly reissued
supposedly  reissued for    "technical reasons."
                       for "technical   reasons."

           d.
           d.    I
                 I know
                    know from
                            from my
                                  my review
                                     review of   bank records
                                             of bank    records that
                                                                  that between
                                                                       between
on
on or about January
   or about  January 1,1, 2013
                           2013 and
                                 and the date that
                                     the date that ASHE's    Revised Official
                                                     ASHE' s Revised  Official
UN
UN Document
   Document was    issued, ASHE
              was issued,     ASHE and
                                    and his
                                         his wife   received approximately
                                             wife received     approximately
$100,000
$100,000 from   NG0-1. In
          from NGO-1.      In addition
                               addition toto ASHE's
                                             ASHE's wife     monthly $2,500
                                                      wife monthly    $2,500
payment,
payment, on
          on February
              February 15,     2013, NGO-1
                          15, 2013,   NG0-1 wrote
                                             wrote aa $25,000
                                                       $25,000 check
                                                                 check to
                                                                       to ASHE
                                                                           ASHE
directly. Moreover,
directly.   Moreover, beginning
                         beginning in in or about April
                                         or about  April 2013,
                                                           2013, ASHE
                                                                  ASHE started
                                                                       started
receiving
receiving $10,000
           $10, 000 aa month
                       month from
                               from another  NGO related
                                    another NGO   related toto NGO-1
                                                               NG0-1 for
                                                                     for which
                                                                          which
LORENZO
LORENZO is
         is also
             also the
                   the President
                         President ("NGO-3").
                                      ("NG0-3").

     41.
      41. After
            After defendants
                   defendants JOHN
                                JOHN W.
                                     W. ASHE
                                         ASHE and
                                              and FRANCIS
                                                   FRANCIS LORENZO
                                                           LORENZO arranged
                                                                     arranged
for
for the
    the Revised
         Revised Official
                  Official UN UN Document
                                 Document inin support
                                               support of
                                                        of defendant
                                                           defendant NGNG LAP
                                                                          LAP
SENG,
SENG, a/k/a
       a/k/a "David
             "David Ng'
                     Ng' s"
                         s" UN
                             UN Macau
                                Macau Conference
                                      Conference Center,
                                                   Center, NG
                                                            NG and
                                                               and defendant
                                                                   defendant
JEFF
JEFF C.
      c. YIN,
         YIN, a/k/a
               a/k/a "Yin
                       "Yin Chuan,"
                              Chuan," continued
                                      continued to to demand
                                                      demand that
                                                               that further
                                                                     further
progress
progress be
          be made
             made towards
                   towards the
                            the development
                                development ofof the project.. For
                                                 the project     For example,
                                                                     example,
I
I know
  know from
        from my
              my review
                  review of
                          of emails
                               emails the
                                       the following:
                                            following:

             a.
             a.    On
                   On July
                      July 22,
                            22, 2013,
                                 2013, YIN
                                       YIN emailed
                                           emailed LORENZO
                                                    LORENZO and
                                                             and told
                                                                 told LORENZO
                                                                      LORENZO
that
that NG
      NG wanted
         wanted a a " [p] rogression
                    "[p]  rogression report
                                       report for
                                               for the
                                                   the Expo/Meeting
                                                        Expo/Meeting Center"
                                                                      Center"
as
as soon
   soon as
         as possible.
            possible. On  On July
                             July 25,
                                   25, 2013,
                                       2013, LORENZO
                                              LORENZO emailed
                                                       emailed YIN
                                                               YIN that
                                                                   that ""[i]
                                                                          [i]nn
reference
reference toto the
                the Center
                     Center II am
                               am waiting
                                   waiting for
                                            for you
                                                you to
                                                     to send
                                                        send me
                                                              me the
                                                                 the proposal
                                                                     proposal
so
so II can
      can move
           move forward
                  forward with
                            with the
                                  the [NGO-1]
                                        [NG0-1] Unit
                                                Unit and
                                                      and UN
                                                           UN HABITAT
                                                              HABITAT II have
                                                                          have
met
met with
     with them
           them already
                 already and
                           and they
                                they are
                                      are waiting
                                          waiting to
                                                   to see
                                                       see the
                                                           the proposal
                                                                proposal with
                                                                          with
the
the financing."
     financing."

          b.
          b.    On
                 On August
                    August 29,
                            29, 2013,
                                2013, YIN
                                      YIN emailed
                                          emailed LORENZO
                                                   LORENZO and
                                                           and told
                                                               told
LORENZO that  NG
LORENZO that NG would
                  would be
                        be in
                            in New
                               New York
                                   York the
                                        the next
                                             next day
                                                  day to
                                                      to discuss
                                                         discuss with
                                                                 with
LORENZO
LORENZO the
        the update
             update on
                     on the
                        the "Expo/Meeting
                             "Expo/Meeting center."
                                            center."

           c.
           c.    On
                 On November
                    November 19,
                              19, 2013,
                                  2013, YIN
                                        YIN sent
                                             sent LORENZO
                                                  LORENZO another
                                                           another email
                                                                    email
demanding
demanding that
          that progress
                progress be
                          be reported
                             reported on
                                      on the
                                         the UN
                                             UN Macau
                                                Macau Conference
                                                      Conference Center
                                                                   Center
because
because NG
        NG was
            was "extremely
                 "extremely un-satisfied
                             un-satisfied with
                                           with the
                                                 the progression."
                                                     progression." YINYIN
further
further told
        told LORENZO
              LORENZO that
                       that unless
                            unless progress
                                   progress was
                                             was made,
                                                 made, "[t]he
                                                        "[t] he wire
                                                                wire will
                                                                     will
be
be on
   on halt."
      halt."

     42.
     42. Following
           Following these
                      these continued
                            continued demands
                                       demands by
                                               by defendants
                                                   defendants JEFF
                                                               JEFF C.
                                                                     C.
YIN,
YIN, a/k/a
     a/k/a "Yin
            "Yin Chuan,"
                 Chuan," and
                          and NG
                              NG LAP
                                 LAP SENG,
                                      SENG, a/k/a
                                            a/k/a "David
                                                   "David Ng,"
                                                           Ng," that
                                                                that
defendant
defendant FRANCIS
           FRANCIS LORENZO
                   LORENZO show
                            show progress
                                 progress on
                                           on the
                                              the development
                                                   development Macau
                                                                Macau
Conference
Conference Center,
            Center, LORENZO
                     LORENZO arranged
                             arranged for
                                       for defendant
                                           defendant JOHN   w. ASHE
                                                      JOHN W.  ASHE to
                                                                     to
travel
travel to
       to Macau
          Macau with
                 with other
                      other UN
                            UN officials
                               officials to
                                          to meet
                                             meet with
                                                  with NG
                                                        NG in
                                                           in exchange
                                                              exchange


                                        18
                                        18
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page1985ofof37107



for
for a
    a $200,000                    ASHE' s PGA Accounts.
      $200, 000 payment to one of ASHE's      Accounts.           Specifically,
                                                                  Specifically,
        learned the following:
I have learned       following:

           a.
           a.    On or about
                       about January 22,  2 014, LORENZO emailed YIN and
                                      22, 2014,
told him that LORENZO had metmet with ASHE's office and that
                                                           that the best
                                                                     best
dates for ASHE to visit Macau were March 22 and 23,    23, 2014.
                                                           2014. YIN
responded,
responded, "Let me confirm with Ng,
                                 Ng, is
                                     is this an official or un-official
                                                              un-official
visit?"
visit?" LORENZO responded,
                   responded, "Un official." Later,
                                                  Later, on or about
February 18,  2014, YIN wrote LORENZO again and said
         18, 2014,                               said that NG had changed
his
his mind and was
              was requesting that
                             that ASHE'
                                  ASHE' s visit to
                                                 to Macau be an "official
visit."
visit."

           b.
           b.     On or about
                         about March 3,3, 2014 --
                                                - - three days
                                                          days before NG and
defendant
defendant YIN landed
                landed at
                        at JFK with $300,000
                                      $300, 000 in
                                                 in United States currency,
                                                                    currency,
as
as described in
              in paragraph 19 19 --
                                 - - YIN emailed LORENZO and told LORENZO
to meet NG at a
              a restaurant
                 restaurant on March 6, 6, 2014.
                                           2014. YIN further told LORENZO
"we have aa few things that have been outstanding for a          a long
                                                                   long time:
                                                                        time:
..... Iternary
      Iternary [sic]
                 [sic] and flight
                           flight info
                                    info for the PGA [President
                                                       [President of General
                                                                      General
Assembly]
Assembly] group,
           group, to confirm arrival
                                arrival time March 22 .  ... ..[and]
                                                               [and] History
and progression of the the approval
                           approval document for the Expo Center."

            c.
            c.    On March 4,
                            4, 2014,
                                2014, LORENZO emailed ASHE a   a formal
                                                                 formal
"Special Invitation"
           Invitation" from the Macau Real Estate Company and NG0-1  NG0-1
for
for ASHE to travel
               travel to Macau between March 22 and March 23,   23, 2014.
                                                                    2014.
According to the invitation,
                    invitation, ASHE would be accompanied on the trip trip
by ASHE'
   ASHE' s "Chef de Cabinet," who isis also the Permanent Representative
of aa different country to the UN, UN, and ASHE's
                                             ASHE's Special
                                                    Special Assistant to
the President.
     President. According to the "Preliminary Agenda" for the trip,  trip,
on March 22,
           22, 2014,
                2014, ASHE and the other UN officials were scheduled
                                                                 scheduled
to
to arrive at the Hong Kong Airport,
                               Airport, where they would be greeted by
the Macau Real Estate Company,
                         Company, and then
                                         then they
                                               they would be flown by
helicopter to Macau.
                 Macau. Later that day they
                                          they would attend a
                                                            a meeting and
presentation by the Macau Real
                            Real Estate Company at one of the
                                                            the company'
                                                                 company'ss
real
real estate development sites to be followed by a     a "formal dinner."
After
After spending the night
                     night at
                           at a
                              a luxury
                                luxury hotel
                                        hotel in
                                              in Macau,
                                                 Macau, ASHE'
                                                        ASHE' s delegation
would then fly
             fly back home the next day.day.

            d.
             d.     On
                    On March 5,
                              5, 2014,
                                 2014, ASHE emailed LORENZO in   in response
to
to the
    the formal
        formal invitation.
                  invitation. ASHE wrote that "I am asking [NG]  [NG] to make
a
a contribution
  contribution the the [sic][sic] Office of the PGA if if he wants me to gogo
out
out of
     of my
        my way
            way toto visit Macau to see
                                      see his project.
                                               project. . . . .. Even though
Ng
Ng has
   has made
        made aa lot
                 lot of empty
                        empty promises in
                                        in the past,
                                               past, I am willing to travel
to  Macau  to   see
to Macau to see his  his project,
                         project, since
                                   since it
                                          it is
                                             is important
                                                 important to
                                                            to him.
                                                                him. But itit
has
has to
     to made
        made absolutely clear to  to him that
                                          that I will not go unless I see see
the
the funds
     funds -- funds
               funds which are NOT forfor my personal use but to help run
the  PGA office.
the PGA office. Period.
                     Period. Please letlet them know that
                                                      that I am requesting
                                       19
                                       19
   Case
     Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSBDocument
                              Document
                                     898-1
                                       1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page2086ofof37107



somewhere between
somewhere  between $100
                   $100 KK and
                            and $250K
                                 $250K to  be deposited
                                        to be  deposited in   the following
                                                           in the  following
account: [information
account:                for PGA
          [information for        Account-2]."
                             PGAAccount-2]     ." As   described above,
                                                   As described   above, and
                                                                          and
set forth
set  forth in detail below,
           in detail  below, even    though ASHE
                               even though          claimed that
                                              ASHE claimed   that the
                                                                   the funds
                                                                        funds
he  was requesting
he was  requesting from
                   from NGNG in  order to
                              in order   to travel   to Macau
                                             travel to         were not
                                                         Macau were  not for
                                                                          for
his
his personal
     personal use,
              use, the   PGA Accounts
                    the PGA   Accounts were
                                          were set
                                                set up
                                                     up by
                                                         by ASHE
                                                            ASHE personally
                                                                 personally
and
and he
     he transferred  almost $1,000,000
        transferred almost     $1,000,000 from
                                            from the
                                                  the PGA
                                                        PGA Accounts
                                                            Accounts toto his
                                                                          his
other
other personal
       personal bank
                bank accounts.
                      accounts.

           e.
           e.    On
                  On or
                     or about
                         about March
                               March 20,
                                      20, 2014,   YIN sent
                                           2014, YIN   sent an
                                                            an email
                                                               email to
                                                                     to an
                                                                        an
email
email account   that appeared
       account that   appeared toto belong
                                    belong to
                                            to aa travel  company based
                                                  travel company  based in
                                                                        in
Hong
Hong Kong.
      Kong. YIN's
              YIN's email   stated, among
                     email stated,   among other
                                            other things,
                                                   things, "My
                                                            "My guests
                                                                guests are
                                                                       are
from
from the
     the United
         United Nations,"
                 Nations," and   then listed
                             and then listed four
                                              four individuals,
                                                    individuals, including
                                                                 including
ASHE,
ASHE, LORENZO,
       LORENZO, ASHE's
                 ASHE' s Chef
                         Chef de
                              de Cabinet,
                                  Cabinet, and
                                           and ASHE's   Special Assistant.
                                                ASHE' s Special Assistant.

           f.
            f.    I
                  I know
                    know from
                          from my
                                my review
                                   review of
                                           of travel
                                              travel records,
                                                      records, that
                                                                that ASHE,
                                                                      ASHE,
ASHE's
ASHE's Chef
        Chef dede Cabinet,
                  Cabinet, and
                             and ASHE's
                                 ASHE's Special
                                         Special Assistant
                                                  Assistant flew
                                                             flew to
                                                                   to Hong
                                                                       Hong
Kong on or about March 22, 2014 and flew back to New York on or about
Kong on or  about  March  22, 2014  and flew back  to New York on or  about
March
March 23,
      23, 2014,
           2014, which
                  which is
                         is consistent
                            consistent with
                                         with the
                                              the agenda
                                                  agenda contained
                                                          contained in
                                                                     in the
                                                                        the
"Special
"Special Invitation"
          Invitation" from
                         from NG's
                               NG's Macau
                                    Macau Real
                                           Real Estate
                                                Estate Company
                                                        Company and
                                                                 and NGO-1
                                                                      NG0-1
to
to ASHE.
   ASHE.

           g.
           g.    In
                  In April
                      April 2014,
                             2014, shortly
                                    shortly after
                                               after ASHE
                                                       ASHE and
                                                             and LORENZO's
                                                                  LORENZO'S
meeting
meeting with
         with NG
              NG in
                  in Macau,
                      Macau, NG
                             NG set
                                set up
                                     up a non-profit Delaware
                                        anon-profit      Delaware corporation
                                                                   corporation
(the
 (the "Delaware
      "Delaware Corporation")
                 Corporation") withwith NG
                                        NG as
                                            as its
                                                its Chairman
                                                     Chairman and
                                                                and LORENZO
                                                                     LORENZO as
                                                                              as
its
its President.
     President. According
                  According toto documents
                                  documents I I have
                                                have reviewed,
                                                       reviewed, the
                                                                  the Delaware
                                                                       Delaware
Corporation
Corporation isis purportedly
                  purportedly "a "a nonprofit
                                    nonprofit organization
                                                 organization thatthat was
                                                                         was
launched
launched during
          during the
                   the sixty-sixth
                        sixty-sixth session
                                      session ofof the
                                                    the General
                                                         General Assembly,
                                                                  Assembly, inin
response
response to
          to the
              the [Revised
                    [Revised Official
                              Official UNUN Document].
                                             Document] . [The[The Delaware
                                                                   Delaware
Corporation]
Corporation] has
               has been
                     been appointed
                           appointed to
                                      to serve
                                          serve asas the
                                                      the representative
                                                           representative forfor
the
the implementation
     implementation of of the
                           the permanent
                               permanent expo
                                           expo center.
                                                  center. It It is
                                                                 is one
                                                                    one ofof the
                                                                             the
first
first centres
       centres in
                in the
                    the network
                         network of
                                  of incubator
                                     incubator centres
                                                  centres inin public-private
                                                                public-private
partnership,
partnership, with
               with the
                      the support
                           support of
                                    of leading
                                        leading partner
                                                   partner [NG0-1]."
                                                              [NG0-1] ."

            h.
            h.     On
                   On or
                       or about
                           about May
                                  May 22,
                                        22, 2014,
                                              2014, approximately
                                                     approximately two two months
                                                                           months
after
after ASHE's
       ASHE's visit
                 visit to
                        to meet
                            meet NG
                                  NG in
                                      in Macau,
                                           Macau, LORENZO
                                                    LORENZO emailed
                                                              emailed YIN
                                                                        YIN the
                                                                             the
following:
following: "Jeff[,]
              "Jeff[,] see
                         see the
                               the bank
                                   bank account
                                           account ofof the
                                                         the PGA
                                                              PGA [President
                                                                   [President of of
General
General Assembly]
         Assembly] office.
                      off ice. Try
                                 Try to
                                     to send
                                          send that
                                                that wire
                                                      wire as
                                                            as soon
                                                               soon possible
                                                                     possible and
                                                                               and
when
when you
      you send
           send itit let
                      let me
                           me know
                              know so
                                    so I I can
                                            can advise
                                                 advise him.
                                                          him. There
                                                                 There are
                                                                        are aa lot
                                                                               lot
of
of things
    things that
            that need
                   need to
                         to be
                             be done
                                 done here.
                                       here. He  He want
                                                    want toto know
                                                              know when
                                                                     when Ng
                                                                          Ng will
                                                                              will
come
come here[.]
      here [.] I I am
                    am working
                       working toto get
                                    get thethe things
                                                things we
                                                        we need[.]"
                                                            need [.] " Following
                                                                        Following
the
the text
     text of
          of the
               the email,
                    email, LORENZO
                             LORENZO listed
                                       listed thethe bank
                                                     bank account
                                                            account information
                                                                      information
for
for ASHE's
     ASHE's PGA
              PGA Account-2.
                   Account-2. On  On June
                                     June 2, 2, 2014,
                                                 2014, ASHE
                                                        ASHE forwarded
                                                               forwarded the
                                                                           the
information
information forfor PGA
                     PGA Account-2
                         Account-2 to to LORENZO
                                           LORENZO again.
                                                     again.




                                        20
                                        20
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page2187ofof37107



            i.
            i.    I know
                  I        based on
                     know based      my review
                                 on my               bank records
                                                 of bank
                                         review of         records that,
                                                                    that, on
                                                                          on
                                                                            6
or about
or        June 3,
   about June      2014, NGO-1
                3, 2014,  NG0-1 wired  $200, 000 to
                                wired $200,000    to ASHE's  PGA Account-2.6
                                                     ASHE' s PGA Account-2.
I also
I also know        between January
              that between
        know that            January 2014   and June
                                      2014 and        2014, during
                                                June 2014,   during the
                                                                    the time
                                                                        time
that ASHE
that ASHE agreed    to meet
            agreed to  meet with  NG and
                             with NG and visit   his project
                                          visit his   project in  Macau with
                                                               in Macau with
other UN
other  UN officials,    NG0-1 and
           officials, NG0-1    and NGO-3   had paid
                                   NG0-3 had   paid approximately
                                                     approximately $50,000
                                                                     $50,000
to ASHE and
to ASHE   and his
               his wife.
                    wife.

     42.
     42. Based
            Based on,
                    on, among   other things,
                         among other    things, my
                                                 my review
                                                    review ofof emails,
                                                                emails, II know
                                                                           know
that
that construction
     construction has has not
                            not yet
                                yet started
                                      started onon the
                                                   the UN
                                                        UN Macau
                                                            Macau Conference
                                                                   Conference
Center.
Center. I I know
            know from   my review
                  from my  review of
                                   of a
                                      a brochure
                                         brochure for
                                                  for the
                                                       the UN
                                                           UN Macau
                                                              Macau Conference
                                                                    Conference
Center that the project had been scheduled to "launch" at an
Center  that  the   project  had  been    scheduled  to  "launch"  at  an event
                                                                          event
hosted by
hosted  by the
            the Macau
                Macau Real
                         Real Estate
                               Estate Company
                                         Company on   December 20,
                                                  on December    20, 2014,
                                                                      2014, in
                                                                            in
conjunction
conjunction with
              with a a "High-Level
                       "High-Level Partnership       Forum On
                                       Partnership Forum    On The
                                                                The Importance
                                                                    Importance
of
of Creative
   Creative Economy
              Economy South-South
                          South-South Cooperation
                                         Cooperation and
                                                       and ICT
                                                            ICT To
                                                                 To Achieve
                                                                    Achieve
Sustainable
Sustainable Development."
              Development." According
                                 According to to the
                                                 the brochure,
                                                      brochure, the
                                                                  the "Opening
                                                                       "Opening
Address"
Address" for
           for this
               this program
                      program waswas scheduled
                                      scheduled toto be
                                                      be given
                                                          given by
                                                                 by ASHE.
                                                                    ASHE.

     43.
     43. OnOn or
              or about
                  about September
                         September 19,
                                    19, 2015,
                                         2015, following
                                                 following his
                                                             his arrest
                                                                  arrest on
                                                                          on
the
the charge
    charge described   above, defendant
           described above,   defendant JEFF
                                         JEFF C.
                                               C. YIN,
                                                  YIN, a/k/a
                                                        a/k/ a "Yin
                                                               "Yin Chuan,"
                                                                    Chuan,"
waived
waived his
       his Miranda
           Miranda rights
                     rights and
                            and was
                                was interviewed
                                    interviewed byby the
                                                      the FBI.
                                                          FBI. During
                                                                 During the
                                                                        the
interview,
interview, which
            which was
                    was recorded,
                        recorded, YIN
                                   YIN told
                                        told FBI
                                              FBI agents,
                                                   agents, among
                                                             among other
                                                                    other
things,
things, that  his co-defendant,
        that his   co-defendant, NG
                                  NG LAP
                                     LAP SENG,
                                          SENG, a/k/a
                                                a/k/ a "David
                                                        "David Ng,"
                                                                Ng," viewed
                                                                     viewed
the
the building
    building of
              of the
                  the UN
                       UN Macau
                          Macau Conference
                                Conference Center
                                              Center as
                                                      as NG's
                                                          NG's "legacy"
                                                                "legacy" in
                                                                          in
Macau.
Macau. YIN
        YIN further
             further admitted
                       admitted that
                                 that NG,
                                      NG, assisted
                                            assisted byby YIN,
                                                          YIN, had
                                                                had made
                                                                     made
payments
payments to
          to obtain
             obtain official
                      official action
                                action from
                                        from the
                                              the UN
                                                   UN on
                                                       on this
                                                           this project.
                                                                 project.

YAN
YAN AND PIAO ARRANGE
    AND PIAO ARRANGE PAYMENTS
                     PAYMENTS TO
                              TO ASHE
                                 ASHE IN
                                      IN EXCHANGE
                                         EXCHANGE FOR
                                                  FOR OFFICIAL
                                                      OFFICIAL ACTIONS
                                                               ACTIONS
              ON
              ON BEHALF
                 BEHALF OF VARIOUS CHINESE
                        OF VARIOUS  CHINESE BUSINESSMEN
                                             BUSINESSMEN

      44.
      44. Based
            Based on
                   on mymy review
                            review of
                                    of emails
                                        emails and
                                                 and travel
                                                      travel records,
                                                               records, I  I know
                                                                             know
that
that defendant
     defendant JOHN
                 JOHN W.
                       W. ASHE
                           ASHE traveled
                                 traveled to
                                           to Hong
                                              Hong Kong
                                                    Kong in
                                                          in April
                                                             April 2012,
                                                                     2012, where
                                                                            where
ASHE
ASHE met
      met with
          with defendants
                 defendants SHIWEI
                               SHIWEI YAN,
                                        YAN, a/k/a
                                              a/k/a "Sheri
                                                      "Sheri Yan,"
                                                               Yan," and
                                                                       and HEIDI
                                                                            HEIDI
HONG
HONG PIAO,
     PIAO, a/k/a
            a/k/a "Heidi
                    "Heidi Park."
                             Park.  IIASHE's meeting with YAN and PIAO was
                                      ASHE' s meeting   with   YAN  and  PIAO was
in
in or
   or around
       around the
               the same
                    same time
                           time period
                                 period that
                                         that ASHE
                                               ASHE had
                                                     had stated
                                                          stated toto defendant
                                                                       defendant
FRANCIS
FRANCIS LORENZO,
         LORENZO, in
                   in sum
                       sum and
                            and substance,
                                substance, that
                                             that ASHE
                                                   ASHE was
                                                        was virtually
                                                             virtually assured
                                                                          assured
of
of being
   being elected
          elected the
                    the UNGA
                         UNGA President
                               President and
                                           and that
                                                that he
                                                      he was
                                                         was hoping
                                                              hoping toto secure
                                                                           secure
more
more than
     than $3,000,000
           $3, 000, 000 for
                         for his
                              his Presidency.
                                   Presidency. After
                                                  After meeting
                                                         meeting ASHE
                                                                    ASHE in
                                                                          in Hong
                                                                             Hong
Kong,
Kong, YAN
       YAN and
           and PIAO,
                PIAO, asas described
                            described inin more
                                           more detail
                                                  detail below,
                                                          below, arranged
                                                                   arranged for
                                                                              for
hundreds
hundreds of
          of thousands
             thousands of of dollars
                             dollars of
                                      of bribes
                                         bribes toto be
                                                     be paid
                                                        paid to
                                                              to ASHE
                                                                 ASHE inin return
                                                                           return
for,
for, among
      among other
             other things,
                     things, ASHE
                               ASHE taking
                                     taking official
                                              official action
                                                         action on on behalf
                                                                      behalf ofof

6
6
     Five
     Five days
          days later,
               later, on
                      on or
                         or about
                            about June
                                   June 8,
                                        8, 2014,
                                           2014, ASHE
                                                 ASHE emailed
                                                       emailed LORENZO
                                                               LORENZO
and
and stated:
    stated: "Going
            "Going to
                   to Antigua
                      Antigua on
                               on Thursday
                                  Thursday to
                                            to vote
                                               vote and
                                                    and would
                                                         would need
                                                               need to
                                                                    to
take
take something
     something for
               for the
                   the PM.
                       PM. Hope
                            Hope II can
                                    can have
                                        have the
                                             the $26
                                                 $26 KK in
                                                        in cash
                                                           cash before
                                                                before
then."
then."

                                         21
                                         21
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page2288ofof37107



various Chinese
various         businessmen seeking
        Chinese businessmen          to obtain
                             seeking to        lucrative investments
                                        obtain lucrative investments
and government contracts
and government            in Antigua
                contracts in          and elsewhere.
                              Antigua and  elsewhere.

YAN
YAN and PIAO Facilitate
    and PIAO Facilitate a $300, 000 Bribe
                        a $300,           to ASHE On
                                    Bribe to         Behalf Of
                                                  On Behalf Of a
                                                               a Chinese
                                                                 Chinese
                           Media
                           Media Executive
                                  Executive

     45. Shortly
     45.    Shortly after
                     after JOHN   W. ASHE,
                            JOHN W.   ASHE, the
                                             the defendant,    met with
                                                  defendant, met   with
defendants   SHIWEI YAN,
defendants SHIWEI   YAN, a/k/a
                          a/k/a "Sheri   Yan," and
                                 "Sheri Yan,"   and HEIDI
                                                    HEIDI HONG  PIAO, a/k/a
                                                           HONG PIAO,  a/k/a
"Heidi
"Heidi Park"
        Park" in
               in Hong
                   Hong Kong   in April
                         Kong in  April 2012,
                                          2012, YAN
                                                 YAN and
                                                      and PIAO
                                                          PIAO facilitated
                                                                facilitated
a $300, 000 payment
a $300,000  payment toto ASHE
                         ASHE on
                              on behalf
                                  behalf of
                                          of a
                                             a co-conspirator   not charged
                                               co-conspirator not   charged
herein   ("CC-1"),, a
herein ("CC-1")     a Chinese
                       Chinese media
                                media executive
                                        executive seeking
                                                   seeking toto invest
                                                                invest in
                                                                        in
Antigua
Antigua and
          and potentially
              potentially toto obtain
                                obtain Antigua
                                         Antigua citizenship    for himself
                                                  citizenship for   himself
or others.
or others. Specifically,
              Specifically, I I have   learned the
                                 have learned   the following
                                                     following based
                                                                based on
                                                                       on my
                                                                          my
review
review of   emails, bank
        of emails,    bank records,
                           records, and
                                      and other
                                           other documents:
                                                  documents:

           a.
           a.    On
                 On or
                    or about
                       about May
                             May 29, 2012, YAN
                                 29, 2012,  YAN emailed
                                                emailed ASHE
                                                         ASHE to
                                                              to report
                                                                 report
that
that "I think we
     "I think  we have
                  have secured
                        secured USD3M,"
                                USD3M," to which ASHE
                                        to which  ASHE responded
                                                        responded "[in]
                                                                   "[in]
view
view of
     of the
        the new
            new and
                 and positive
                     positive developments,
                              developments, II look
                                               look forward
                                                     forward to
                                                             to meeting
                                                                meeting
with
with you
     you in
          in New
              New York
                  York or
                        or somewhere
                           somewhere else
                                     else if
                                           if that
                                              that is
                                                    is possible."
                                                        possible."

           b.
           b.    On
                 On or
                     or about
                        about July
                              July 17,
                                    17, 2012,
                                         2012, ASHE
                                               ASHE met
                                                     met with
                                                         with YAN
                                                               YAN and
                                                                    and PIAO
                                                                        PIAO
in
in New
   New York.
        York. The
                The next
                     next day,
                          day, ASHE
                                ASHE emailed
                                      emailed YAN
                                                YAN and
                                                     and PIAO
                                                         PIAO the
                                                               the account
                                                                     account
information
information for
              for PGA
                  PGA Account-1
                       Account-1 and
                                   and stated
                                        stated "please
                                                 "please find
                                                         find below
                                                                below the
                                                                       the
related
related info
         info for
               for the
                   the matter
                        matter we
                                we discussed
                                   discussed yesterday
                                               yesterday toto get
                                                               get the
                                                                    the ball
                                                                        ball
rolling."
rolling." ASHE
            ASHE added
                  added that
                         that "this
                               "this will
                                      will be
                                            be the
                                                the account
                                                     account for
                                                              for the
                                                                   the PGA
                                                                        PGA
funding
funding as
        as well."
            well." YAN
                     YAN emailed
                         emailed ASHE
                                  ASHE back,
                                        back, "Great!
                                               "Great! Thanks!"
                                                         Thanks!" and
                                                                    and PIAO
                                                                        PIAO
emailed
emailed ASHE,
         ASHE, "I
                "I shall
                    shall get
                           get to
                               to work
                                   work on
                                         on it
                                            it right
                                                right away."
                                                       away."

            c.
            c.     On
                   On July
                       July 23,
                              23, 2012,
                                   2012, YAN
                                          YAN sent
                                              sent the
                                                    the following
                                                        following email
                                                                   email to
                                                                          to ASHE,
                                                                             ASHE,
copying
copying PIAO:
         PIAO: "Dear
                 "Dear John,
                           John, a a quick
                                     quick note
                                             note to
                                                   to let
                                                       let you
                                                           you know
                                                                know that
                                                                      that II will
                                                                              will
send
send first
      first $300.000
            $300. 000 to to the
                             the account
                                  account this
                                            this week.
                                                 week. Sheri."
                                                          Sheri." The
                                                                    The next
                                                                        next day,
                                                                              day,
on July  24,
on July 24, 2012,
               2012, PIAO
                        PIAO sent
                               sent anan email
                                          email to
                                                 to ASHE,
                                                     ASHE, with
                                                            with aa copy
                                                                    copy toto YAN,
                                                                              YAN,
stating
stating the
         the following:
               following: "Just"Just got
                                       got the
                                            the notice
                                                notice that
                                                         that the
                                                               the $300,000
                                                                   $300,000 will
                                                                              will
be
be in
   in your
      your account
           account byby tomorrow,
                          tomorrow, please
                                       please check
                                               check to receive.
                                                         receive.    This 300,000
                                                                     This  300, 000
is from  [CC-1]
is from [CC-1],, 10910%6 ofof 3M
                               3M just
                                   just to
                                         to show
                                             show his
                                                   his goodwill."
                                                        goodwill." In In response
                                                                         response
ASHE
ASHE wrote
      wrote "Will
             "Will inform
                      inform the the bank.
                                     bank. Thanks
                                              Thanks for
                                                       for the
                                                            the efforts."
                                                                 efforts."

           d.
           d.     On
                  On or
                     or about
                         about July
                                July 25,
                                      25, 2012,
                                            2012, PGA
                                                   PGA Account-1
                                                        Account-1 received
                                                                   received aa
$300,000
$300,000 wire
         wire from
                from aa particular
                        particular individual
                                      individual ("Individual-1")
                                                    ("Individual-1") who
                                                                       who is
                                                                           is
an
an American
   American citizen
              citizen based
                        based in
                               in the
                                  the United
                                         United States
                                                 States and
                                                          and is
                                                              is a
                                                                 a business
                                                                    business
associate
associate of
           of YAN
               YAN and
                    and PIAO,
                         PIAO, who
                                who YAN
                                     YAN and
                                           and PIAO
                                                PIAO have
                                                      have repeatedly
                                                            repeatedly asked
                                                                        asked
to
to wire
   wire money
        money onon their
                    their behalf
                           behalf at
                                   at times
                                        times relevant
                                               relevant toto this
                                                             this Complaint.
                                                                   Complaint.
Following
Following receipt
           receipt ofof the
                         the wire,
                             wire, ASHE
                                    ASHE wrote
                                           wrote toto YAN
                                                       YAN and
                                                           and PIAO:
                                                               PIAO: "I
                                                                      "I wish
                                                                         wish
to
to confirm
   confirm receipt
            receipt ofof the
                          the first
                              first tranche
                                       tranche ofof funds
                                                     funds in
                                                            in the
                                                               the amount
                                                                    amount of
                                                                           of
$300,000."
$300,000."

                                        22
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page2389ofof37107



           e.
           e.    The  next day,
                  The next  day, on   July 26,
                                  on July        2012, ASHE
                                           26, 2012,              an email
                                                             sent an
                                                       ASHE sent      email
to YAN and
to YAN and  PIAO
            PIAO  telling
                  telling  them,
                           them,  in
                                  in sum
                                     sum  and
                                          and  substance,
                                               substance, that
                                                           that ASHE
                                                                ASHE  would
                                                                      would
travel
travel to  Antigua to
        to Antigua   to advocate        CC-l's business
                                   for CC-1's
                         advocate for                     interests with
                                                 business interests   with
Antiguan government
Antiguan                   that CC-1
                       now that
          government now                  paid $300,000.
                                      had paid
                                 CC-1 had                   In particular,
                                                $300,000. In particular,
ASHE stated the following
ASHE stated   the  following  to
                              to  YAN
                                  YAN  and
                                       and PIAO,
                                            PIAO,  in relevant part:
                                                   in relevant  part:




            This bring
            This         [sic] me
                  bring [sic]        then to
                                me then      to [CC-1]    and more
                                                 [CC-1] and    more
            importantly this
            importantly                      contribution of
                                initial contribution
                          this initial                        of
            $300,000. As
            $300,000.   As I   recall from
                            I recall            our discussions,
                                         from our     discussions,
            these funds
            these               intended as
                          were intended
                   funds were                 as aa show   of "good
                                                     show of   "good
            faith"  by him
            faith" by  him re.
                            re. his    interest in
                                 his interest       in developing
                                                        developing a a
            base/hub in
            base/hub  in  Antigua
                          Antigua    and
                                     and   Barbuda
                                           Barbuda    AND
                                                      AND  (equally
                                                            (equally
                         enable me
            important) enable
            important)            me to    demonstrate to
                                      to demonstrate       to my
                                                               my
            interlocutors that
            interlocutors         he is
                            that he        indeed serious.
                                       is indeed     serious. To To be
                                                                    be
            totally upfront
            totally  upfront  then,
                              then,   the
                                      the  funds
                                            funds  in
                                                   in  question
                                                       question   will
                                                                  will
            allow     to "start
                   me to
            allow me      "start the    conversation" (my
                                  the conversation"         (my exact
                                                                 exact
            words when
            words                 met) when
                            last met)
                        we last
                   when we               when I I visit   Antigua in
                                                   visit Antigua    in
            the next
            the       week or
                 next week   or so.
                                 so.



            After our
            After      discussions last
                   our discussions                and given
                                           week, and
                                      last week,      given the
                                                              the
                             it takes
                       time it
                  lead time
            long lead
            long                 takes to  get things
                                        to get         moving --
                                               things moving
            even
            even in
                  in a small country
                     a small            such as
                              country such       my own
                                             as my         I had
                                                    own -- I  had
            already  alerted my
            already alerted       interlocutors in
                              my interlocutors    in Antigua
                                                     Antigua toto
            anticipate [CC-1]'s
            anticipate   [CC-1] 's  "show-of-good
                                    "show-of-good   faith."
                                                    faith."    It
                                                               It
                          this backdrop
                 against this
            was against
            was                            that my
                                backdrop that       visit to
                                                my visit   to
            Antigua  was planned.
            Antigua was   planned.

             f.
             f.     On August
                   On   August 4,    2012, ASHE
                                 4, 2012,   ASHE emailed    YAN and
                                                  emailed YAN        PIAO that
                                                                and PIAO  that he
                                                                               he
would  be traveling
would be   traveling to  to Antigua
                            Antigua inin the   corning days.
                                          the coming    days. ASHE   told YAN and
                                                               ASHE told YAN and
PIAO
PIAO that
      that hehe was
                 was traveling
                       traveling to to Antigua
                                       Antigua in in order   "to begin
                                                      order "to   begin the
                                                                         the
'conversation' on
`conversation'     on [CC-1's]     initiative with
                        [CC-l's] initiative     with the
                                                       the folks
                                                           folks down  there. As
                                                                 down there.   As
you can
you  can see
         see it it is
                   is a a very   short visit,
                           very short   visit, the
                                                 the sole   purpose of
                                                       sole purpose   of which
                                                                         which is
                                                                               is
to
to get  my superiors
   get my   superiors to  to focus
                              focus on
                                     on the
                                         the this
                                              this [sic]   important initiative
                                                    [sic] important    initiative
and
and to
    to lay
       lay the
            the groundwork
                 groundwork forfor [CC-1's]    future meeting
                                    [CC-1' s] future   meeting with
                                                                with the
                                                                     the decision
                                                                         decision
makers
makers on
        on my
            my side.
                 side. Most
                          Most -- if
                                   if not
                                      not all
                                           all -- of
                                                   of the
                                                       the initial
                                                           initial contribution
                                                                    contribution
you
you have
    have forward
          forward to to account
                         account will
                                  will be
                                        be used
                                           used on
                                                 on this
                                                     this trip
                                                          trip so
                                                               so any
                                                                  any additional
                                                                       additional
contribution(s)
contribution(s) to    to the
                          the account
                               account before
                                         before Thursday
                                                  Thursday would
                                                             would be
                                                                    be most
                                                                        most
welcomed."
welcomed."

          g.
          g.   Three
               Three days
                     days later,
                           later, on
                                  on or
                                     or about
                                        about August
                                              August 7,
                                                     7, 2012,
                                                        2012, ASHE
                                                              ASHE
sent
sent an
     an email
        email to
              to YAN
                 YAN and
                     and PIAO
                          PIAO stating,
                               stating, in
                                        in relevant
                                           relevant part:
                                                    part:

                                        23
                                        23
   Case
     Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSBDocument
                              Document
                                     898-1
                                       1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page2490ofof37107



    I am
    I      trying to
       am trying                opening a
                    to .. .. .. opening                 channel to
                                               direct channel
                                             a direct                  the top
                                                                   to the    top
    decisionmaker,
    decisionmaker,      the
                        the   Prime
                               Prime    Minister
                                        Minister    (with
                                                     (with   whom
                                                             whom  I
                                                                   I  will
                                                                      will   be
                                                                             be
               one-on-one when
    meeting, one-on-one
    meeting,                   when I    arrive in
                                      I arrive       Antigua on
                                                  in Antigua    on Thursday)
                                                                   Thursday) ..
    The plan
    The            to sell
               is to
         plan is                              Minister] on
                                    Prime Minister]
                              [the Prime
                       sell [the                               the initiative
                                                          on the   initiative
    AND arrange for him to
    AND   arrange   for  him   to  meet
                                   meet    with
                                           with  [CC-1]
                                                 [CC-1]   (and
                                                          (and   co.),
                                                                 co.),   either
                                                                         either
    here in
    here   in NY
              NY in   September, when
                  in September,      when he           PM) comes
                                                 (the PM)
                                             he (the         comes up   for the
                                                                    up for   the
    UN General
    UN  General   next
                  next   month,
                         month,    to
                                   to  be
                                       be   followed
                                            followed   by
                                                       by aa  visit
                                                              visit  by
                                                                     by  [CC-1]
                                                                          [CC-1]
     (and co)
    (and   co) to Antigua in
               to Antigua    in early     October. This
                                 early October.        This way,        PM will
                                                                   the PM
                                                              way, the      will
                 whether or
    determine whether
    determine               or not
                                 not he    needs to
                                       he needs    to involve    other levels
                                                      involve other      levels
    of   government and
    of government      and at     what time.
                             at what      time .



     . . .. As
            As an  aside, my
               an aside,               heads the
                              brother heads
                           my brother              Financial Services
                                              the Financial   Services
     Regulatory    Commission (FSRC),
     Regulatory Commission                which is
                                 (FSRC), which       the independent
                                                 is the   independent
     authority    responsible for
     authority responsible                      the establishment
                                     approving the
                                for approving        establishment ofof
                banks (a
     offshore banks
     offshore           (a goal
                           goal of                may recall)
                                             you may
                                    [CC-1],, you
                                 of [CC-1]                     and  the
                                                       recall) and the
     Minister of
     Minister    of Finance
                    Finance isis a        school classmate
                                    high school
                                  a high                      of mine.
                                                   classmate of  mine.
     The point here is
     The   point  here  is  that,
                            that,  after
                                   after  [CC-1]
                                          [CC-1]   meets
                                                   meets the
                                                          the Prime
                                                              Prime
     Minister and
     Minister        he subsequently
                 and he                 travels to
                         subsequently travels     to Antigua,  he will
                                                     Antigua, he  will
     be able
     be        to meet
         able to              the folks
                         all the
                   meet all               who matter.
                                   folks who   matter.

           h.
           h.   ASHE traveled
                ASHE  traveled to            between on
                                   Antigua between
                                to Antigua            on or  about August
                                                          or about August
9, 2012 and
9, 2012                 2012. On
                   11, 2012.
            August 11,
        and August             On the        day that ASHE returned from
                                       same day
                                  the same       that  ASHE returned from
Antigua
Antigua he               and PIAO
                     YAN and
            emailed YAN
         he emailed                      following, in
                                    the following,
                              PIAO the                   relevant part:
                                                      in relevant  part:

     Madam S/Madam
     Madam S/Madam H,
                   H,

     Just returned
     Just                Antigua about
                    from Antigua
          returned from          about 90  mins ago
                                        90 mins      and thought
                                                ago and  thought
     I better
     I        pen this
       better pen  this while it is
                        while it     fresh in
                                  is fresh     mind.
                                            in mind.

     Although
     Although I  I was  only in
                   was only   in Antigua
                                  Antigua forfor 48
                                                 48 hrs
                                                    hrs II did  managed
                                                            did managed
     [sic]
      [sic] to        with all
                meet with
            to meet         all the
                                 the key   decision makers
                                      key decision   makers to
                                                             to discuss
                                                                discuss
     [CC-1]'s
     [CC-1] 's plans;
                plans; that
                         that II had
                                  had the
                                       the initial   resources in
                                            initial resources   in hand
                                                                    hand
     as
     as proof
         proof of
                of his
                    his intentions
                        intentions (and(and which
                                            which have
                                                   have now
                                                        now been
                                                             been fully
                                                                  fully
     utilized),    certainly served
     utilized) , certainly      served the
                                         the intended
                                              intended purpose
                                                        purpose of
                                                                 of
     focusing
     focusing minds
                minds and
                       and getting
                           getting the
                                     the conversation
                                          conversation started.
                                                        started. Ends
                                                                    Ends
     result:
     result: I I have
                  have been
                       been given
                             given the
                                     the green
                                          green light
                                                 light to
                                                       to fully
                                                           fully engage
                                                                 engage
     [CC-1]
     [CC-1] and
             and to    mutually agree
                   to mutually    agree onon aa way
                                                way forward.
                                                    forward. . .

PIAO
PIAO replied
     replied to
             to ASHE'
                ASHE' s
                      s email:
                        email: "Thank
                                 "Thank you
                                        you for
                                            for the
                                                the wonderful
                                                    wonderful news,
                                                               news, only
                                                                     only
you
you can
    can bring
        bring this
               this matter
                    matter up
                           up to
                               to the
                                  the highest
                                      highest level
                                               level within
                                                     within such
                                                             such a
                                                                  a short
                                                                    short
time.
time. Sheri
       Sheri met
              met with
                  with [CC-1]
                        [CC-1] earlier
                                earlier today,
                                        today, and
                                                and gave
                                                    gave him
                                                         him aa briefing,
                                                                briefing,
he
he was
   was very
        very pleased
             pleased toto hear
                          hear the
                                the good
                                    good news."
                                          news."


                                         24
                                         24
   Case
     Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSBDocument
                              Document
                                     898-1
                                       1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page2591ofof37107



     46. From
     46.  From my review of
               my review of bank  records for
                            bank records  for PGA  Account-1, I
                                              PGA Account-1,  I know
                                                                know
that defendant
that defendant JOHN    w.   disbursed the
                       ASHE disbursed
               JOHN W. ASHE            the bulk
                                           bulk of  $300,000 payment
                                                of $300,000  payment
from
from CC-1 discussed above
     CC-1 discussed above as
                          as follows:
                              follows:

          a.
          a.   ASHE
               ASHE sent
                    sent $100,000  to the
                         $100, 000 to the Prime
                                          Prime Minister,
                                                Minister, in
                                                          in a
                                                             a series
                                                               series
of
of five
   five $20,000
        $20,000 checks
                checks

          b.
          b.   ASHE
               ASHE sent approximately $13,000
                    sent approximately $13, 000 to
                                                to the
                                                   the political
                                                       political party
                                                                 party
of the
of the Prime
       Prime Minister.
             Minister.

          c.
          c.   ASHE
               ASHE paid
                    paid approximately
                         approximately $40,000  to a
                                       $40,000 to  a BMW
                                                     BMW dealership
                                                         dealership
in
in Manhattan, where ASHE
   Manhattan, where ASHE signed
                         signed a
                                a lease
                                  lease for
                                         for 2013
                                             2013 BMX  model X5.
                                                   BMX model X5.

           d.
           d.   ASHE
                ASHE paid
                      paid approximately
                            approximately $35,000
                                          $35,000 to  a credit
                                                   to a  credit card
                                                                card
company
company used
         used by
              by him
                  him and
                      and his
                           his wife.
                               wife. ASHE
                                      ASHE used the money
                                           used the  money to
                                                            to pay
                                                               pay off
                                                                    off
balances  that he
balances that  he and
                   and his
                       his wife
                            wife had accumulated from
                                 had accumulated  from charges
                                                        charges for
                                                                 for
purchases
purchases such
           such as  online shopping,
                 as online  shopping, restaurants,
                                      restaurants, massages,
                                                    massages, video
                                                               video
games,
games, sporting
        sporting goods,
                  goods, and
                          and his
                              his wife's
                                  wife's personal
                                         personal travel.
                                                   travel.

          e.
          e.   ASHE
               ASHE transferred
                    transferred $20,000
                                $20,000 to
                                        to his
                                           his joint
                                                joint bank
                                                      bank account
                                                           account
with
with his
     his wife
         wife and
              and withdrew
                  withdrew another
                           another $13,500
                                   $13,500 in
                                           in cash.
                                               cash.

YAN
YAN and PIAO Begin
    and PIAO Begin Monthly
                   Monthly Payments
                           Payments to
                                    to ASHE
                                       ASHE After
                                            After He
                                                  He Is Elected UNGA
                                                     Is Elected UNGA
                             President
                             President

      47.
      47. Based
            Based on
                   on my
                       my review
                            review of
                                    of emails
                                       emails and
                                               and other
                                                   other documents,
                                                          documents, II know
                                                                        know
that
that after
      after defendant
            defendant JOHN
                         JOHN W.W. ASHE
                                   ASHE was
                                        was elected
                                            elected UNGA
                                                     UNGA President
                                                          President in
                                                                     in June
                                                                        June
2013,
2013, defendants
       defendants SHIWEI
                    SHIWEI YAN,
                              YAN, a/k/a
                                   a/k/a "Sheri
                                          "Sheri Yan,"
                                                 Yan," and
                                                       and HEIDI
                                                           HEIDI HONG
                                                                 HONG PIAO,
                                                                       PIAO,
a/k/a
a/k/a "Heidi
       "Heidi Park,"
               Park," began
                        began making
                                making monthly
                                        monthly payments
                                                 payments of
                                                           of approximately
                                                              approximately
$20,000
$20, 000 to
         to ASHE
            ASHE under
                  under thethe guise
                                guise of
                                      of being
                                          being the
                                                the "Honorary
                                                     "Honorary Chairman"
                                                               Chairman" of
                                                                          of
NGO-2
NG0-2 with
       with which
             which ASHE
                     ASHE had
                            had no
                                 no prior
                                    prior involvement
                                           involvement or
                                                        or knowledge.
                                                            knowledge.
Specifically,
Specifically, I I have
                  have learned
                         learned the
                                   the following
                                       following from  my review
                                                  from my review of
                                                                 of emails,
                                                                    emails,
bank
bank records,
      records, and
                and other
                      other documents:
                               documents:

           a.
           a.    On
                 On or
                     or about
                        about August
                                August 2,
                                       2, 2013,
                                           2013, ASHE,
                                                  ASHE, YAN,
                                                         YAN, and
                                                               and PIAO
                                                                    PIAO
arranged  to
arranged to have
             have dinner
                  dinner atat a
                              a restaurant
                                restaurant in
                                            in New
                                               New York,
                                                   York, New
                                                          New York.
                                                              York. Later
                                                                      Later
that
that same
     same night,
           night, ASHE
                   ASHE sent
                         sent YAN
                               YAN and
                                   and PIAO
                                       PIAO two
                                             two emails,
                                                  emails, one
                                                           one titled
                                                                titled "PGA
                                                                        "PGA
Banking
Banking Info"
         Info" and
                and the
                     the other
                          other titled
                                 titled "Personal
                                         "Personal Banking
                                                     Banking Info,"
                                                              Info," which
                                                                      which
respectively
respectively contained
               contained the
                           the account
                                account information
                                         information for
                                                       for ASHE's
                                                            ASHE's PGA
                                                                    PGA
Account-2
Account-2 and
           and one
                one of
                     of his
                        his personal
                              personal bank
                                       bank accounts
                                             accounts jointly
                                                        jointly held
                                                                  held with
                                                                       with
his
his wife.
    wife. InIn response
               response toto ASHE's
                             ASHE's personal
                                     personal bank
                                               bank account
                                                     account information,
                                                              information,
PIAO
PIAO replied
     replied toto ASHE
                  ASHE and
                        and YAN,
                              YAN, "Will
                                   "Will get
                                          get on
                                               on it
                                                  it right
                                                      right away."
                                                             away."




                                       25
                                       25
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page2692ofof37107



          b.
          b.       Saturday, August
                On Saturday,
                On            August 3, 2013, PIAO
                                     3, 2013, PIAO sent another reply
                                                   sent another reply
to ASHE and
to ASHE      YAN to
        and YAN  to ASHE's  email with
                    ASHE's email  with his            bank account
                                            personal bank
                                        his personal       account
information stating,
information  stating, "It  is done.
                       "It is        Waiting to
                              done. Waiting   to score."
                                                 score."

            c.
            c.     On  or about
                   On or   about August
                                   August 5,      2013, ASHE's
                                            5, 2013,       ASHE' s joint  bank account
                                                                    joint bank  account
with  his wife
with his   wife received
                  received a  a wire
                                 wire ofof $19,975
                                            $19,975 from  from a   company associated
                                                                a company    associated
with YAN and PIAO. ASHE
with  YAN  and  PIAO.    ASHE   replied
                                replied    on
                                           on  Monday
                                               Monday       morning,
                                                            morning,   August
                                                                       August  5,
                                                                               5, 2013,
                                                                                   2013,
"Wish  to confirm
"Wish to   confirm receipt
                     receipt of      US $19,975.00
                                 of US   $19,975.00 today         to my
                                                           today to   my personal
                                                                         personal bank
                                                                                    bank
account
account and
          and to
               to thank
                   thank youyou profusely
                                  profusely for  for delivering
                                                         delivering on on your
                                                                          your promise
                                                                                promise
re.
re. the   same. Grateful
     the same.     Grateful if  if you    could provide
                                    you could        provide meme with
                                                                   with a   bit of
                                                                         a bit  of info
                                                                                    info
on  the body
on the   body on
               on which
                   which I     have been
                            I have    been designated
                                             designated to         serve as
                                                               to serve   as Honorary
                                                                              Honorary
Chairman." PIAO
Chairman."     PIAO replied
                     replied "Glad
                                 "Glad that    we finally
                                         that we      finally are
                                                                are able
                                                                     able to
                                                                           to implement
                                                                              implement
our good
our  good will,
           will, this
                  this is
                        is just
                             just aa start
                                      start :: )
                                               ) ,, "" and  told ASHE
                                                       and told  ASHE that
                                                                        that they
                                                                             they would
                                                                                   would
provide
provide him
          him with    the information
               with the     information aboutabout the   the organization
                                                              organization forfor which
                                                                                   which
he would
he  would be
           be "Honorary
               "Honorary Chairman."
                             Chairman." Following
                                             Following the    the initial
                                                                   initial payment
                                                                             payment to
                                                                                      to
ASHE in August 2013, YAN and PIAO began paying ASHE $19,975 per month
ASHE  in August   2013,   YAN  and   PIAO  began       paying  ASHE  $19, 975 per  month
for
for his
     his purported
          purported role
                       role asas "Honorary
                                  "Honorary Chairman"
                                                Chairman" of    of NGO-2,
                                                                    NG0-2, which
                                                                            which is
                                                                                   is an
                                                                                      an
organization
organization run run by
                     by YAN
                          YAN and
                                and PIAO
                                      PIAO supposedly
                                            supposedly to        promote sustainable
                                                              to promote    sustainable
global
global development.
         development.

YAN
YAN and
    and PIAO
        PIAO Arrange
             Arrange Additional
                     Additional Payments
                                 Payments to
                                          to ASHE
                                             ASHE in
                                                  in Exchange
                                                      Exchange For
                                                               For
    Official
    Official Actions
             Actions On
                     On Behalf
                        Behalf of
                                of a
                                   a Chinese
                                     Chinese Security
                                             Security Company
                                                       Company

      48.
       48. Defendant
            Defendant JOHN
                        JOHN W.
                              W. ASHE
                                   ASHE formally
                                         formally assumed
                                                      assumed the the role
                                                                      role asas the
                                                                                 the
68th
68th President
       President of
                  of UNGA
                      UNGA in
                            in September
                                September 2013.
                                             2013. Based
                                                       Based onon mymy review
                                                                       review ofof
emails,
emails, bank
          bank records,
                records, and
                          and other
                               other documents,
                                      documents, I   I know
                                                        know that
                                                               that on
                                                                     on September
                                                                         September
17,
17, 2013,
     2013, ASHE
            ASHE and
                  and the
                       the UN
                            UN Secretary
                                Secretary General
                                            General hosted
                                                         hosted a  a reception
                                                                     reception to to
mark
mark the
       the opening
           opening ofof the
                        the 68th
                             68th Session
                                    Session ofof UNGA.
                                                   UNGA. At  At ASHE's
                                                                 ASHE's request,
                                                                          request,
defendants
defendants SHIWEI
             SHIWEI YAN,
                     YAN, a/k/a
                           a/k/a "Sheri
                                   "Sheri Yan,"
                                           Yan, II and
                                                   and HEIDI
                                                        HEIDI HONG
                                                                 HONG PIAO,
                                                                       PIAO, a/k/a
                                                                              a/k/a
"Heidi
"Heidi Park,"
         Park," arranged
                 arranged for
                            for aa Chinese
                                   Chinese security
                                             security technology
                                                           technology executive
                                                                         executive
("CC-2")
 ("CC-2") to
           to send
               send wires
                     wires of
                            of approximately
                                approximately $100,000
                                                   $100,000 to  to ASHE's
                                                                    ASHE's PGA
                                                                             PGA
Account-2,
Account-2, supposedly
             supposedly to to reimburse
                              reimburse ASHE
                                           ASHE forfor half
                                                        half thethe cost
                                                                     cost ofof the
                                                                               the
reception.    Approximately
reception. Approximately one   one month
                                    month later,
                                           later, ASHE
                                                    ASHE accompanied
                                                            accompanied CC-2
                                                                           CC-2 and
                                                                                 and
PIAO
PIAO to
      to Antigua
         Antigua so
                  so that
                     that CC-2
                          CC-2 could
                                could seek
                                       seek to
                                             to sell
                                                 sell his
                                                        his product
                                                             product toto Antiguan
                                                                          Antiguan
officials.
officials. Specifically,
              Specifically, I  I have
                                  have learned
                                        learned the the following:
                                                          following:

           a.
           a.    On
                 On September
                     September 4,4, 2013,
                                     2013, ASHE
                                            ASHE emailed
                                                 emailed YAN
                                                           YAN and
                                                               and PIAO
                                                                   PIAO that
                                                                         that
plans
plans were
       were "well
            "well underway"
                  underway" forfor the
                                    the September
                                        September 1717 reception,
                                                        reception, although
                                                                    although
the
the Secretary
    Secretary General's
               General's office
                           office had
                                   had asked
                                       asked ASHE
                                              ASHE to
                                                   to pay
                                                      pay for
                                                           for the
                                                               the reception
                                                                   reception
in its  entirety.   ASHE
in its entirety. ASHE toldtold YAN
                                YAN and
                                     and PIAO
                                          PIAO that
                                                that he
                                                     he "warmly
                                                         "warmly welcome[d]
                                                                  welcome [d]
your
your generous
      generous offer
                offer to
                       to share
                           share half
                                   half the
                                         the cost
                                              cost of
                                                   of this
                                                       this reception
                                                             reception with
                                                                        with
me."
me."

           b.
           b.   On
                On September
                   September 12,
                             12, 2013,
                                  2013, PIAO
                                        PIAO emailed
                                             emailed ASHE,
                                                     ASHE, with
                                                            with a
                                                                 a copy
                                                                   copy
to YAN, a list
to YAN, a list of
               of attendees
                  attendees for
                            for the
                                the reception.
                                    reception. The
                                                 The list
                                                     list included
                                                          included YAN
                                                                    YAN

                                          26
                                          26
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page2793ofof37107



and PIAO themselves,
and PIAO themselves, CC-2,     another Chinese
                           and another
                     CC-2, and                 media executive.
                                       Chinese media executive.                  Next
                                                                                 Next
to
to CC-2's       PIAO noted
           name PIAO
    CC-2's name      noted that  CC-2 was
                            that CC-2      the "sponsor."
                                       was the "sponsor."

            c.
             c.     On September
                    On  September 16,16, 2013,    ASHE' s PGA
                                           2013, ASHE's          Account-2 received
                                                           PGA Account-2     received
three
three wires     from a
       wires from      a particular
                          particular bankbank in
                                               in China     (the "Chinese
                                                   China (the      "Chinese Bank")
                                                                               Bank")
totaling   approximately $100,000.
totaling approximately          $100,000. The      memo for
                                              The memo    for each
                                                                each of  the wires
                                                                      of the    wires
stated  "Beijing Sponsorship,"
stated "Beijing      Sponsorship," and       the memo
                                        and the   memo for
                                                         for one
                                                              one particular
                                                                   particular wire,
                                                                                 wire,
in
in the
   the amount
        amount of of $9,985,
                      $9,985, specifically        noted that
                                 specifically noted       that itit originated
                                                                    originated from
                                                                                  from
cc- 2. That
CC-2.   That morning,
              morning, PIAOPIAO sent   an email
                                 sent an         to ASHE,
                                          email to          copying YAN,
                                                    ASHE, copying     YAN, informing
                                                                           informing
ASHE
ASHE that   "[o) ur office"
      that "[o]ur     office" hadhad wired
                                      wired the
                                             the funds    from Beijing
                                                  funds from     Beijing three
                                                                          three days
                                                                                  days
earlier. ASHE
earlier.    ASHE emailed
                   emailed YANYAN and
                                   and PIAO
                                        PIAO confirmation
                                              confirmation thatthat he  had received
                                                                     he had  received
the funds.
the  funds. Later
               Later that     day, PIAO
                       that day,    PIAO emailed
                                          emailed ASHE,     again copying
                                                    ASHE, again     copying YAN,
                                                                             YAN, and
                                                                                   and
told ASHE that PIAO, ASHE, and CC-2 had
told  ASHE   that   PIAO,    ASHE,   and  CC-2  had   "a
                                                       "a very
                                                          very    pleasant
                                                                  pleasant   visit
                                                                             visit   to
                                                                                     to
your
your office
      office this
              this morning"
                     morning" andand they
                                      they were
                                            were "warmly
                                                 "warmly received
                                                            received."     PIAO added
                                                                      ." PIAO    added
that
that CC-2
      CC-2 had
            had decided
                  decided to to visit
                                visit to    Antigua and
                                        to Antigua    and that
                                                           that hehe had
                                                                     had also
                                                                         also wanted
                                                                                wanted
to
to make
    make a   "small contribution"
          a "small     contribution" the   the Prime
                                               Prime Minister's
                                                        Minister's upcoming
                                                                      upcoming trip
                                                                                  trip
to
to New
   New York
        York for
              for the
                    the UNGA
                         UNGA meeting
                               meeting through
                                          through ASHE.
                                                    ASHE. ASHE
                                                             ASHE replied
                                                                    replied toto PIAO,
                                                                                 PIAO,
"[1]et
"[l]et meme know
             know what
                    what he he has
                                has in
                                     in mind
                                         mind re.
                                               re. the
                                                     the PM's
                                                           PM's trip
                                                                  trip when
                                                                        when wewe meet
                                                                                  meet
tomorrow."
tomorrow."

             d.
             d.    Approximately
                   Approximately one one month
                                         month later,
                                                 later, YAN
                                                          YAN and
                                                               and PIAO
                                                                   PIAO arranged
                                                                          arranged
for
for PIAO,
     PIAO, ASHE,
            ASHE, and
                    and CC-2
                         CC-2 toto travel
                                   travel to
                                           to Antigua
                                               Antigua together
                                                          together soso that
                                                                         that CC-2
                                                                               CC-2
could
could meet
       meet Antiguan
              Antiguan officials
                          officials about
                                       about aa possible
                                                possible business
                                                             business deal.
                                                                         deal. OnOn
October
October 22,
         22, 2013,    PIAO emailed
              2013, PIAO     emailed ASHE
                                     ASHE and
                                           and YAN
                                               YAN and
                                                    and said
                                                         said that
                                                               that "the
                                                                      "the purpose
                                                                            purpose
of
of the
    the visit
        visit to to Antigua
                     Antigua isis about
                                   about to
                                          to 'help'
                                              'help' a a Chinese
                                                           Chinese company
                                                                     company [the
                                                                               [the
"Chinese
"Chinese Security
           Security Company"]
                       Company"] to to invest
                                        invest $20m
                                                 $20m in
                                                       in Antigua
                                                            Antigua to to build
                                                                          build a a
national
national internet
           internet security
                        security system."
                                   system." Later
                                               Later that
                                                       that day,
                                                              day, PIAO
                                                                    PIAO emailed
                                                                           emailed
ASHE
ASHE and
      and YAN
          YAN information
                information about
                               about the
                                      the Chinese
                                          Chinese Security
                                                    Security Company
                                                                Company andand told
                                                                               told
ASHE
ASHE that
      that their
            their agenda
                   agenda forfor the
                                 the trip
                                     trip was
                                           was "1.
                                                "l. Meeting
                                                    Meeting with
                                                               with the
                                                                     the relevant
                                                                          relevant
ministers
ministers toto present
                present thethe proposal
                               proposal 2. 2. If
                                              If your
                                                  your country
                                                        country isis interested,
                                                                       interested,
we
we would
   would like
          like have
                 have an
                       an one
                           one page
                               page meeting
                                     meeting memo
                                               memo to
                                                     to show
                                                        show the
                                                               the interest
                                                                    interest from
                                                                               from
your
your government.
      government. 3.  3. Invite
                          Invite Chinese
                                  Chinese Ambassador
                                           Ambassador to to have
                                                            have lunch
                                                                  lunch oror dinner
                                                                             dinner
to
to brief
   brief him
           him onon this
                    this project,
                            project, 4.4. Invite
                                          Invite your
                                                   your country
                                                           country Ministers
                                                                     Ministers to to
visit  China
visit China and and meet
                     meet with
                            with the
                                  the top
                                       top leader
                                            leader of
                                                    of [The
                                                         [The Chinese
                                                                Chinese Security
                                                                          Security
Company]."
Company]."

            e.
             e.     On
                    On October
                       October 22,
                                 22, 2013,
                                      2013, ASHE
                                              ASHE emailed
                                                    emailed PIAO
                                                             PIAO andand YAN
                                                                          YAN with
                                                                              with
the
the subject
     subject line
                line "Trip
                      "Trip to
                             to Antigua."
                                Antigua." ASHEASHE said
                                                    said that
                                                          that "[t]he
                                                                 "[t] he Minister
                                                                          Minister
will
will be
      be at
         at the
             the airport
                   airport to
                            to meet
                                meet you
                                     you onon arrival
                                              arrival tomorrow.
                                                        tomorrow. He   He is
                                                                          is quite
                                                                             quite
keen
keen to
      to hear
         hear thethe proposal
                     proposal soso his
                                   his staff
                                       staff will
                                               will take
                                                     take you
                                                           you to
                                                                to aa nearby
                                                                       nearby tech
                                                                              tech
facility
facility soso that
                that you
                      you can
                           can make
                                make the
                                      the presentation.
                                            presentation. See See you
                                                                    you onboard.
                                                                         onboard.
Cheers."
Cheers." A  A few   minutes later
              few minutes    later ASHE
                                    ASHE sent
                                          sent another
                                                 another email
                                                          email toto PIAO
                                                                      PIAO and
                                                                           and YAN
                                                                               YAN
and
and stated
    stated "Worgot
             "[f] orgot toto add
                              add that,
                                  that, as
                                         as aa testament
                                                testament to
                                                           to your
                                                               your importance,
                                                                      importance,
the
the Minister
    Minister also also wanted
                       wanted you
                                you to
                                    to know
                                        know that
                                               that he
                                                     he would
                                                        would bebe available
                                                                     available to
                                                                                to
meet
meet with
      with at
            at 10:00
                 10:00 a.m.
                       a.m. on
                             on Wednesday,
                                 Wednesday, October
                                              October 30,
                                                        30, in
                                                            in Washington
                                                                Washington D.C.
                                                                              D.C.
for
for any
     any follow-up
          follow-up discussions
                       discussions forfor tomorrow's
                                            tomorrow's meeting."
                                                         meeting."
                                        27
                                        27
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page2894ofof37107



          f
          f..  On         23, 2013,
                  October 23,
               On October           ASHE and
                              2013, ASHE     PIAO traveled
                                         and PIAO           to Antigua
                                                  traveled to  Antigua
from New York.
from New        CC-2 flew
         York. CC-2       to Antigua
                     flew to          on or
                             Antigua on     about the
                                         or about      same date
                                                   the same  date from
                                                                   from
Beijing.
Beijing. ASHE
          ASHE and       subsequently returned
                   PIAO subsequently
               and PIAO                returned to
                                                 to New  York  the
                                                    New York the
following
following day.
          day.

             g.•
             g       Following
                     Following the  the trip   to Antigua,
                                         trip to              ASHE also
                                                  Antigua, ASHE     also facilitated
                                                                           facilitated
a            between executives
   meeting between
a meeting                executives for        Chinese Technology
                                          for Chinese                   Company and
                                                          Technology Company       and
officials
officials of of Kenya,
                  Kenya, where
                            where the the Chinese    Technology Company
                                           Chinese Technology       Company waswas also
                                                                                    also
looking for business. On October 30, 2013, PIAO
looking   for    business.      On   October   30,  2013,    PIAO  emailed
                                                                   emailed    ASHE
                                                                              ASHE  with
                                                                                    with
a
a copy
   copy to   YAN, telling
        to YAN,      telling ASHE
                                ASHE that     CC-2 was
                                        that CC-2   was in    Nairobi, Kenya,
                                                          in Nairobi,     Kenya, where
                                                                                   where
he
he would   be joined
    would be    joined by     other individuals
                          by other     individuals from
                                                      from the    Chinese Technology
                                                             the Chinese     Technology
Company,
Company, and      that "they
            and that     "they hope
                                 hope you     can arrange
                                         you can   arrange them
                                                              them to   start meeting
                                                                    to start    meeting
with
with someone
      someone from       the Ministry
                  from the     Ministry of      Internal Affairs."
                                            of Internal     Affairs." ASHEASHE replied
                                                                                replied
"Noted."
"Noted." On  On November
                 November 3,  3, 2013,
                                  2 013, PIAO
                                          PIAO emailed     ASHE, with
                                                emailed ASHE,     with aa copy
                                                                           copy to
                                                                                to YAN,
                                                                                    YAN,
and said that even though CC-2 had not yet
and  said   that    even   though     CC-2  had  not   yet  received
                                                            received    a
                                                                        a  call
                                                                           call  from
                                                                                 from  a
                                                                                       a
particular senior
particular     senior Kenyan
                         Kenyan foreign
                                   foreign official,
                                              official, YAN     and PIAO
                                                           YAN and   PIAO thanked
                                                                            thanked for
                                                                                     for
ASHE
ASHE for
      for "making
           "making suchsuch an
                             an effort"
                                 effort" to to set  up the
                                               set up   the meeting
                                                            meeting forfor the
                                                                            the Chinese
                                                                                Chinese
Technology
Technology Company         since "now
               Company since         "now [the
                                           [the Chinese
                                                 Chinese Technology
                                                            Technology Company]
                                                                           Company]
recognizes
recognizes our our strong
                      strong government
                               government connection."
                                               connection."

            h.
             h.      Two
                     Two days
                         days later,
                               later, onon November
                                           November 5,  5, 2013,
                                                            2013, ASHE
                                                                     ASHE emailed
                                                                           emailed YAN
                                                                                    YAN
and
and PIAO:
     PIAO: "I
            "I have
                 have been
                       been in
                            in touch
                                touch with
                                       with [a[a particular
                                                  particular Kenyan
                                                                  Kenyan UNUN official
                                                                               official
(`Kenyan
('Kenyan UNUN Official-1'
                Official-1')] )] . . . andand informed
                                               informed him  him ofof your
                                                                       your desire
                                                                             desire toto
meet
meet with
      with him
           him when    he's in
                 when he's  in Beij  ing. He
                               Beijing.     He has
                                               has agreed
                                                     agreed andand will   be providing
                                                                    will be  providing
me
me with
    with his
         his contact
               contact details
                          details once
                                    once he
                                          he gets
                                             gets there
                                                     there onon Thursday.
                                                                  Thursday. OnceOnce he
                                                                                      he
does,
does, II will
         will forward
                forward you
                          you the
                              the same
                                   same so
                                         so you
                                            you (and/or
                                                   (and/or the
                                                             the [Chinese
                                                                   [Chinese Security
                                                                               Security
Company]
Company] reps)
           reps) cancan meet
                        meet with
                              with him.
                                    him. BTW
                                           BTW hehe has
                                                     has indicated
                                                          indicated thatthat Kenyan'
                                                                               Kenyan' s
                                                                                       s
[sic]
 [sic] [senior
        [senior intelligence
                    intelligence official]
                                    official] is  is now
                                                      now keen
                                                            keen to to meet
                                                                        meet with
                                                                               with the
                                                                                    the
[Chinese
 [Chinese Security
           Security Company]
                        Company] reps
                                   reps when
                                         when the
                                                the latter
                                                      latter return
                                                                return toto Nairobi."
                                                                             Nairobi."
On
On November
    November 7,  7, 2013,
                     2013, ASHE
                            ASHE emailed
                                  emailed YANYAN andand PIAO
                                                         PIAO that
                                                                 that "[Kenyan
                                                                        "[Kenyan UNUN
Official-1]
Official-1] informs
                informs that
                          that he
                               he is
                                   is available
                                      available withwith [the
                                                           [the Chinese
                                                                  Chinese Technology
                                                                            Technology
Company]
Company] reps
           reps on on Saturday
                      Saturday afternoon,"
                                 afternoon," and and provided
                                                      provided YAN YAN and
                                                                        and PIAO
                                                                             PIAO with
                                                                                   with
the
the Kenyan
     Kenyan UNUN Official-1's
                   Official-l's contact
                                   contact information.
                                              information. ASHE   ASHE added
                                                                         added "  [t] he
                                                                                 "[t]he
ball
ball is
      is now
         now in
              in your
                   your court
                         court but
                                but please
                                     please let
                                             let meme know
                                                       know ifif anything
                                                                  anything is is needed
                                                                                 needed
from
from my
      my end
          end to to make
                     make it
                           it happen."
                              happen."

           i.
            i.     On
                   On November
                      November 9,9, 2013,
                                     2013, YAN
                                             YAN emailed
                                                  emailed ASHE
                                                           ASHE that
                                                                  that she
                                                                        she had
                                                                             had
"a very
"a very interesting
         interesting dinner
                         dinner with
                                 with [Kenyan
                                        [Kenyan UNUN Official-1]
                                                     Official-1] andand the
                                                                         the
conversation
conversation waswas productive."
                    productive." Later
                                     Later that
                                           that day,
                                                  day, ASHE
                                                       ASHE told
                                                             told PIAO
                                                                   PIAO and
                                                                        and YAN
                                                                             YAN
that
that he
      he had
         had received
               received anan update
                             update onon their
                                          their meeting
                                                  meeting from
                                                           from Kenyan
                                                                  Kenyan UN
                                                                          UN
Official-1
Official-1 and
             and that
                  that Kenyan
                        Kenyan UN
                               UN Official-1
                                   Official-1 informed
                                                 informed ASHE
                                                           ASHE that
                                                                 that he
                                                                       he would
                                                                          would
seek
seek to
     to make
        make arrangements
               arrangements for
                              for the
                                  the Chinese
                                       Chinese Technology
                                                 Technology Company
                                                              Company "to
                                                                       "to meet
                                                                           meet
with
with those
     those who
            who are
                  are best
                      best placed
                            placed to
                                    to make
                                        make aa decision
                                                decision on
                                                          on the
                                                              the procurement
                                                                   procurement
of
of the
   the equipment
        equipment .. . . ."" Later
                               Later the
                                       the same
                                            same day,
                                                  day, ASHE
                                                        ASHE emailed
                                                              emailed YAN
                                                                        YAN and
                                                                             and
PIAO
PIAO and
     and asked
          asked for
                  for the
                       the dates
                           dates for
                                   for when
                                        when the
                                              the Chinese
                                                   Chinese Security
                                                            Security Company
                                                                        Company

                                          28
                                          28
   Case
     Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSBDocument
                              Document
                                     898-1
                                       1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page2995ofof37107



            would next
individuals would
individuals            be in
                  next be    Kenya so
                          in Kenya    that ASHE
                                   so that      would be
                                           ASHE would         to "keep
                                                         able to
                                                      be able    "keep
the pressure up"
the pressure      on Kenyan
             up" on          UN Official-1.
                     Kenyan UN Official-1.

           j.
           j.       December 2013,
                 In December
                 In                      solicited $100,000
                                    ASHE solicited
                              2013, ASHE                    from PIAO
                                                   $100,000 from PIAO
and      supposedly in
     YAN supposedly
and YAN                 order to
                     in order          for his
                                   pay for
                               to pay          staff's holiday
                                           his staff's         party.
                                                       holiday party.
On  December 4,
On December      2013, ASHE
              4, 2013,       emailed  YAN:
                       ASHE emailed YAN:

           Re. the
           Re.                 $100K, may
                    promised $100K,
                the promised            may I  suggest the
                                             I suggest    the
           following approach
           following                   remitting it
                                  re. remitting
                       approach re.                it to  me. If
                                                       to me.   If
           the entire
           the entire  amount
                        amount is
                                is to
                                   to be
                                      be sent
                                          sent in
                                               in  one
                                                   one  shot
                                                        shot  then
                                                              then
           it's best
           it's           send it
                      to send
                 best to              the PGA
                                   to the
                               it to                     and then
                                               account and
                                           PGA account        then
           I can
           I     withdraw it
             can withdraw     in installments
                           it in                without raising
                                 installments without     raising
               questions by
           any questions
           any             by the  bank. This
                              the bank.    This is
                                                is my   preferred
                                                    my preferred
           approach since
           approach                 account has
                             that account
                      since that                  been   used for
                                             has been used     for
           large amounts
           large           and would
                  amounts and              raise any
                                       not raise
                               would not               red flags.
                                                  any red  flags.


           Thanks ... and lots
           Thanks...and        of love
                          lots of love

             k.
             k.    On December
                   On                       YAN emailed
                                      2013, YAN
                                 11, 2013,
                       December 11,              emailed ASHE that $100,000
                                                         ASHE that  $100, 000
was being sent to one of the
was  being  sent  to  one of the  PGA
                                  PGA Accounts.
                                      Accounts.   On
                                                  On December
                                                     December  12,
                                                               12, 2013,
                                                                   2013,  PGA
                                                                          PGA
Account-2 received
Account-2   received a   $100, 000
                       a $100, 000 wire      Individual-1 who,
                                        from Individual-1
                                   wire from               who, as described
                                                                as described
above,
above, isis a  United States-based
             a United                  business associate
                       States-based business     associate of      and PIAO,
                                                               YAN and
                                                           of YAN      PIAO,
who YAN and PIAO have
who  YAN  and  PIAO  have repeatedly
                           repeatedly  asked
                                       asked  to
                                              to wire
                                                 wire money
                                                      money on
                                                            on  their
                                                                their behalf
                                                                      behalf
at          relevant to
    times relevant
at times                   the Complaint.
                       to the   Complaint.

            1.
            1.       December 23,
                  On December
                  On                       ASHE arranged
                                     2013, ASHE
                                23, 2013,        arranged for   a conference
                                                            for a conference
call between
call            executives from
      between executives     from the                        Company and
                                                 Security Company
                                        Chinese Security
                                    the Chinese                       and two
                                                                           two
Antiguan                        the call,
                         After the
          Ministers. After
Antiguan Ministers.                         PIAO emailed
                                     call, PIAO            ASHE, with
                                                 emailed ASHE,    with a
                                                                       a copy
                                                                          copy
to YAN, and
to YAN,      said that
         and said        during the
                   that during   the call
                                      call the parties agreed
                                           the parties   agreed on  a further
                                                                 on a further
schedule
schedule ofof meetings    and visits
               meetings and   visits after    which they
                                       after which         would sign
                                                     they would   sign aa
memorandum of
memorandum       understanding ("MOU")
             of understanding              and "move
                                  ("MOU") and          forward according
                                                "move forward   according toto
the implementation
the  implementation framework."
                       framework."

           m.
           m.     On
                  On January
                     January 16,
                              16, 2014,  ASHE emailed
                                  2014, ASHE  emailed PIAO
                                                        PIAO that
                                                              that he
                                                                    he needed
                                                                       needed
some  possible dates
some possible   dates "for
                       "for the
                            the visit
                                 visit by
                                       by the
                                          the [Chinese
                                               [Chinese Security
                                                          Security Company]
                                                                     Company]
folks
folks to
       to visit
          visit Antigua,
                  Antigua, pronto.
                           pronto. TheThe plan
                                          plan isis to
                                                    to have
                                                       have them
                                                             them meet
                                                                   meet with
                                                                         with
the
the Ministers
    Ministers andand sign
                     sign the   MOU. The
                           the MOU.    The Prime   Minister may
                                           Prime Minister     may also
                                                                   also
participate
participate inin the  meeting- depending
                  the meeting-   depending on
                                            on the
                                                the date
                                                     date of
                                                           of the  visit and
                                                               the visit  and
his
his schedule."
     schedule."

           n.
            n.    On
                  On April
                     April 2,
                            2, 2014,
                               2014, PIAO
                                      PIAO wrote
                                            wrote ASHE
                                                  ASHE and
                                                       and informed
                                                            informed him
                                                                      him
that
that the
     the Chinese
         Chinese Security
                   Security Company
                            Company "team"
                                     "team" would
                                            would be
                                                  be arriving
                                                     arriving in
                                                               in Antigua
                                                                  Antigua
on
on April
   April 4,
          4, 2014.
               2014. On
                      On April
                         April 6,
                                6, 2014,
                                   2014, ASHE
                                          ASHE emailed  PIAO and
                                               emailed PIAO  and YAN
                                                                  YAN and
                                                                      and
said
said that
     that aa senior
              senior Antiguan
                     Antiguan national
                               national security
                                         security minister
                                                   minister had
                                                            had told
                                                                 told him
                                                                      him
                                       29
                                       29
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page3096ofof37107



that
that he had met
     he had     with the
            met with     the Chinese   Security Company
                             Chinese Security              executives and
                                                Company executives      and that
                                                                            that
    Minister had
the Minister
the               signed the
              had signed         final version
                             the final  version of   the MOU
                                                 of the  MOU with   the Chinese
                                                               with the  Chinese
Security Company.
Security  Company.      ASHE
                        ASHE added
                             added  "Bottom
                                    "Bottom  line:
                                             line: there
                                                    there   is
                                                            is now
                                                               now a
                                                                   a signed
                                                                     signed  MOU
                                                                             MOU
         the Government
between the
between      Government of   of Antigua    and Barbuda
                                 Antigua and   Barbuda and     [the Chinese
                                                          and [the   Chinese
Security Company]
Security                  The subject
          Company] .. "" The   subject line
                                        line of ASHE' s
                                             of ASHE'  s email
                                                         email to
                                                                to YAN  and PIAO
                                                                   YAN and  PIAO
                                      7
was "Delivering
was  "Delivering on
                  on a   a promise ."7
                           promise."

            o.
            o.   Based
                 Based on  my review
                        on my  review of
                                       of records
                                           records for  PGA Account-2,
                                                   for PGA  Account-2, I I
know that during the same period that ASHE was
know  that  during the  same  period  that  ASHE was  receiving
                                                      receiving  payments
                                                                 payments
from
from CC-2,
     CC-2, YAN,  and PIAO
            YAN, and PIAO to
                          to facilitate
                             facilitate the   Chinese Security's
                                          the Chinese  Security's Company
                                                                  Company
business interests
business   interests in
                      in Antigua  and elsewhere,
                         Antigua and   elsewhere, ASHE
                                                   ASHE sent  the Prime
                                                         sent the  Prime
Minister himself approximately $170,000
Minister   himself approximately    $170,000  from
                                              from PGA
                                                   PGA  Account-2.
                                                        Account-2.

YAN
YAN and PIAO Arrange
    and PIAO Arrange For
                     For a $200,000 Payment
                         a $200,000 Payment to
                                            to ASHE
                                               ASHE in Exchange For
                                                    in Exchange  For
   Attending
   Attending aa Conference
                Conference in
                           in China In ASHE's
                              China In ASHE's Official
                                               Official Capacity
                                                        Capacity

     49.
      49.   I
            I also
              also know
                    know from
                          from review
                                review of
                                        of emails
                                           emails that
                                                   that after
                                                         after defendant
                                                                defendant JOHN
                                                                           JOHN
W.
W. ASHE
   ASHE became
          became UNGA
                  UNGA President,
                         President, defendants
                                      defendants SHIWEI
                                                   SHIWEI YAN,
                                                            YAN, a/k/a
                                                                  a/k/a "Sheri
                                                                         "Sheri
Yan,"
Yan," and
       and HEIDI
            HEIDI HONG
                   HONG PIAO,
                          PIAO, a/k/a
                                  a/k/a "Heidi
                                         "Heidi Park,"
                                                Park," also
                                                          also arranged
                                                               arranged for
                                                                          for a
                                                                              a
$200,000
$200,000 payment
           payment toto ASHE
                         ASHE inin exchange
                                    exchange for
                                              for ASHE
                                                  ASHE making
                                                         making anan official
                                                                     official
appearance
appearance atat a
                a conference
                  conference in  in China
                                    China being
                                          being organized
                                                 organized byby a
                                                                a Chinese
                                                                  Chinese real
                                                                           real
estate
estate developer
        developer ("CC-3").
                     ( "CC-3") . Specifically,
                                   Specifically, from
                                                   from my
                                                         my review
                                                            review of
                                                                    of emails,
                                                                        emails,
bank
bank documents,
      documents, and
                   and other
                         other documents,
                                 documents, II have
                                               have learned
                                                      learned the
                                                               the following:
                                                                    following:

            a.
            a.     On
                   On October
                       October 18,
                                 18, 2013,
                                      2013, PIAO
                                              PIAO emailed
                                                    emailed ASHE,
                                                                ASHE, with
                                                                        with aa copy
                                                                                 copy
to YAN, and told ASHE that PIAO and YAN had been working on obtaining
to YAN,  and  told   ASHE  that PIAO  and  YAN  had  been   working    on obtaining
additional
additional funds
             funds for
                     for ASHE.
                          ASHE. PIAO
                                 PIAO told
                                       told ASHE
                                             ASHE that
                                                   that "an
                                                          "an old
                                                               old friend
                                                                    friend of
                                                                            of Sheri
                                                                                Sheri
who
who is
    is extremely
        extremely wealthy"
                     wealthy" was
                                was organizing
                                    organizing an an international
                                                      international conference
                                                                         conference
in
in Guangzhou,
   Guangzhou, China
                  China (the
                          (the "Guangzhou
                               "Guangzhou Conference"),
                                             Conference"), and  and that
                                                                      that PIAO
                                                                           PIAO and
                                                                                  and
YAN
YAN had
     had suggested
          suggested thatthat ASHE
                              ASHE be
                                    be invited
                                        invited toto the
                                                       the conference.
                                                            conference. PIAO  PIAO
attached
attached a a program
              program forfor the
                              the conference
                                   conference that
                                                 that listed
                                                        listed several
                                                                  several current
                                                                            current
and
and former
    former government
            government officials
                           officials as
                                      as invited
                                          invited attendees,
                                                   attendees, including
                                                                   including ASHE.
                                                                               ASHE.
ASHE
ASHE replied
      replied that
               that the
                      the Guangzhou
                           Guangzhou Conference
                                      Conference waswas "very
                                                          "very tempting
                                                                 tempting indeed"
                                                                             indeed"
and
and that
     that he
           he might
               might make
                       make it,
                             it, but
                                 but that
                                      that his
                                             his entire
                                                  entire "team"
                                                            "team" would
                                                                      would need
                                                                             need to
                                                                                   to
accompany
accompany him.
            him. YANYAN replied
                         replied to
                                  to ASHE
                                      ASHE that
                                            that she
                                                  she had
                                                        had "[j]ust
                                                             "[j] ust talk[ed]
                                                                        talk [ed] to
                                                                                   to
Heidi,
Heidi, she
         she is
              is going
                  going toto write
                              write to
                                     to you.
                                         you. InIn short,
                                                    short, allall the
                                                                    the people
                                                                         people who
                                                                                  who
travel
travel with
        with you
             you will
                   will be
                         be covered
                            covered by
                                     by the
                                        the man
                                            man and
                                                 and plus  ." PIAO
                                                      plus."     PIAO then
                                                                       then replied
                                                                            replied
to ASHE
to ASHE that
         that "[w]e
               " [w] e are
                       are sure
                            sure that
                                 that he
                                       he will
                                           will cover
                                                 cover the
                                                         the cost
                                                              cost ofof your
                                                                        your team,"
                                                                              team,"
and
and requested
     requested information
                  information about
                                 about ASHE's
                                         ASHE's team
                                                  team andand travel
                                                               travel plans.
                                                                         plans.


     The
     The prior
          prior day,
7
                 day, ASHE
                       ASHE wrote
                             wrote YAN
                                   YAN and
                                        and PIAO
                                            PIAO and
                                                 and requested
                                                     requested that
                                                                that they
                                                                     they
secure
secure "the
        "the almost
              almost $300K"
                      $300K" that
                              that ASHE
                                    ASHE supposedly
                                          supposedly needed
                                                      needed to
                                                             to organize
                                                                 organize
a
a concert
  concert at
           at the
               the UN.
                   UN. ASHE
                         ASHE also
                              also requested
                                    requested that
                                               that the
                                                    the Chinese
                                                        Chinese Security
                                                                 Security
Company
Company pay
        pay for
             for street
                  street lights
                          lights and
                                 and iPads
                                      iPads for
                                            for the
                                                the Antiguan
                                                    Antiguan government.
                                                             government.

                                         30
                                         30
   Case
     Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSBDocument
                              Document
                                     898-1
                                       1 Filed
                                           Filed10/05/15
                                                 03/01/19 Page
                                                           Page3197ofof37107




           b.
           b.     On or about October 24,        2013, YAN emailed ASHE and
                                          24, 2013,
PIAO and stated
          stated"" [a]  ccording to our strategy
                     [a]ccording                      plan, [CC
                                           strategy plan,         -3] 's office
                                                               [CC-3]
           the invitation
emailed me the  invitation toto John this                    will ask $200,000
                                     this morning . .... II will        $200, 000
for
for this  trip. . . ."" AA few minutes later,
    this trip.                               later, YAN emailed ASHE,ASHE, with
a copy to
a       to PIAO,
           PIAO, a a draft invitation
                            invitation from CC     -3 to
                                                 CC-3  to ASHE toto attend thethe
           Conference. YAN told ASHE that
Guangzhou Conference.                         that the invitation
                                                         invitation had been
approved by CC   3, and YAN added that
             CC--3,                        [a] s you may see
                                   that " [a]                 that II purposely
                                                          see that
add some             future relationship between you and him,
    some words on future                                        him, that
                                                                      that will
                                                                            will
establish aa good platform for you today              tomorrow." The draft
                                         today and tomorrow."
invitation
invitation was addressed from CC      -3 to
                                    CC-3   to ASHE as UNGA President and,   and,
in
in addition to inviting
                 inviting ASHE to the Guangzhou Conference,
                                                     Conference, CCCC-3-3 stated
that,
that, "After attending thisthis Summit,
                                 Summit, II wish that
                                                    that you would remember
that
that you have a a sincere friend in in Guangdong Province -     - the economic
powerhouse in
            in China.
                China. And your friend here has the     the pleasure to to offer
you aa permanent convention venue for  for the UN meetings on the     the
sustainability
sustainability and climate changes in     in the
                                               the efforts toto fully realize
the
the Millennium Development Goals,
                                Goals, as well
                                            well as for thethe 193
                                                                193 members of
the
the UN to convene for for multilateral discussions
                                          discussions on the topicstopics of
priority concerns."

           c.
            c.    On October 27,
                               27, 2013,
                                    2013, PIAO emailed ASHE and YAN and
told ASHE that
           that "in order to have [CC      -3] to wire the money to 68th PGA
                                       [CC-3]
account,
account, we suggest
               suggest that
                         that you write a   a courtesy letter
                                                         letter (in(in 68th PGA
letterhead)
letterhead) to [CC     -3] to accept his
                   [CC-3]              his invitation,
                                             invitation, and in  in the letter
                                                                         letter
also list
      list out the
                the name and title
                               title for allall the
                                                 the people to
                                                             to be travelling
                                                                     travelling
with you,
      you, in
           in order to to make the
                               the logistic
                                    logistic arrangement for them." The
next
next day,
      day, ASHE emailed the "courtesy letter" letter" to CCCC-3   suggested by
                                                              -3 suggested
PIAO.
PIAO. The letter
            letter was addressed to  to CC  -3 from ASHE and was on official
                                         CC-3
UNGA President letterhead.
                   letterhead. InIn the letter,
                                           letter, ASHE told CC   CC-3
                                                                     -3 he was
pleased to
         to accept CC    -3's invitation
                       CC-3's invitation to  to him and his team
                                                               team toto attend
the
the Guangzhou Conference.
                 Conference. ASHE stated that   that at
                                                      at the conference ASHE
would "deliver a a statement
                    statement on the
                                 the topic
                                      topic of 'Identifying the the Parameters
of
of the Post-2015 Development Agenda.'" ASHE then       then listed
                                                             listed four
                                                                       four UN
officials that would attend the conference with him and asked CC-3
to
to contact his special
                  special assistant to   to "finalize thethe logistical
                                                              logistical
arrangements."
arrangements."

            d.
            d.    On
                  On October 29,29, 2013,
                                      2013, PIAO emailed ASHE and YAN and
told
told ASHE
      ASHE that
           that "in order to to get the
                                      the funding wired in
                                                         in ASAP,"
                                                            ASAP, /1 PIAO and
YAN
YAN recommended   that
                   that instead
                        instead of asking CC CC-3            ASHE' s special
                                               -3 to contact ASHE's   special
assistant
assistant to make the the "logistical arrangements," that that ASHE revise
his
his letter
    letter toto CC -3 to
                CC-3  to ask that
                              that the
                                    the arrangements be made through YAN.YAN.
Later
Later that
       that day,
             day, PIAO emailed ASHE again,
                                         again, copying YAN,
                                                         YAN, asking ASHE:
                                                                        ASHE:
"As
"As for
     for the
         the $200K
               $200K from [CC   -3] ,
                            [CC-3]  , which account would you like
                                                                 like itit to
                                                                           to
be
be wired
   wired to?
          to? The 68 68 PGA? Please advise."
                                        advise." ASHE replied to PIAO and
                                       31
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page3298ofof37107



YAN that
YAN that the               be wired
                    should be
             money should
         the money            wired toto the  "PGA account"
                                         the "PGA           and attached
                                                   account" and attached
  revised letter
a revised
a                    CC-3. In
                  to CC-3.
           letter to            the revised
                             In the                    ASHE told
                                               letter, ASHE
                                     revised letter,              CC-3 to
                                                            told CC-3  to
have his staff
have his  staff "contact
                "contact  my
                          my Adviser
                             Adviser   on
                                       on Economic
                                           Economic  Matters,
                                                     Matters, Ms.
                                                              Ms.  Shiwei
                                                                   Shiwei
Yan, to finalize
Yan, to  finalize the               arrangements for
                       logistical arrangements
                   the logistical                       the trip."
                                                    for the trip."

           e.
           e.     Later
                  Later that   same day,
                         that same   day, ASHE   sent two
                                           ASHE sent   two "letters
                                                             "letters of
                                                                       of
appointment" to
appointment"   to YAN
                  YAN and
                      and PIAO,
                          PIAO, which
                                 which were
                                       were back-dated
                                            back-dated    to
                                                          to the
                                                             the prior
                                                                 prior month,
                                                                       month,
September 2013.
September  2013. In    one letter,
                    In one  letter, on
                                     on UNGA  President letterhead,
                                         UNGA President     letterhead, ASHE
                                                                          ASHE
informed each
informed  each ofof YAN  and PIAO
                    YAN and         that they
                              PIAO that   they had   each been
                                                had each    been appointed
                                                                  appointed
"Adviser, Economic
"Adviser,  Economic Matters"
                      Matters" in   ASHE' s office.
                                 in ASHE's  off ice. InIn the   other letter,
                                                           the other  letter,
on Antiguan
on                         letterhead, ASHE
              government letterhead,
   Antiguan government                         informed YAN
                                         ASHE informed     YAN and  PIAO that
                                                                and PIAO  that
they had
they had each    been appointed
          each been    appointed asas "Adviser
                                      "Adviser toto Office
                                                     Office of    the Prime
                                                              of the  Prime
Minister
Minister of  Antigua and
         of Antigua    and Barbuda  on matters
                           Barbuda on  matters pertaining
                                                 pertaining to to investments
                                                                  investments
in
in Antigua  and Barbuda
   Antigua and    Barbuda from
                           from the   entire Asia
                                 the entire   Asia region."
                                                    region." In     the email
                                                                 In the email
enclosing
enclosing the    letters, ASHE
           the letters,    ASHE stated,
                                  stated, "I  believe these
                                           "I believe    these complete
                                                                 complete the
                                                                           the
                         that  were  made  to me."8
                                                   8
outstanding requests
outstanding   requests   that  were  made  to me."

            f.
             f.      On November
                     On  November 3,3, 2013,
                                       2013, YAN
                                              YAN emailed
                                                   emailed ASHE,
                                                            ASHE, with
                                                                     with aa copy
                                                                             copy
to
to PIAO,
   PIAO, telling
          telling ASHEASHE that
                           that "Guangzhou
                                 "Guangzhou has  been wired
                                             has been  wired 200k
                                                              200k to
                                                                   to PGA
                                                                      PGA office
                                                                           office
today"
today" and
        and that     "25k" had
             that "25k"    had been
                               been wired
                                      wired to
                                            to ASHE's
                                               ASHE' s travel
                                                       travel agent.
                                                               agent. YANYAN also
                                                                             also
asked for
asked  for the
            the name
                   name of
                         of UN
                             UN security
                                 security personnel
                                           personnel who
                                                       who would
                                                           would bebe traveling
                                                                       traveling
with
with ASHE
      ASHE to
            to the
                 the Guangzhou
                       Guangzhou Conference.
                                   Conference. OnOn November
                                                     November 4,4, 2013,
                                                                    2013, ASHE's
                                                                           ASHE's
PGA
PGA Acccount-2
    Acccount-2 received
                    received aa $200,000
                                 $200, 000 wire
                                           wire from
                                                from China
                                                      China from
                                                             from one
                                                                   one of
                                                                       of CC-3's
                                                                           CC-3' s
companies.
companies. That That morning
                       morning ASHE
                                ASHE emailed
                                      emailed YAN:
                                               YAN: "[clan
                                                    "[c] an confirm
                                                            confirm receipt
                                                                      receipt of
                                                                               of
$200k
$200k to
       to the
           the PGA."
                  PGA."

          g.
           g.    On
                 On November
                    November 17,
                              17, 2013,
                                   2013, ASHE
                                          ASHE attended
                                                attended the
                                                          the Guangzhou
                                                              Guangzhou
Conference.
Conference. According
              According to
                         to the
                            the agenda
                                 agenda for
                                         for the
                                              the conference,
                                                   conference, ASHE
                                                               ASHE gave
                                                                    gave
a
a speech
  speech to
         to the
             the conference
                 conference and
                             and then
                                  then gave
                                       gave media
                                             media interviews
                                                    interviews on
                                                               on global
                                                                  global
economic
economic development.
         development.



8
      Based
      Based onon my
8
                  my discussions
                      discussions with
                                     with the
                                           the Department
                                                Department ofof State,
                                                                 State, I I
understand
understand that
              that YAN
                     YAN and
                         and PIAO,
                               PIAO, who
                                      who are
                                           are naturalized
                                                naturalized United
                                                              United States
                                                                        States
citizens,
citizens, were
            were later
                  later accredited
                         accredited asas diplomatic
                                         diplomatic advisers
                                                      advisers for
                                                                 for the
                                                                      the period
                                                                          period
between
between September
         September 20132013 and
                             and September
                                 September 2014,
                                             2014, based
                                                    based on
                                                           on these
                                                               these backdated
                                                                       backdated
appointments
appointments by by ASHE.
                   ASHE. At At most,
                               most, YAN
                                     YAN and
                                         and PIAO
                                              PIAO accordingly
                                                   accordingly have
                                                                  have residual
                                                                        residual
official  act   immunity
official act immunity duringduring this
                                    this time
                                          time period.
                                                period. AsAs described
                                                               described above
                                                                            above
and
and below,
    below, YANYAN and
                   and PIAO
                        PIAO facilitated
                               facilitated the
                                             the bribes
                                                  bribes to
                                                          to ASHE
                                                              ASHE inin their
                                                                         their
personal
personal capacities,
           capacities, and and as
                                as executives
                                   executives of of NGO-2
                                                    NG0-2 ---- seeking
                                                                seeking the
                                                                          the
diplomatic
diplomatic status
              status conferred
                      conferred byby ASHE
                                     ASHE simply
                                           simply as
                                                   as a
                                                      a way
                                                        way to
                                                             to expedite
                                                                expedite bribe
                                                                            bribe
payments
payments --and,
          - - and, in
                    in any
                       any event,
                           event, many
                                   many of
                                        of their
                                            their actions
                                                  actions predated
                                                           predated September
                                                                       September
2013.
2013.


                                        32
                                        32
    Case
      Case
         1:15-cr-00706-VSB
            1:15-cr-00706-VSBDocument
                               Document
                                      898-1
                                        1 Filed
                                            Filed10/05/15
                                                  03/01/19 Page
                                                            Page3399ofof37107



                        LAUNDERING OF
                        LAUNDERING    BRIBERY FUNDS
                                   OF BRIBERY FUNDS

       50. Based
       50.         on my
             Based on      review of
                        my review      bank records
                                   of bank   records and    other documents,
                                                       and other  documents,
        that payments
II know that                       above facilitated
                        described above
              payments described          facilitated byby defendants
                                                           defendants SHIWEI
                                                                      SHIWEI
YAN, a/k/a "Sheri
YAN,   a/k/a  "Sheri  Yan,"
                      Yan,"  and
                             and HEIDI
                                 HEIDI  HONG
                                        HONG  PIAO,
                                              PIAO,  a/k/a
                                                     a/k/a  "Heidi
                                                            "Heidi Park,"
                                                                   Park,"  to
                                                                           to
defendant
 defendant JOHN
             JOHN W.
                  W. ASHE         transmitted from
                             were transmitted
                       ASHE were                 from China
                                                       China as  part of
                                                              as part of the
                                                                          the
scheme   to promote
 scheme to           the bribery
            promote the           of the
                          bribery of the Antiguan
                                         Antiguan Prime    Minister detailed
                                                    Prime Minister  detailed
 above, and
above,        that steps
         and that          were taken
                   steps were    taken to   conceal the
                                        to conceal         source and
                                                      the source  and nature
                                                                      nature
     the payments.9
 of the
of                     For example:
         payments. 9 For    example:

            a.
            a.     The  $300,000 payment
                    The $300,000  payment by  CC-1 to
                                           by CC-1  to ASHE   in July
                                                        ASHE in  July 2012
                                                                       2012 to
                                                                            to
    Account-1, which
PGA Account-1,
PGA                       was facilitated
                   which was   facilitated by
                                            by YAN   and PIAO,
                                                YAN and          a/k/a "Heidi
                                                          PIAO, a/k/a   "Heidi
Park,"  in exchange
Park," in   exchange forfor ASHE
                             ASHE advocating
                                  advocating forfor the   business interests
                                                    the business    interests
of
of CC-1
   CC-1 to   the Prime
         to the           Minister, was
                   Prime Minister,  was sent
                                         sent by
                                               by wire   from Individual-l's
                                                  wire from    Individual-l's
domestic
domestic bank     account after
           bank account     after which  YAN and
                                  which YAN        PIAO reimbursed
                                              and PIAO    reimbursed
Individual-
Individual-1' 1 's bank account
                         account in
                                 in China.
                                    China. AsAs noted  above, approximately
                                                 noted above,   approximately
$100,000 was
$100,000   was then
                 then sent
                       sent to
                             to the  Prime Minister
                                the Prime   Minister inin Antigua
                                                           Antigua from
                                                                    from PGA
                                                                          PGA
Account-1.
Account-1.

            b.
            b.   The $100, 000 payment
                 The $100,000   payment by by CC-2
                                              CC-2 to ASHE inin September
                                                                September 2013
                                                                           2013
to      Account-2, which was
to PGA Account-2,           was facilitated
                                facilitated by  by YAN  and PIAO
                                                    YAN and   PIAO in
                                                                    in exchange
                                                                       exchange
for
for ASHE
    ASHE advocating
         advocating for
                     for the
                          the business
                              business interests
                                          interests ofof the
                                                         the Chinese
                                                              Chinese Security
                                                                       Security
Company in Antigua, was sent by wires from the Chinese Bank in China.
Company  in Antigua,  was  sent by  wires   from  the Chinese    Bank in China.
As
As noted
   noted above,
          above, approximately    $1 70, 000 was
                 approximately $170,000       was sent
                                                  sent to  the Prime Minister
                                                        to the         Minister
in
in Antigua
    Antigua from
             from PGA
                  PGA Account-2,
                       Account-2, including
                                      including $20,000 during the    the month
after CC -2 wired $100,000 to the account.
       CC-2                             account.

        ASHE'S
        ASHE'S FAILURE
               FAILURE TO
                       TO FULLY
                          FULLY REPORT
                                REPORT HIS
                                       HIS INCOME
                                           INCOME TO
                                                  TO THE
                                                     THE IRS
                                                         IRS

      51.
      51. Based
             Based on
                    on my
                        my review
                           review ofof the
                                       the IRS
                                            IRS Forms
                                                 Forms 1040
                                                         1040 jointly
                                                               jointly filed
                                                                        filed by
                                                                               by
defendant
defendant JOHN
            JOHN W.W. ASHE,
                       ASHE, and
                              and his
                                   his wife,
                                       wife, a a United
                                                 United States
                                                           States citizen,
                                                                   citizen, for
                                                                              for
tax
tax years
     years 2013
             2013 and
                   and 2014,
                        2014, I I know
                                  know that
                                         that ASHE
                                              ASHE failed
                                                     failed toto report
                                                                  report income
                                                                          income
sufficient
sufficient to to account
                  account for
                            for his
                                 his payments
                                      payments from,
                                                 from, among
                                                          among other
                                                                 other things:
                                                                        things:
(i)
 (i) his
     his self-described
          self-described monthly
                             monthly salary
                                       salary asas UNGA
                                                    UNGA President;
                                                           President; (ii)
                                                                        (ii) his
                                                                             his
and
and his
     his wife's    monthly payments
          wife's monthly     payments from
                                        from defendants
                                              defendants NG NG LAP
                                                                LAP SENG,
                                                                    SENG, a/k/a
                                                                           a/k/a
"David
"David Ng,"
         Ng," FRANCIS
               FRANCIS LORENZO,
                         LORENZO, andand JEFF
                                          JEFF C.
                                                C. YIN,
                                                    YIN, a/k/a
                                                           a/k/a "Yin
                                                                  "Yin Chuan,"
                                                                       Chuan,"
through
through NGO-1
          NG0-1 and
                  and NGO-3;
                       NG0-3; and
                                and (iii)
                                     (iii) his
                                            his monthly
                                                 monthly payments
                                                            payments from
                                                                      from
defendants
defendants SHIWEI
              SHIWEI YAN,
                      YAN, a/k/a
                            a/k/ a "Sheri
                                   "Sheri Yan,"
                                            Yan," and
                                                   and HEIDI
                                                        HEIDI HONG
                                                               HONG PIAO,
                                                                    PIAO, a/k/a
                                                                           a/k/ a
"Heidi  Park,"
"Heidi Park," through
                 through NGO-2.
                           NG0-2. Specifically,
                                     Specifically, I  I learned
                                                         learned the
                                                                  the following
                                                                      following
from
from my
      my review
          review ofof ASHE's
                      ASHE's tax
                               tax returns
                                   returns and
                                             and my
                                                  my review
                                                      review of
                                                              of bank
                                                                  bank records:
                                                                       records:


9
     From
9
      From my
           my review
               review of
                      of documents,
                          documents, II know
                                        know that
                                              that bribery
                                                   bribery of
                                                            of a
                                                               a public
                                                                  public
official
official is
          is illegal
              illegal in
                       in Antigua
                          Antigua under
                                   under the
                                         the Prevention
                                              Prevention of
                                                         of Corruption
                                                             Corruption
Act,
Act, which
     which was
           was enacted
                enacted by
                        by the
                           the Antiguan
                               Antiguan Parliament
                                        Parliament on
                                                   on November
                                                      November 5,
                                                                5, 2004.
                                                                   2004.

                                        33
      Case
   Case     1:15-cr-00706-VSB
        1:15-cr-00706-VSB      Document
                            Document 898-1 Filed10/05/15
                                        1 Filed  03/01/19 Page
                                                          Page34
                                                               100
                                                                 of of
                                                                    37107



              a.
              a.   On or about April 15,15, 2014,                 wife jointly
                                            2014, ASHE and his wife      jointly
         their Form 1040
filed their          1040 for tax                        reported his
                                            2013. ASHE reported
                                 tax year 2013.                       his total
                                                                           total
 income
income    as  $220,500  and  his  wife's  income
                                          income  as  $30,000,
                                                      $30,000,    which   ASHE
                                                                  which ASHE
                          correct under the penalty of perjury.
declared was true and correct                             perjury. In   In fact,
                                                                            fact,
II know based on bank records,                      2013, ASHE
                           records, that during 2013,     ASHE waswas paid
                                                                       paid
 approximately $810,000 from the   the following sources:     (i) $274,881.03
                                                   sources: (1)     $274,881.03
by the Government of Antigua &       & Barbuda;  (ii) $25,000
                                       Barbuda; (ii)   $25,000 by by NGO-1;
                                                                      NG0-1;
  (iii)
 (iii)   $119,850  by                             NGO-3;
                       NGO-2; (iv) $90,000 by NG0-3;
                       NG0-2;   (iv)                       and   (v) at least
                                                                (v)   at  least
 $300,000 in in what ASHE described as                payments and
                                        as "salary" payments      and alleged
                                                                       alleged
                              Account-2, which was funded in
 reimbursements from PGA Account-2,                                  large part
                                                                in large     part
 by bribe payments,                    above. In
             payments, as described above.          total,
                                                In total,   ASHE   and  his wife
                                                                   and his   wife
                                       least approximately $462,350.00
                         income by at least
 underreported their income                                   $462, 350. 00 for
                                                                              for
 year 2013.
        2013.

             b.
             b.    On or about April       2015, ASHE and his wife jointly
                                      15, 2015,
                               April 15,                              jointly
                                       2014. Just as the prior
                    1040 for tax year 2014.
filed their Form 1040                                              year, ASHE
                                                            prior year,  ASHE
again reported his total
                       total income   as $220,500 and his wife's
                              income as                                income
                                                              wife's income
as $30,  000, which ASHE declared was true and correct under
    $30, 000,                                                     the penalty
                                                           under the  penalty
    perjury. In
of perjury.        fact, I know based on bank records,
                In fact,                                   that during
                                                records, that   during 2014,
                                                                        2014,
ASHE was paid approximately $1,050,000 from the     the  following   sources:
                                                                     sources:
 (i) $179,562.09
(i)  $179, 562. 09 by the Government of Antigua &  & Barbuda;
                                                      Barbuda; (ii)
                                                                 (ii) $69,925
                                                                      $69, 925
    NG0-2; (iii)
by NGO-2;    (iii) $120,000 by NG0-3;
                                NGO-3; and (iv)        least $678,904.28 in
                                              (iv) at least                 in
what ASHE described as "salary"
                           "salary". payments and alleged reimbursements
from PGA Account
           Account--2,
                    2, which was funded in   large part by bribe payments,
                                          in large                  payments,
as described above.
as              above. In   total, ASHE and his wife under reported their
                         In total,                                      their
income
income   by  at  least
                 least approximately    $796,329.28 for
                                                      for year 2014.
                                                                 2014.

     52. Based on my review of emails between defendant JOHN W.
     52.                                                       W. ASHE,
                                                                  ASHE,
his wife,
    wife, and a
              a friend,
                 friend, who works
                              works as an accountant and assisted ASHE
and his wife to prepare their tax returns in
                                           in various years,
                                                      years, including
                                                             including
in
in calendar years
             years 2013,
                     2013, 2014,
                           2014, and 2015 (the
                                            (the "Accountant")
                                                 "Accountant"),, and my
conversations with thethe Accountant,
                          Accountant, II have learned
                                               learned the
                                                       the following:
                                                           following:

          a.
          a.    In
                In or about Spring 2013,
                                    2013, in
                                          in connection with the
preparation of ASHE's federal
                       federal tax return for
                                            for tax year 2012,
                                                           2012, the
Accountant had conversations with ASHE and his wife concerning the the
existence of PGA Account-1.
                  Account-1. The Accountant understood that that PGA
Account-1 account was used for ASHE's UNGA Presidency.
                                               Presidency. The
Accountant was not told that ASHE had transferred funds
                                                      funds from PGA
Account-1
Account-1 to personal accounts
                      accounts or used such
                                       such funds
                                             funds to pay for
                                                          for personal
                                                              personal
expenditures.
expenditures.

          b.
          b.    Also in
                     in or about Spring 2013,
                                        2013, in
                                              in connection with the
preparation of ASHE's federal
                        federal tax return for tax year 2012,
                                                         2012, the
                                                                the
Accountant was presented with a a Schedule C
                                           C (Profit
                                              (Profit or Loss from
Business)
Business) for PGA Account-1,
                  Account-1, containing certain amounts.
                                                 amounts. AA few days
                                       34
   Case
      Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSB
                           Document
                              Document
                                    898-1
                                       1 Filed
                                          Filed10/05/15
                                                03/01/19 Page
                                                          Page35
                                                               101
                                                                 of of
                                                                    37107



later,  the Accountant
later, the               was given
            Accountant was          another Schedule
                              given another  Schedule C,
                                                       C, also
                                                          also for  tax year
                                                                for tax year
2012,
2012, by  ASHE and
       by ASHE  and his
                    his wife,  with different
                        wife, with             figures. Neither
                                    different figures.     Neither ASHE
                                                                    ASHE nor
                                                                          nor
ASHE's
ASHE's wife
        wife provided
              provided a   basis for
                         a basis  for the
                                      the changed
                                           changed figures.
                                                   figures. ASHE
                                                               ASHE and
                                                                     and his
                                                                          his
wife  requested that
wife requested    that the
                        the Accountant
                             Accountant adjust
                                          adjust the
                                                 the gross
                                                      gross receipts
                                                              receipts and
                                                                        and
expenditures
expenditures reported
                reported for
                           for PGA  Account-1 so
                                PGA Account-1  so that
                                                  that the
                                                         the net
                                                             net profit
                                                                  prof it
reported
reported was
           was zero.
               zero. The
                       The Accountant,
                            Accountant, who
                                         who acceded
                                             acceded to
                                                      to this
                                                          this request,
                                                               request, was
                                                                          was
not
not provided
     provided with
                with documentation
                      documentation supporting
                                      supporting the
                                                  the request.
                                                        request.

           c.
           c.    In
                  In or
                     or about
                        about Spring
                              Spring 2014,
                                      2014, the
                                              the Accountant
                                                  Accountant again
                                                               again assisted
                                                                      assisted
ASHE
ASHE and
     and his
          his wife
              wife toto prepare
                         prepare their
                                 their federal
                                         federal taxtax return,
                                                        return, for
                                                                  for tax
                                                                      tax year
                                                                          year
2013.   Neither ASHE
2013. Neither    ASHE nor
                        nor his
                            his wife
                                 wife informed
                                       informed the     Accountant that
                                                   the Accountant    that ASHE
                                                                          ASHE
had
had opened
    opened PGA
            PGA Account-2
                Account-2 andand had
                                 had transferred
                                      transferred funds
                                                      funds from
                                                            from itit into
                                                                      into one
                                                                           one
or more personal accounts. As they had the prior year, ASHE and his
or more  personal  accounts.    As they   had  the  prior year,   ASHE and his
wife
wife provided
      provided the
                the Accountant
                      Accountant with
                                   with certain
                                         certain figures
                                                    figures of
                                                             of income
                                                                 income and
                                                                         and
expenses,
expenses, and
           and then
                then changed
                       changed those
                                those figures,
                                        figures, without
                                                    without explanation
                                                             explanation oror
documentation.
documentation. For For example:
                        example:

              i.
              i.      On
                      On March
                         March 25,
                                25, 2014,   ASHE's
                                     2014, ASHE'  s wife
                                                    wife sent
                                                         sent an
                                                              an email
                                                                  email to
                                                                        to
the
the Accountant,
     Accountant, copying
                  copying ASHE,
                          ASHE, and
                                  and told
                                       told the
                                             the Accountant
                                                 Accountant that,
                                                              that, with
                                                                    with
respect
respect to
         to the
            the reporting
                 reporting of
                            of ASHE's
                               ASHE's income,
                                        income, "it
                                                 "it should
                                                     should be
                                                            be increased
                                                                increased
from
from last
      last year
           year but
                 but not
                     not by
                         by too
                             too much,"
                                 much," even
                                          even though
                                               though ASHE's
                                                       ASHE's income
                                                               income had
                                                                       had
increased
increased by
           by approximately
              approximately $500,000
                               $500,000 since
                                          since the
                                                the prior
                                                     prior tax
                                                           tax year.
                                                                year.

              ii.
              ii.        On
                          On April
                             April 1, 1, 2014,
                                          2014, ASHE's
                                                 ASHE's wife
                                                         wife sent
                                                              sent a a draft
                                                                       draft tax
                                                                              tax
return
return to
        to ASHE
           ASHE and
                  and the
                        the Accountant,
                             Accountant, whichwhich reflected
                                                    reflected a  a gross
                                                                    gross income
                                                                          income
of
of approximately
   approximately $225
                    $225,, 000
                           000 (significantly
                                 (significantly less
                                                  less than
                                                        than their
                                                             their actual
                                                                    actual gross
                                                                           gross
income),  and  told
income), and told ASHEASHE toto "please
                                  "please reflect
                                            reflect on
                                                    on gross
                                                         gross income
                                                                income amount,"
                                                                        amount,"
because
because "as
         "as it
             it stands
                 stands we we owe
                              owe a a sizable
                                      sizable amount
                                                amount now."
                                                        now." OneOne week
                                                                     week later,
                                                                          later,
ASHE's
ASHE's wife
       wife sent
              sent ASHE
                     ASHE their
                            their final
                                    final tax
                                            tax return
                                                return (the
                                                         (the same
                                                              same return
                                                                     return they
                                                                             they
filed with the
filed with the IRS)
                IRS) ,, which
                        which reduced
                                reduced their
                                          their gross
                                                gross income
                                                       income to
                                                               to approximately
                                                                  approximately
$161,000,
$161,000, even
           even less
                  less than
                         than their
                                their already
                                        already significantly
                                                 significantly underreported
                                                                  underreported
income
income in
        in the
           the draft
                 draft taxtax return.
                               return.

           d.
           d.   In
                 In or
                    or about
                       about Spring
                             Spring 2015,
                                     2 015, the
                                            the Accountant
                                                Accountant again
                                                            again assisted
                                                                  assisted
ASHE and  his
ASHE and his wife
              wife to
                    to prepare
                        prepare their
                                 their federal
                                        federal tax
                                                 tax return,
                                                     return, for
                                                              for tax
                                                                  tax year
                                                                      year
2014.
2014. Neither
       Neither ASHE
                ASHE nor
                       nor his
                           his wife
                               wife informed
                                     informed the
                                                the Accountant
                                                     Accountant that
                                                                 that ASHE
                                                                      ASHE
still
still had
      had PGA
           PGA Account-2
               Account-2 and
                           and had
                                had transferred
                                    transferred funds
                                                   funds from
                                                         from it
                                                               it into
                                                                  into one
                                                                       one
or
or more
   more personal
         personal accounts.
                   accounts.

           e.
            e.    The
                  The Accountant
                       Accountant never
                                   never informed
                                          informed ASHE
                                                   ASHE or
                                                         or his
                                                            his wife
                                                                 wife that
                                                                      that
income
income ASHE
        ASHE received
              received was
                        was tax-exempt
                            tax-exempt by
                                        by virtue
                                           virtue of
                                                  of his
                                                     his position
                                                         position or
                                                                   or that
                                                                      that
ASHE
ASHE did
     did not
          not need
               need to
                    to report
                       report income
                               income he
                                      he received.
                                         received. OnOn the
                                                        the contrary,
                                                            contrary, the
                                                                       the
Accountant
Accountant informed
             informed ASHE
                       ASHE and
                             and his
                                 his wife
                                     wife that
                                           that they
                                                they needed
                                                     needed to
                                                            to report
                                                                report all
                                                                       all
income.
income.


                                      35
                                      35
   Case
      Case
        1:15-cr-00706-VSB
           1:15-cr-00706-VSB
                           Document
                              Document
                                    898-1
                                       1 Filed
                                          Filed10/05/15
                                                03/01/19 Page
                                                          Page36
                                                               102
                                                                 of of
                                                                    37107



           f.
           f.                 Accountant prepared
                          the Accountant
                 Although the
                 Although                           returns for
                                          prepared returns       ASHE and
                                                             for ASHE and
his wife in
his wife              years 2013,
             calendar years
         in calendar               2014, and
                            2013, 2014,   and 2015  (for tax
                                              2015 (for      years 2012,
                                                         tax years  2012,
2013, and 2014),
2013, and          ASHE and
           2014), ASHE  and his  wife filed
                             his wife         the returns
                                       filed the   returns with   the IRS
                                                            with the  IRS
themselves.
themselves.

      53. Based
      53.  Based on
                  on my  review of
                     my review  of bank
                                    bank records  and credit
                                         records and         card records
                                                      credit card records
for defendant JOHN
for defendant  JOHN W.  ASHE and
                     W. ASHE  and his
                                  his wife,
                                      wife, II know
                                               know that
                                                    that during
                                                         during the
                                                                the years
                                                                    years
that ASHE
that  ASHE and
           and his
                his wife
                     wife were   significantly underreporting
                           were significantly    underreporting ASHE's
                                                                 ASHE's
income,
income, ASHE
         ASHE and  his wife
              and his   wife made
                             made several   expensive purchases,
                                   several expensive   purchases, such
                                                                  such as
                                                                        as
the following:
the  following:

           a.
            a.   In
                 In 2013  and 2014,
                     2013 and  2014, ASHE
                                     ASHE repeatedly
                                           repeatedly ordered
                                                       ordered expensive
                                                                expensive
hand-tailored suits and clothing from a company in Hong Kong
hand-tailored   suits  and clothing   from  a company  in Hong  Kong (the
                                                                      (the
"Clothing
"Clothing Company").
            Company"). For    example, in
                         For example,   in June
                                            June 2014,
                                                 2014, ASHE
                                                        ASHE had
                                                             had total
                                                                  total
charges
charges from
         from the
               the Clothing   Company in
                    Clothing Company   in the
                                           the amount
                                               amount of
                                                       of approximately
                                                           approximately
$59,000.
$59,000.

          b.
          b.     In
                 In or
                    or about
                       about July
                             July 2013,
                                  2 013, ASHE
                                         ASHE and/or
                                               and/ or his
                                                       his wife
                                                           wife purchased
                                                                purchased
a membership to a luxury vacation club in South Carolina for
a membership  to  a  luxury vacation  club  in  South  Carolina  for
approximately
approximately $69,000.
               $69,000.

          c.
          c.   On
               On or
                  or about
                     about March
                            March 16,
                                  16, 2014,
                                      2014, ASHE
                                            ASHE and/or
                                                 and/or his
                                                        his wife
                                                            wife
purchased
purchased two
          two Rolex
              Rolex watches
                    watches for
                             for approximately
                                 approximately $54,000.
                                               $54,000.

          d.
          d.   In
               In or
                   or about
                      about September
                            September 2014,
                                      2014, ASHE
                                            ASHE paid
                                                 paid 24
                                                      24 months
                                                          months of
                                                                 of
the
the lease
    lease of
          of a
             a new
               new BMW
                    BMW X5,
                        XS, paying
                            paying approximately
                                   approximately $40,000.
                                                 $40,000.

           e.
           e.   Between
                Between in
                        in or
                           or about
                              about October
                                    October 2013
                                            2013 and
                                                 and March
                                                     March 2014,
                                                           2014, ASHE
                                                                 ASHE
and/or
and/or his
       his wife
            wife made
                 made approximately
                      approximately six
                                     six purchases
                                         purchases from
                                                   from Gucci
                                                        Gucci stores
                                                               stores
totaling
totaling more
         more than
               than $5,000.
                    $5,000.

     WHEREFORE,
     WHEREFORE, deponent
                  deponent respectfully
                            respectfully requests
                                           requests that
                                                     that warrants
                                                          warrants be
                                                                    be
issued
issued for
        for the
            the arrest
                arrest of
                        of JOHN
                           JOHN W.
                                W. ASHE,
                                    ASHE, FRANCIS
                                          FRANCIS LORENZO,
                                                   LORENZO, SHIWEI
                                                             SHIWEI YAN,
                                                                    YAN,
a/k/a
a/k/a "Sheri
       "Sheri Yan,"
              Yan," and
                     and HEIDI
                          HEIDI HONG
                                 HONG PIAO,
                                      PIAO, a/k/a
                                             a/k/a "Heidi
                                                    "Heidi Park,"
                                                           Park," the
                                                                   the
defendants,
defendants, and
             and that
                 that they
                       they be
                             be imprisoned
                                imprisoned oror bailed,
                                                bailed, as
                                                        as the
                                                           the case
                                                                case may
                                                                     may
be,
be, and
    and that
         that NG
              NG LAP
                 LAP SENG,
                      SENG, a/k/a
                             a/k/a "David
                                    "David Ng,"
                                           Ng," and
                                                 and JEFF
                                                     JEFF C.
                                                          C. YIN,
                                                              YIN, a/k/a
                                                                   a/k/a




                                     36
                                     36
  Case
     Case
       1:15-cr-00706-VSB
          1:15-cr-00706-VSB
                          Document
                             Document
                                   898-1
                                      1 Filed
                                         Filed10/05/15
                                               03/01/19 Page
                                                         Page37
                                                              103
                                                                of of
                                                                   37107



"Yin
"Yin Chuan,"  the defendants,
      Chuan," the             be imprisoned
                  defendants, be imprisoned or
                                            or bailed, as the
                                               bailed, as the case
                                                              case
may
may be.
     be.



                                      JASO1 P. ALBERTS
                                      Special Agent
                                      Special Agent
                                      Federal
                                      Federal Bureau
                                              Bureau of
                                                     of Investigation
                                                        Investigation

Sworn
Sworn to
      to before
          before me
                 me this
                     this
5th day of October, 2015
5th day  of October,  2015


   74-.        4~
THE~NOP~E
THE HONOP LE HENRY
              HENRY B.
                     B. PITMAN
                        PITMAN
UNITED
UNITED STATES
       STATES MAGISTRATE
              MAGISTRATE JUDGE
                           JUDGE
SOUTHERN
SOUTHERN DISTRICT
         DISTRICT OF
                  OF NEW
                      NEW YORK
                           YORK




                                    37
                                    37
Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 104 of 107




                  Exhibit D
                                         Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 105 of 107


                                                                                                 EXHIBIT D

                                                    Touhy Request - Key documents Sought by Requesters
 Date of                Details/Description of contents                                                                                       How Requesters know document exists
 document
                                                                                                EMAILS
 10/18/2013             Email from Heidi Piao to John Ashe cc Sheri Yan and attached program                                                  Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                              Proceedings, page 30-32
                        Piao told Ashe that they had been working on obtaining additional funds for ASHE. Piao stated that "an old
                        friend of Sheri who is extremely wealthy" was organizing an international conference in Guangzhou, China
                        (the "Guangzhou Conference") and that Piao and Yan had suggested that Ashe be invited to the
                        conference. PIAO attached a program for the conference that listed several current and former government
                        officials as invited attendees, including Ashe.
 presumed               Email from John Ashe to Heidi Piao cc Sheri Yan                                                                       Referred to in Complaint (Docket Entry 1) in Ashe
 10/18/2013                                                                                                                                   Proceedings, page 30-32
                        Ashe replied that the Guangzhou Conference was "very tempting indeed" and that he might make it, but
                        that his entire "team" would need to accompany him.
 presumed               Email from Sheri Yan to John Ashe                                                                                     Referred to in C (Docket Entry 1) in Ashe
 10/18/2013                                                                                                                                   Proceedings, page 30-32
                        Yan replied to Ashe that she had "[j] ust talk[ed] to Heidi, she is going to write to you. In short, all the people
                        who travel with you will be covered by the man and plus."
 presumed               Email from Heidi Piao to John Ashe                                                                                    Referred to in Complaint (Docket Entry 1) in Ashe
 10/18/2013                                                                                                                                   Proceedings, page 30-32
                        Piao then replied to Ashe that "[w]e are sure that he will cover the cost of your team, and requested
                        information about Ashe's team and travel plans
 around                 Email from Sheri Yan to John Ashe and Heidi Piao                                                                      Referred to in Complaint (Docket Entry 1) in Ashe
 10/24/2013                                                                                                                                   Proceedings, page 30-32
                        Yan stated "[a]ccording to our strategy plan [CC-3]'s office emailed me the invitation to John this morning ...
                        I will ask $200,000 for this trip"
 around                 Email from Sheri Yan to John Ashe cc Heidi Piao and attached draft invitation                                         Referred to in Complaint (Docket Entry 1) in Ashe
 10/24/2013                                                                                                                                   Proceedings, page 30-32
                        Yan emailed Ashe a draft invitation from CC-3 to Ashe to attend the Guangzhou Conference. Yan told Ashe
                        that the invitation had been approved by CC-3 and Yan added that "[a] s you may see that I purposely add
                        some words on future relationship between you and him that will establish a good platform for you today
                        and tomorrow." The draft invitation was addressed from CC-3 to Ashe as UNGA President and, in addition
                        to inviting ASHE to the Guangzhou Conference, CC-3 stated that, "After attending this Summit, I wish that
                        you would remember that you have a sincere friend in Guangdong Province - the economic powerhouse in
                        China. And your friend here has the pleasure to offer you a permanent convention venue for the UN
                        meetings on the sustainability and climate changes in the efforts to fully realize the Millennium
                        Development Goals 1 as well as for the 193 members of the UN to convene for multilateral discussions on
                        the topics of priority concerns."
 10/27/2013             Email from Heidi Piao to John Ashe and Sheri Yan                                                                      Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                              Proceedings, page 30-32
                        Piao stated that "In order to have [CC-3] to wire the money to 68th PGA account we suggest that you write
                        a courtesy letter (in 68th PGA letterhead) to [CC-3] to accept his invitation, and in the letter also list out the
                        name and title for all the people to be travelling with you, in order to make the logistic arrangement for
                        them."

ME_155052865_1
4818-2181-5426v.2 0112212-000001
                                        Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 106 of 107




 10/29/2013             Email from Heidi Piao to John Ashe and Sheri Yan                                                              Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                      Proceedings, page 30-32
                        Piao told Ashe that "in order to get the funding wired in ASAP" Piao and Yan recommended that instead of
                        asking CC-3 to contact Ashe's special assistant to make the "logistical arrangements", that Ashe revise his
                        letter to CC-3 to ask that the arrangements be made through Yan.
 10/29/2013             Email from Heidi Piao to John Ashe cc Sheri Yan                                                               Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                      Proceedings, page 30-32
                        Piao asked Ashe: "As for the $200K from [CC-3], which account would you like it to be wired to? The 68
                        PGA? Please advise."
 10/29/2013             Email from John Ashe to Heidi Piao and Sheri Yan and attachment                                               Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                      Proceedings, page 30-32
                        Ashe replied to Piao and Yan that the money should be wired to the "PGA account and attached a revised
                        letter to CC-3. In the revised letter, Ashe told CC-3 to have his staff "contact my Adviser on Economic
                        Matters, Ms. Shiwei Yan, to finalize the logistical arrangements for the trip."

 10/29/2013             Email from John Ashe to Heidi Piao and Sheri Yan with two letters attached                                    Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                      Proceedings, page 30-32
                        Ashe sent two "letters of appointment" to Yan and Piao, which were back-dated to the prior month,
                        September 2013. In one letter, on UNGA President letterhead, Ashe informed each of Yan and Piao that
                        they had each been appointed "Adviser, Economic Matters" in Ashe's office. In the other letter, on Antiguan
                        government letterhead, Ashe informed Yan and Piao that they had each been appointed as "Adviser to
                        Office of the Prime Minister of Antigua and Barbuda on matters pertaining to investments in Antigua and
                        Barbuda from the entire Asia region." In the email enclosing the letters, Ashe stated, "I believe these
                        complete the outstanding requests that were made to me".
 11/3/2013              Email from Sheri Yan to John Ashe and Heidi Piao (11/3/2013); email from John Ashe                            Referred to in Complaint (Docket Entry 1) in Ashe
 11/4/2013              to Sheri Yan (11/4/2013)                                                                                      Proceedings Yan trial, page 30-32

                        In a November 3, 2013 email Yan told Ashe that "Guangzhou has been wired 200k to PGA office today and
                        that "25k" had been wired to Ashe's travel agent. Yan also asked for the name of UN security personnel
                        who would be traveling with Ashe to the Guangzhou Conference. On November 4, 2013, Ashe' s PGA
                        Acccount-2 received a $200,000 wire from China from one of CC-3' s companies. That morning Ashe
                        emailed Yan: "[c]an confirm receipt of $200k to the PGA".
 On or around           Invitation from CC-3 to Ashe to speak at the event                                                            Referred to in email from Yan to Ashe on or
 10/24/2013                                                                                                                           around 10/24/2013
 10/28/2013             Courtesy Letter from John Ashe to CC-3 with letter attached                                                   Referred to in Complaint (Docket Entry 1) in Ashe
                                                                                                                                      Proceedings, page 30-32
                        Ashe emailed the "courtesy letter" to CC- 3 suggested by Piao. The letter was addressed to CC-3 from
                        Ashe and was on official UNGA President letterhead. In the letter, Ashe told CC-3 he was pleased to
                                                                                                                                      Referred to in Government Sentencing
                        accept CC-3's invitation to him and his team to attend the Guangzhou Conference. Ashe stated that at the
                        conference Ashe would "deliver a statement on the topic of 'Identifying the Parameters of the Post-2015       Memorandum (Docket Entry 227) in Ashe
                        Development Agenda.’” Ashe then listed four UN officials that would attend the conference with him and        Proceeding, page 6
                        asked CC-3 to contact his special assistant to "finalize the logistical arrangements..
 On or around           Revised Courtesy Letter sent from Ashe to CC-3                                                                Referred to in Complaint (Docket Entry 1) in Ashe
 10/29/2013                                                                                                                           Proceedings, page 30-32



                                                                                                                                                                                          Page 2
ME_155052865_1
4818-2181-5426v.2 0112212-000001
                                       Case 1:15-cr-00706-VSB Document 898-1 Filed 03/01/19 Page 107 of 107




                                                                                                                            Referred to in email from Piao to Ashe on 10/29/
                                                                                                                            2013

                                                                                                                            Referred to in Government Sentencing
                                                                                                                            Memorandum (Docket Entry 227) in Ashe
                                                                                                                            Proceedings, page 6
 On or around           Letters of Appointment                                                                              Referred to in Complaint (Docket Entry 1) in Ashe
 10/29/2013                                                                                                                 Proceedings, page 30-32
                        Ashe sent two "letters of appointment" to Yan and Piao, which were back-dated to the prior month,
                        September 2013.
                                                                                                                            Referred to in Government Sentencing
                                                                                                                            Memorandum (Docket Entry 227) in Ashe
                                                                                                                            Proceedings, page 6
 11/4/2013              Bank and/or wire transfer records of $200,000 transfer from one of CC-3s companies                  Referred to in Complaint (Docket Entry 1) in Ashe
                        to one of John Ashe's UN GA bank accounts                                                           Proceedings, page 30-32

                                                                                                                            Referred to in email correspondence between Yan
                                                                                                                            and Ashe on November 2-4, 2013

                                                                                                                            Referred to in Government Sentencing
                                                                                                                            Memorandum (Docket Entry 227) in Ashe
                                                                                                                            Proceedings, page 6




                                                                                                                                                                                Page 3
ME_155052865_1
4818-2181-5426v.2 0112212-000001
